

 


 
 
$10,000,000
 
 
TERM LOAN AGREEMENT
 
Dated as of May 25, 2007
 
among
 
THE BOMBAY COMPANY, INC.
 
EACH OF ITS SUBSIDIARIES THAT ARE SIGNATORIES HERETO,
 
as Borrowers
 
THE LENDERS PARTY HERETO,
 
and
 
GB MERCHANT PARTNERS, LLC
 
as Administrative Agent
 


 
 
♦ ♦ ♦
 
GE CAPITAL MARKETS, INC.
 
as Sole Lead Arranger
 


 

--------------------------------------------------------------------------------


 
Table of Contents



ARTICLE I
DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS
2
    Section 1.1
Defined Terms
2
    Section 1.2
UCC Terms
2
    Section 1.3
Accounting Terms and Principles.
2
    Section 1.4
Interpretation.
2
ARTICLE II
THE FACILITY
2
    Section 2.1
Term Loan
2
    Section 2.2
Joint and Several Liability.
2
    Section 2.3
Repayment of Term Loan
2
    Section 2.4
Optional Prepayments
2
    Section 2.5
Mandatory Prepayments.
2
    Section 2.6
Interest.
2
    Section 2.7
Fees.
2
    Section 2.8
Application of Payments
2
    Section 2.9
Payments and Computations
2
    Section 2.10
Evidence of Debt
2
    Section 2.11
Breakage Costs; Increased Costs; Capital Requirements
2
    Section 2.12
Taxes.
2
    Section 2.13
Substitution of Lenders
2
ARTICLE III
CONDITIONS TO LOANS
2
    Section 3.1
Conditions Precedent to the Term Loan
2
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
2
    Section 4.1
No Encumbrances
2
    Section 4.2
Accounts
2
    Section 4.3
Inventory
2
    Section 4.4
Location of Inventory
2
    Section 4.5
Inventory Records
2
    Section 4.6
Name, Jurisdiction of Incorporation; Location of Chief Executive Office; FEIN;
Organizational ID Number
2
    Section 4.7
Due Organization and Qualification; Subsidiaries
2
    Section 4.8
Due Authorization; No Conflict
2
    Section 4.9
Litigation
2
    Section 4.10
No Material Adverse Effect
2
    Section 4.11
Fraudulent Transfer
2
    Section 4.12
Canadian Benefit Plans and Canadian Pension Plans
2
    Section 4.13
ERISA
2
    Section 4.14
Environmental Condition
2

 
 
i

--------------------------------------------------------------------------------


 


 


    Section 4.15
Brokerage Fees
2
    Section 4.16
Intellectual Property
2
    Section 4.17
Leases
2
    Section 4.18
Deposit Accounts
2
    Section 4.19
Complete Disclosure
2
    Section 4.20
Credit Card Receipts
2
    Section 4.21
Holding Company and Investment Company Acts
2
    Section 4.22
Absence of Financing Statements, etc
2
    Section 4.23
Certain Transactions
2
    Section 4.24
Regulations U and X
2
    Section 4.25
Labor Relations
2
    Section 4.26
Indebtedness
2
    Section 4.27
Payment of Taxes
2
    Section 4.28
Foreign Assets Control Regulations, Etc
2
    Section 4.29
No Burdensome Obligations; No Defaults
2
ARTICLE V
REPORTING COVENANTS
2
    Section 5.1
Accounting System; Access
2
    Section 5.2
Collateral Reporting.
2
    Section 5.3
Financial Statements, Reports, Business Plan, Certificates
2
    Section 5.4
Right to Inspect; Inventories, Appraisals Audits and Assessments.
2
ARTICLE VI
AFFIRMATIVE COVENANTS
2
    Section 6.1
Returns
2
    Section 6.2
Maintenance of Properties.
2
    Section 6.3
Taxes
2
    Section 6.4
Insurance
2
    Section 6.5
Location of Inventory
2
    Section 6.6
Compliance with Laws, Etc
2
    Section 6.7
Leases
2
    Section 6.8
Existence
2
    Section 6.9
Environmental
2
    Section 6.10
Disclosure Updates
2
    Section 6.11
Formation of Subsidiaries; Further Assurances
2
    Section 6.12
Additional Collateral Covenants
2
    Section 6.13
Investment Proceeds, Etc
2
    Section 6.14
Immediate Notice to the Administrative Agent.
2
    Section 6.15
Certain Subsidiaries
2
    Section 6.16
Further Assurances
2
    Section 6.17
Governing Documents
2

 
 
ii

--------------------------------------------------------------------------------


 


    Section 6.18
Deposit Accounts; Securities Accounts and Cash Collateral Accounts.
2
    Section 6.19
Release of Eligible Real Property
2
    Section 6.20
Store Closing Sale
2
    Section 6.21
Grant of Non-Exclusive License
2
    Section 6.22
Use of Proceeds
2
ARTICLE VII
NEGATIVE COVENANTS
2
    Section 7.1
Indebtedness
2
    Section 7.2
Liens
2
    Section 7.3
Restrictions on Negative Pledges and Upstream Limitation.
2
    Section 7.4
Restrictions on Fundamental Changes
2
    Section 7.5
Disposal of Assets; Sale and Leaseback
2
    Section 7.6
Change Name; Change Governing Documents
2
    Section 7.7
Prepayments and Amendments
2
    Section 7.8
Consignments
2
    Section 7.9
Distributions
2
    Section 7.10
Accounting Methods
2
    Section 7.11
Investments, Acquisitions
2
    Section 7.12
Transactions with Affiliates
2
    Section 7.13
Suspension
2
    Section 7.14
Inventory with Bailees
2
    Section 7.15
Store Openings and Closings
2
    Section 7.16
Securities Accounts
2
    Section 7.17
Deposit Accounts, Credit Card Agreements, etc
2
    Section 7.18
Employee Benefit Plans.
2
    Section 7.19
Margin Regulations
2
    Section 7.20
Amendments to First Lien Credit Agreement
2
    Section 7.21
Acquisition of First Lien Debt, Notes
2
    Section 7.22
Potential Conflicts of Interest
2
    Section 7.23
Financial Covenants.
2
ARTICLE VIII
EVENTS OF DEFAULT
2
    Section 8.1
Definition
2
    Section 8.2
Remedies
2
ARTICLE IX
The Administrative Agent
2
    Section 9.1
Appointment and Duties
2
    Section 9.2
Binding Effect
2
    Section 9.3
Use of Discretion
2
    Section 9.4
Delegation of Rights and Duties
2
    Section 9.5
Reliance and Liability
2

iii

--------------------------------------------------------------------------------






    Section 9.6
Agent Individually
2
    Section 9.7
Lender Credit Decision
2
    Section 9.8
Expenses; Indemnities
2
    Section 9.9
Resignation of Administrative Agent.
2
    Section 9.10
Release of Collateral or Guarantors
2
    Section 9.11
Additional Secured Parties
2
ARTICLE X
Miscellaneous
2
    Section 10.1
Amendments, Waivers, Etc
2
    Section 10.2
Assignments and Participations; Binding Effect
2
    Section 10.3
Costs and Expenses
2
    Section 10.4
Indemnities
2
    Section 10.5
Survival
2
    Section 10.6
Limitation of Liability for Certain Damages
2
    Section 10.7
Lender-Creditor Relationship
2
    Section 10.8
Right of Setoff
2
    Section 10.9
Sharing of Payments, Etc
2
    Section 10.10
Marshaling; Payments Set Aside
2
    Section 10.11
Notices
2
    Section 10.12
Electronic Transmissions
2
    Section 10.13
Governing Law
2
    Section 10.14
Jurisdiction
2
    Section 10.15
Waiver of Jury Trial
2
    Section 10.16
Severability
2
    Section 10.17
Execution in Counterparts
2
    Section 10.18
Entire Agreement
2
    Section 10.19
Use of Name
2
    Section 10.20
Non-Public Information; Confidentiality
2
    Section 10.21
Judgment Currency
2
    Section 10.22
Patriot Act Notice
2
    Section 10.23
Intercreditor Agreement
2



iv

--------------------------------------------------------------------------------



SCHEDULES
                                   
 


                                    Schedule I - Term Loan Amount
                                    Schedule 4.7 -  Subsidiaries
                                    Schedule 4.9 - Litigation
                                    Schedule 4.14 - Environmental Condition
                                    Schedule 4.20 - Credit Card Receipts
                                    Schedule 5.2 - Collateral Reporting
                                    Schedule 7.1 - Existing Indebtedness
                                    Schedule 7.2 - Existing Liens
                                    Schedule 7.13 - Affiliates
                                    Schedule 7.16 - Scheduled Store Closings
 
 
 


EXHIBITS
 
                                    Exhibit A - Form of Assignment
                                    Exhibit B - Form of Note
                                    Exhibit C - Form of Compliance Certificate
                                    Exhibit D - Form of Guaranty and Security
Agreement
                                    Exhibit E - Form of Pledge Agreement


 


 


v

--------------------------------------------------------------------------------


 
This Term Loan Agreement, dated as of May 25, 2007, is entered into among THE
BOMBAY COMPANY, INC., a Delaware corporation (the “Parent”), each of Parent’s
Subsidiaries identified on the signature pages hereof (such Subsidiaries,
together with Parent, are referred to hereinafter each individually, as a
“Borrower”, and collectively, as the “Borrowers”), the Lenders (as defined
below), and GB MERCHANT PARTNERS, LLC (“GBMP”), as administrative agent and
collateral agent for the Lenders (in such capacity, and together with its
successors and permitted assigns, the “Administrative Agent”).
 
The parties hereto agree as follows:
 
 
ARTICLE I  
 
 
 
 
DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS
 
 
Section 1.1  Defined Terms. As used in this Agreement, the following terms have
the following meanings:
 
“Accounts” means an “account” (as defined under the UCC) and any and all
supporting obligations in respect thereof.
 
“Account Debtor” means any Person who is or who may become obligated under, with
respect to, or on account of, an Account.
 
“Adjusted Availability” shall mean “Adjusted Availability” as such term is
defined in the First Lien Credit Agreement as in effect on the date hereof,
including the component definitions thereof as defined in the First Lien Credit
Agreement as in effect on the date hereof.
 
“Administrative Agent” means GBMP, solely in its capacity at the administrative
agent and collateral agent for the Lenders.
 
“Affected Lender” has the meaning specified in Section 2.18(b).
 
“Affiliate” means, as applied to any Person, any other Person who, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person; provided, however, no Secured Party shall be deemed an Affiliate of the
Loan Parties. For purposes of this definition, “control” means the possession,
directly or indirectly, of the power to direct the management and policies of a
Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of Section 7.12 hereof: (a) any Person
which owns directly or indirectly 20% or more of the Voting Stock of a Person or
20% or more of the partnership or other ownership interests of a Person (other
than as a limited partner of such Person) shall be deemed to control such
Person; and (b) each director (or comparable manager) of a Person shall be
deemed to be an Affiliate of such Person.
 
“Aggregate Borrowing Base” shall mean “Aggregate Borrowing Base” as such term is
defined in the First Lien Credit Agreement as in effect on the date hereof,
including the component definitions thereof as defined in the First Lien Credit
Agreement as in effect on the date hereof.
 
1

--------------------------------------------------------------------------------


 
        “Agreement” means this Term Loan Agreement.
 
“Applicable Margin” means seven percent (7.00%).
 
“Appraised Value” means the fair market value as determined by an appraisal
report conforming to the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended, in form and substance and from independent appraisers
satisfactory to the Administrative Agent in its Permitted Discretion.
 
“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) is or will be engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its business and (b) is advised or managed by (i) such
Lender, (ii) any Affiliate of such Lender or (iii) any Person (other than an
individual) or any Affiliate of any Person (other than an individual) that
administers or manages such Lender.
 
“Approved Inventory Servicer” means RGIS Inventory Specialists, Western
Inventory Service, Washington Inventory Service and any other third parties
acceptable to the Administrative Agent in its Permitted Discretion (and which
may be affiliated with one of the Lenders).
 
“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any prospective assignee thereof and accepted by the
Administrative Agent, in substantially the form of Exhibit A.
 
“Availability” shall mean “Availability” as such term is defined in the First
Lien Credit Agreement as in effect on the date hereof, including the component
definitions thereof as defined in the First Lien Credit Agreement as in effect
on the date hereof.
 
“Availability Floor” shall mean (i) $10,000,000, during the period from the
Closing Date until November 30, 2007, and (ii) $15,000,000 thereafter, provided,
that, each Fiscal Year, the Availability Floor may be adjusted, in the
Administrative Agent’s Permitted Discretion, based upon the Business Plan for
such Fiscal Year that has been accepted by the Administrative Agent in its
Permitted Discretion.
 
“Bailee Acknowledgment” means a record in form and substance satisfactory to the
Administrative Agent authenticated by any bailee, warehouseman or other third
party in possession of any inventory acknowledging that it holds possession of
the applicable inventory for the benefit of the Administrative Agent, on behalf
of the Secured Parties.
 
“Bankruptcy Code” means title 11 of the United States Bankruptcy Code, as in
effect from time to time.
 
“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) subject to Title IV of ERISA for which any Borrower or any Subsidiary or
ERISA Affiliate of any Borrower has been an “employer” (as defined in
Section 3(5) of ERISA) within the past six years.
 
“Bombay Canada” means The Bombay Furniture Company of Canada Inc., a corporation
continued under the laws of the Province of Ontario.
 
 
 
2

--------------------------------------------------------------------------------


“Bombay Kids Inventory” means the inventory of the Borrowers’ marketed and sold
under the “Bombay Kids” logo.
 
“Bombay Office Complex” means Real Property located in Tarrant County, Texas
with the legal description known as Lot 1, Block A, Bombay Addition to the City
of Fort Worth, Tarrant County, Texas, according to plat recorded in Cabinet A,
Page 10625, Plat Records of Tarrant County Texas, the office buildings and
improvements thereon, the fixtures thereon and the related equipment.
 
“Books” means all of each Loan Party’s now owned or hereafter acquired books and
records (including all of its Records indicating, summarizing, or evidencing its
assets (including the Collateral) or liabilities, all of each Loan Party’s
Records relating to its or their business operations or financial condition, and
all of each Loan Party’s goods or general intangibles related to such
information).
 
“Borrower” has the meaning specified in the preamble.
 
“Borrowing Base Certificate” shall mean a Borrowing Base Certificate, in the
form set forth as Exhibit _ to the First Lien Credit Agreement, completed with
appropriate figures and calculations for the applicable period covered therein
and signed by a Responsible Officer.
 
“Business Day” means any day of the year that is not a Saturday, Sunday or a day
on which banks are required or authorized to close in New York City, New York,
the State of Texas or any day on which dealings in Dollar deposits are carried
on in the London interbank market.
 
“Business Plan” means the business plan of the Borrowers submitted annually to
the Administrative Agent, in form and substance reasonably acceptable to the
Administrative Agent in its sole Permitted Discretion.
 
“Canadian Benefit Plans” means any plan, fund, program, or policy, whether oral
or written, formal or informal, funded or unfunded, insured or uninsured,
providing employee benefits, including medical, hospital care, dental, sickness,
accident, disability, life insurance, pension, retirement or savings benefits,
under which Bombay Canada has any liability with respect to any employee or
former employee, but excluding any Canadian Pension Plans.
 
“Canadian Pension Plans” means each pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by
Bombay Canada for its employees or former employees, but does not include the
Canada Pension Plan or the Quebec Pension Plan as maintained by the Government
of Canada or the Province of Quebec, respectively.
 
“Canadian Security Documents” means each of the various Canadian security
agreements by and among Bombay Canada and the Administrative Agent, and any and
all acknowledgments of security, or similar agreements made in favor of the
Administrative Agent by Bombay Canada, and any agreement delivered on or after
the Closing Date (including by way of supplement to the foregoing) by any Person
granting a Lien on the assets of such Person to secure all or any part of the
Obligations of, or any bond issued by, Bombay Canada to the Administrative
Agent, including, without limitation, any security granted by Bombay Canada
pursuant to the laws of the Province of Quebec, in each case as amended,
supplemented or modified from time to time in accordance with its terms.
 
3

--------------------------------------------------------------------------------


“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any property (whether real, personal or
mixed) by such Person as lessee that has been or should be accounted for as a
capital lease on a balance sheet of such Person prepared in accordance with
GAAP.
 
“Cash Collateral Account” means a deposit account or securities account in the
name of the Borrowers and under the control (as defined in the applicable UCC)
of the Administrative Agent and (a) in the case of a deposit account, from which
the Borrower may not make withdrawals except as permitted by the Administrative
Agent and (b) in the case of a securities account, with respect to which the
Administrative Agent shall be the entitlement holder and the only Person
authorized to give entitlement orders with respect thereto.
 
“Canadian Agent” has the meaning ascribed to it in the First Lien Credit
Agreement, as in effect on the date hereof.
 
“Cash Dominion Event” means (a) the occurrence and continuance of any Event of
Default, or (b) the period commencing with each failure by the Borrowers to
maintain Adjusted Availability in an amount greater than (i) ten percent (10%)
of the Aggregate Borrowing Base for a period of 5 consecutive Business Days or
(ii) five percent (5%) of the Aggregate Borrowing Base at any time and, in each
case, ending with the occurrence of a Cash Dominion Reversion; provided, however
that (y) no more than 2 Cash Dominion Reversions may occur in any 12 month
period and (z) if an additional Cash Dominion Event occurs during such 12 month
period, no further Cash Dominion Reversions may occur through and including the
Maturity Date.
 
“Cash Dominion Reversion” means that the Borrowers shall have maintained
Adjusted Availability in an amount of not less than fifteen percent (15%) of the
Aggregate Borrowing Base for a period of 30 consecutive Business Days as
evidenced by a Compliance Certificate delivered to the Administrative Agent;
provided, however that (a) no more than 2 Cash Dominion Reversions may occur in
any 12 month period and (b) if an additional Cash Dominion Event occurs during
such 12 month period, no further Cash Dominion Reversions may occur through and
including the Maturity Date.
 
“Canadian Eligible In-Transit Inventory” means inventory of Bombay Canada that
does not qualify as Eligible Inventory under clause (b) of the definition of
Eligible Inventory solely because it is not at a location in Canada set forth on
Schedule 4(b) of the Perfection Certificate or in transit among such locations
in Canada and that meets the following criteria, which criteria may be revised
by the Administrative Agent in its Permitted Discretion from time to time after
the Closing Date:
 
(a) the inventory was the subject of a Qualified Import Letter of Credit, or was
paid for in full by Bombay Canada;
 
(b) such inventory currently is in transit (whether by vessel, air, or land) to
a location set forth on Schedule 4(b) of the Perfection Certificate in Canada
that is the subject of a Bailee Acknowledgment or a Collateral Access Agreement;
 
(c) title to such inventory has passed to Bombay Canada;
 
(d) such inventory is insured against types of loss, damage, hazards, and risks,
and in amounts, satisfactory to the Administrative Agent in its Permitted
Discretion;
 
4

--------------------------------------------------------------------------------


(e) Bombay Canada has provided a certificate to the Canadian Agent that
certifies that, to the best knowledge of Bombay Canada, such inventory meets all
of Bombay Canada’s representations and warranties contained in the First Lien
Credit Documents concerning Eligible Inventory, that Bombay Canada knows of no
reason why such inventory would not be accepted by Bombay Canada when it arrives
in Canada, and that the shipment as evidenced by the documents conforms to the
related order documents; and
 
(f) if subject to a Qualified Import Letter of Credit, the Underlying Letter of
Credit has been drawn upon and the Underlying Issuer has honored such drawing
and the Administrative Agent has honored its obligations to the Underlying
Issuer under the applicable Qualified Import Letter of Credit.
 
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having the highest rating obtainable from either S&P or Moody’s,
(c) commercial paper maturing no more than 270 days from the date of acquisition
thereof and, at the time of acquisition, having a rating of A-2 or P-2, or
better, from S&P or Moody’s, (d) commercial notes and bonds, or variable rate
demand notes issued by any commercial institution with a rating of not less than
A, as determined by S&P or Moody’s, (e) certificates of deposit or bankers’
acceptances maturing within 1 year from the date of acquisition thereof either
(i) issued by any bank organized under the laws of the United States or any
state thereof which bank has a rating of A or A2, or better, from S&P or
Moody’s, or (ii) certificates of deposit less than or equal to $100,000 in the
aggregate issued by any other bank insured by the Federal Deposit Insurance
Corporation, (f) Eurodollar deposits, and (g) money market or other mutual funds
substantially all of whose assets comprise securities of the types described in
preceding clauses (a)-(f) above.
 
“CERCLA” means the United States Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. §§ 9601 et seq.).
 
“Change of Control” means (a) any “person” or “group” (within the meaning of
Sections 13(d) and 14(d) of the United States Securities and Exchange Act of
1934, as amended), becomes the beneficial owner (as defined in Rule 13d-3 under
such Exchange Act), directly or indirectly, of 50%, or more, of the Voting Stock
of Parent, or (b) a majority of the members of the Board of Directors do not
constitute Continuing Directors.
 
“Closing Date” means May 25, 2007.
 
“Code” means the U.S. Internal Revenue Code of 1986.
 
“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Loan Party in or upon which a Lien is
granted or purported to be granted pursuant to any Loan Document.
 
“Collateral Access Agreement” means a waiver or consent in form and substance
satisfactory to the Administrative Agent executed by any lessor of Real Property
leased by a Borrower (exclusive of retail store locations) or any other Person
having a Lien upon, or having rights or interests in, the inventory pledged
hereunder or a Bailee Acknowledgment.
 
5

--------------------------------------------------------------------------------


“Collections” means all cash, checks, credit card slips or receipts, notes,
instruments, and other items of payment (including insurance proceeds, proceeds
of cash sales, rental proceeds, and tax refunds) of the Borrowers.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
 
“Concentration Account” means an account designated as such on Schedule 8 of the
Perfection Certificate.
 
“Continuing Director” means (a) any member of the Board of Directors who was a
director of Parent on the Closing Date, and (b) any individual who becomes a
member of the Board of Directors after the Closing Date if such individual was
appointed or nominated for election to the Board of Directors by a majority of
the then Continuing Directors.
 
“Contractual Obligation” means, with respect to any Person, any provision of any
Security issued by such Person or of any document or undertaking (other than a
Loan Document) to which such Person is a party or by which it or any of its
property is bound or to which any of its property is subject.
 
“Control Agreement” means, with respect to any deposit account, any securities
account, commodity account, securities entitlement or commodity contract (except
for accounts designated as “Store Accounts” on Schedule 8 of the Perfection
Certificate), an agreement, in form and substance satisfactory to the
Administrative Agent, among the Administrative Agent, the financial institution
or other Person at which such account is maintained or with which such
entitlement or contract is carried and the Loan Party maintaining such account,
effective to grant “control” (as defined under the applicable UCC) over such
account to the Administrative Agent.
 
“Controlled Deposit Account” means each deposit account (including all funds on
deposit therein) that is the subject of an effective Control Agreement and that
is maintained by any Loan Party with a financial institution.
 
“Controlled Securities Account” means each securities account or commodity
account (including all financial assets held therein and all certificates and
instruments, if any, representing or evidencing such financial assets) that is
the subject of an effective Control Agreement and that is maintained by any Loan
Party with a securities intermediary or commodity intermediary.
 
“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.
 
“Corporate Chart” means a document in form reasonably acceptable to the
Administrative Agent and setting forth, as of a date set forth therein, for each
Person that is a Loan Party, that is subject to Section 6.11 or that is a
Subsidiary or joint venture of any of them, (a) the full legal name of such
Person, (b) the jurisdiction of organization and any organizational number and
tax identification number of such Person, (c) the location of such Person’s
chief executive office (or, if applicable, sole place of business) and (d) the
number of shares of each class of Stock of such Person (other than Parent)
authorized, the number outstanding and the number and percentage of such
outstanding shares for each such class owned, directly or indirectly, by any
Loan Party or any Subsidiary of any of them.
 
6

--------------------------------------------------------------------------------


“Cost” means the calculated cost of purchases, as determined from invoices
received by a Borrower, such Borrower’s purchase journal or stock ledger, based
upon such Borrower’s accounting practices known to the Administrative Agent,
which practices are in effect on the date on which this Agreement was executed
or subsequently adopted with the written approval of the Administrative Agent.
“Cost” does not include the value of any capitalized costs unrelated to the
acquisitions of inventory used in the Borrowers’ calculation of cost of goods
sold, but may include other charges used in such Borrower’s determination of
cost of goods sold and bringing goods to market, all within the Administrative
Agent’s Permitted Discretion and in accordance with GAAP.
 
“Credit Card Agreements” means those certain credit card receipts agreements,
each in form and substance reasonably satisfactory to the Administrative Agent
and each of which is among the Administrative Agent, the applicable Borrower and
the applicable Credit Card Processors.
 
“Credit Card Issuer” means collectively (a) MasterCard or Visa bank credit or
debit cards or other bank credit or debit cards issued through MasterCard
International, Inc., Visa, U.S.A., Inc. or Visa International, American Express,
Discover, and Diners Club (or their respective successors), and (b) private
label credit cards of the Borrowers.
 
“Credit Card Processor” means any Person that acts as a credit card
clearinghouse or processor with respect to any sales transactions involving
credit card purchases by customers using credit cards issued by any Credit Card
Issuer.
 
“Default” means any Event of Default and any event that, with the passing of
time or the giving of notice or both, would become an Event of Default.
 
“Disclosure Documents” means, collectively, (a) all confidential information
memoranda and related materials prepared in connection with the syndication of
the Facilities and (b) all other documents filed by any Loan Party with the
United States Securities and Exchange Commission.
 
“Dollars” and the sign “$” each mean the lawful money of the United States of
America.
 
“Domestic Person” means any “United States person” under and as defined in
Section 770l(a)(30) of the Code.
 
“E-Fax” means any system used to receive or transmit faxes electronically.
 
“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax or other equivalent service.
 
“Eligible Assignee” means a bank, insurance company, company, fund or other
entity engaged in the business of making or acquiring commercial loans and/or
investments, having assets in excess of $100,000,000, or any Affiliate of any
member of the Lender Group, or any Approved Fund of any member of the Lender
Group, or any Person to whom a Loan Party assigns its rights and obligations
under this Agreement as part of an assignment and transfer of such Lender Group
member’s rights in and to a material portion of such member of such Lender
Group’s portfolio of asset based credit facilities.
 
7

--------------------------------------------------------------------------------


“Eligible Inventory” means (a) Eligible In-Transit Inventory, and (b) inventory
of the relevant Borrower consisting of finished goods held for sale in the
ordinary course of such Borrowers’ business located at one of such Borrower’s
business locations set forth on Schedule 4(b) of the Perfection Certificate (or
in-transit between any such locations), that complies with each of the
representations and warranties respecting Eligible Inventory made by such
Borrower in the Loan Documents, and that is not excluded as ineligible by virtue
of one or more of the excluding criteria set forth below, which criteria may be
fixed and revised from time to time by the Administrative Agent in its Permitted
Discretion to address the results of any audit or appraisal performed by the
Administrative Agent from time to time after the Closing Date. In determining
the value of Eligible Inventory, inventory shall be valued at the lower of Cost
or market on a basis consistent with the Borrower’s accounting practices.
 
An item of inventory (that is not Eligible In-Transit Inventory) shall not be
included in Eligible Inventory if:
 
(a) a Borrower does not have good, valid and marketable title thereto (including
inventory acquired on consignment);
 
(b) (i) in the case of the U.S. Borrowers, it is not located at one of the
locations in the United States set forth on Schedule 4(b) of the Perfection
Certificate or in transit from one such location to another such location, as
such locations are updated by the U.S. Borrowers from time to time by written
notice to the Administrative Agent, and (ii) in the case of Bombay Canada, it is
not located at one of the locations in Canada set forth on Schedule 4(b) of the
Perfection Certificate or in transit from one such location to another such
location, as such locations are updated by Bombay Canada from time to time by
written notice to the Administrative Agent;
 
(c) except with respect to inventory described in clause (b) of Section 6.5, it
is located at a warehouse, distribution center or other real property (other
than a retail store location) leased by a Borrower or in a fulfillment center or
contract warehouse, in each case, unless it is subject to a Collateral Access
Agreement executed by the lessor, fulfillment services provider or other
applicable third party;
 
(d) it is located in a contract warehouse or is otherwise stored with a bailee,
warehouseman or similar third party unless it is subject to a Bailee
Acknowledgment executed by the bailee, warehouseman, or other third party, as
the case may be, and unless it is segregated or otherwise separately
identifiable from goods of others, if any, stored on the premises;
 
(e) it is not subject to a valid and perfected first priority security the
Administrative Agent’s Lien;
 
(f) it consists of goods returned or rejected by a Borrower’s customers unless
such goods are repackaged and saleable in the ordinary course of such Borrower’s
business; or
 
(g) other than saleable clearance goods arising in the ordinary course of
business consistent with past practice, consists of goods that are obsolete or
slow moving (for example, more than 18 months old), custom items,
work-in-process, raw materials, or goods that constitute spare parts, packaging
and shipping materials, supplies used or consumed in a Borrower’s business, bill
and hold goods, defective goods, and “seconds,” or inventory acquired on
consignment.
 
8

--------------------------------------------------------------------------------


“Eligible In-Transit Inventory” means collectively, Canadian Eligible In-Transit
Inventory and U.S. Eligible In-Transit Inventory.
 
“Eligible Real Property” means the Real Property consisting of the Bombay Office
Complex and which is subject to the Mortgage and a Lien in favor of the
Administrative Agent for the benefit of the relevant Secured Parties and upon
which no other Liens exist, other than Permitted Liens.
 
“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication, each, by or from any
Governmental Authority, or any third party involving (x) violations of
Environmental Laws or (y) releases of Hazardous Materials from (a) any assets,
properties, or businesses of any Borrower or any predecessor in interest, (b)
from adjoining properties or businesses, or (c) from or onto any facilities
which received Hazardous Materials generated by any Borrower or any predecessor
in interest.
 
“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, to the extent binding on the Borrowers,
relating to the environment, employee health and safety, or Hazardous Materials,
including CERCLA; RCRA; the Federal Water Pollution Control Act, 33 USC §1251
et seq. the Toxic Substances Control Act, 15 USC §2601 et seq. the Clean Air
Act, 42 USC §7401 et seq.; the Safe Drinking Water Act, 42 USC §3803 et seq.;
the Oil Pollution Act of 1990, 33 USC §2701 et seq.; the Emergency Planning and
the Community Right-to-Know Act of 1986, 42 USC §11001 et seq.; the Hazardous
Material Transportation Act, 49 USC §1801 et seq.; and the Occupational Safety
and Health Act, 29 USC §651 et seq. (to the extent it regulates occupational
exposure to Hazardous Materials); any state and local or foreign counterparts or
equivalents, in each case as amended from time to time.
 
“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts, or consultants, and costs of
investigation and feasibility studies), fines, penalties, sanctions, and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any Environmental Action.
 
“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.
 
“ERISA” means the United States Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any Person which is under common control, or treated as
a single employer, with a Borrower under §414 of the Code.
 
9

--------------------------------------------------------------------------------


“ERISA Reportable Event” means a reportable event with respect to a Guaranteed
Pension Plan within the meaning of §4043 of ERISA and the regulations
promulgated thereunder.
 
“Event of Default” has the meaning specified in Section 8.1.
 
“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System and any successor thereto.
 
“Fee Letter” means the letter agreement, dated as of May 25, 2007, addressed to
the Parent from the Administrative Agent and accepted by the Parent, with
respect to certain fees to be paid from time to time to the Administrative Agent
and its Related Persons.
 
“FEIN” means Federal Employer Identification Number.
 
“Financial Statement” means each financial statement delivered pursuant to
Sections 4.10 and 5.3.
 
“First Lien Agent” means General Electric Capital Corporation, in its capacity
as Administrative Agent and Collateral Agent for the First Lien Lenders, or its
successors in such capacities.
 
 “First Lien Debt” means the Debt from time to time outstanding under the First
Lien Credit Agreement and any other First Lien Credit Documents.
 
“First Lien Lenders” means the holders of the First Lien Debt.
 
“First Lien Credit Agreement” means that certain Credit Agreement, dated as of
October 24, 2006, among the First Lien Agent, GE Canada Finance Holding Company,
as Canadian Agent, GE Capital Markets, Inc., as Sole Lead Arranger and
Bookrunner, the Borrowers, the facility guarantors party thereto and the lenders
party thereto, as in effect on the date hereof and, except where the context
otherwise so indicates, as amended, restated, supplemented, refinanced, replaced
or otherwise modified from time to time in accordance with the terms of the
Intercreditor Agreement.
 
“First Lien Credit Documents” means the First Lien Credit Agreement, together
with all other documents and agreements contemplated thereunder and executed in
connection therewith.
 
“Fiscal Period” means one of three fiscal periods in a Fiscal Quarter, the first
of such periods comprised of four weeks, the second of such periods comprised of
five weeks, and the third of such periods comprised of four weeks, with each of
the weeks in a Fiscal Quarter ending on the close of business on a Saturday
(except that the last fiscal period in the last Fiscal Quarter of a 53 week year
shall be five weeks). There are twelve Fiscal Periods in a Fiscal Year.
 
“Fiscal Quarter” means one of four thirteen or fourteen week quarters in a
Fiscal Year, with the first of such quarters beginning on the first day of a
Fiscal Year and ending on the Saturday of the last week in such quarter.
 
“Fiscal Year” means the fifty-two or fifty-three week period ending on the
Saturday closest to the last day of January of any calendar year.
 
10

--------------------------------------------------------------------------------


“Funding Date” shall mean the date on which the conditions set forth in Sections
3.1 have been satisfied and the Term Loan is made hereunder.
 
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board and in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession that are applicable to the circumstances as of the date of
determination. Subject to Section 1.3, all references to “GAAP” shall be to GAAP
applied consistently with the principles used in the preparation of the
Financial Statements described in Sections 4.10 and 5.3.
 
“Governmental Authority” means any nation, sovereign or government, any state,
province or other political subdivision thereof, any agency, authority or
instrumentality thereof and any entity or authority exercising executive,
legislative, taxing, judicial, regulatory or administrative functions of or
pertaining to government, including any central bank regulatory body,
arbitrator, public sector entity, supra-national entity (including the European
Union and the European Central Bank) and any self-regulatory organization
(including the National Association of Insurance Commissioners).
 
“Governing Documents” means, with respect to any Person, collectively and, in
each case, together with any modification of any term thereof, (a) the articles
of incorporation, certificate of incorporation, constitution or certificate of
formation of such Person, (b) the bylaws, operating agreement or joint venture
agreement of such Person, (c) any other constitutive, organizational or
governing document of such Person, whether or not equivalent, and (d) any other
document setting forth the manner of election or duties of the directors,
officers or managing members of such Person or the designation, amount or
relative rights, limitations and preferences of any Stock of such Person.
 
“Guaranteed Pension Plan” means any employee pension benefit plan within the
meaning of §3(2) of ERISA maintained or contributed to by any Borrower or any
ERISA Affiliate the benefits of which are guaranteed on termination in full or
in part by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer
Plan.
 
“Guarantor” means each Subsidiary of Parent or Borrower party to the Guaranty
and Security Agreement and each other Person that enters into any Guaranty
Obligation with respect to any Obligation of any Loan Party.
 
“Guaranty and Security Agreement” means a guaranty and security agreement, in
substantially the form of Exhibit D, among the Administrative Agent, the
Borrowers and other Guarantors from time to time party thereto.
 
“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person for any Indebtedness, lease,
dividend or other obligation (the “primary obligation”) of another Person (the
“primary obligor”), if the purpose or intent of such Person in incurring such
liability, or the economic effect thereof, is to guarantee such primary
obligation or provide support, assurance or comfort to the holder of such
primary obligation or to protect or indemnify such holder against loss with
respect to such primary obligation, including (a) the direct or indirect
guaranty, endorsement (other than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of any primary obligation, (b) the incurrence of reimbursement
obligations with respect to any letter of credit or bank guarantee in support of
any primary obligation, (c) the existence of any Lien, or any right, contingent
or otherwise, to receive a Lien, on the property of such Person securing any
part of any primary obligation and (d) any liability of such Person for a
primary obligation through any Contractual Obligation (contingent or otherwise)
or other arrangement (i) to purchase, repurchase or otherwise acquire such
primary obligation or any security therefor or to provide funds for the payment
or discharge of such primary obligation (whether in the form of a loan, advance,
stock purchase, capital contribution or otherwise), (ii) to maintain the
solvency, working capital, equity capital or any balance sheet item, level of
income or cash flow, liquidity or financial condition of any primary obligor,
(iii) to make take-or-pay or similar payments, if required, regardless of
non-performance by any other party to any Contractual Obligation, (iv) to
purchase, sell or lease (as lessor or lessee) any property, or to purchase or
sell services, primarily for the purpose of enabling the primary obligor to
satisfy such primary obligation or to protect the holder of such primary
obligation against loss or (v) to supply funds to or in any other manner invest
in, such primary obligor (including to pay for property or services irrespective
of whether such property is received or such services are rendered); provided,
however, that “Guaranty Obligations” shall not include (x) endorsements for
collection or deposit in the ordinary course of business and (y) product
warranties given in the ordinary course of business. The outstanding amount of
any Guaranty Obligation shall equal the outstanding amount of the primary
obligation so guaranteed or otherwise supported or, if lower, the stated maximum
amount for which such Person may be liable under such Guaranty Obligation.
 
11

--------------------------------------------------------------------------------


“Hazardous Material” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.
 
“Hedging Agreement” means any Interest Rate Contract, foreign exchange, swap,
option or forward contract, spot, cap, floor or collar transaction, any other
derivative instrument and any other similar speculative transaction and any
other similar agreement or arrangement designed to alter the risks of any Person
arising from fluctuations in any underlying variable.
 
“Indebtedness” means, as to any Person means, without duplication: (a) all
obligations for borrowed money, (b) all obligations evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, interest rate
swaps, or other financial products, (c) all obligations as a lessee under
Capital Leases, (d) all obligations or liabilities of others secured by a Lien
on any asset of a Person or its Subsidiaries, irrespective of whether such
obligation or liability is assumed, (e) all obligations to pay the deferred
purchase price of assets (other than trade payables incurred in the ordinary
course of business), (f) all obligations owing under Hedging Agreements or
similar agreements, (g) all sales by such Person of (i) accounts or general
intangibles for money due or to become due, (ii) chattel paper, instruments or
documents creating or evidencing a right to payment of money, or (iii) other
receivables (collectively “receivables”), whether pursuant to a purchase
facility or otherwise, other than in connection with the disposition of the
business operations of such Person relating thereto or a disposition of
defaulted receivables for collection and not as a financing arrangement, and
together with any obligation of such Person to pay any discount, interest, fees,
indemnities, penalties, recourse, expenses or other amounts in connection
therewith, (h) every obligation of such Person (an “equity related purchase
obligation”) to purchase, redeem, retire or otherwise acquire for value any
shares of Stock issued by such Person or any rights measured by the value of
such Stock, (i) every obligation in respect of Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent that such Person is liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except to the
extent that the terms of such Indebtedness provide that such Person is not
liable therefor and such terms are enforceable under applicable law, (j) any
Guaranty Obligation with respect to any Indebtedness described in any of clauses
(a) through (i) above, and (k) every obligation of such Person under any
Synthetic Lease.
 
12

--------------------------------------------------------------------------------


“Indemnified Matter” has the meaning specified in Section 10.4.
 
“Indemnitee” has the meaning specified in Section 10.4.
 
“Initial Projections” means those financial projections, dated March 2007
covering the Fiscal Years ending in January 2007 and January 2008 and delivered
to the Administrative Agent by the Borrower prior to the date hereof.
 
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code, the Bankruptcy and [Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), ]or under any other
state or federal bankruptcy or insolvency law, assignments for the benefit of
creditors, formal or informal moratoria, compositions, extensions generally or
with creditors, or proceedings seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, or other similar relief.
 
“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet Domain Names, Trade Secrets and IP Licenses.
 
“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
even date herewith by and among the First Lien Agent, the Administrative Agent
and the Loan Parties, as amended and in effect from time to time.
 
“Interest Payment Date” means the last day of each Interest Period.
 
“Interest Period” means, (i) initially, the period commencing on the Funding
Date and ending May 31, 2007, and (ii) thereafter, each period commencing on the
first day of each month and ending on the last day of such month; provided,
however, that any Interest Period that would otherwise end after the Maturity
Date shall end on the Maturity Date.
 
“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.
 
13

--------------------------------------------------------------------------------


“Internet Domain Names” means all rights, title and interests (and all related
IP Ancillary Rights) arising under any Requirement of Law in or relating to
Internet domain names.
 
“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, or capital contributions (excluding (a) commission, travel, and
similar advances to officers and employees of such Person made in the ordinary
course of business, and (b) bona fide Accounts arising in the ordinary course of
business consistent with past practice), purchases or other acquisitions of
Indebtedness, Stock, or all or substantially all of the assets of such other
Person (or of any division or business line of such other Person), and any other
items that are or would be classified as investments on a balance sheet prepared
in accordance with GAAP.
 
“IP Ancillary Rights” means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.
 
“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right title and interest in or
relating to any Intellectual Property.
 
“IP Security Agreement” means the Intellectual Property Security Agreement, by
the Borrowers in favor of the Administrative Agent, dated as of the Closing
Date, together with the exhibits attached thereto.
 
“ITA” means the Income Tax Act (Canada).
 
“Leases” means any lease or other agreement, no matter how styled or structured,
pursuant to which any Borrower is entitled to the use or occupancy of any space.
 
“Leaseholds” means any lease, leasehold estate or interest of any Borrower in
each of the properties at or upon which any such Borrower conducts business,
offers any inventory for sale, or maintains any of the Collateral, whether or
not for retail sale, together with the Borrower’s interest in any of the
improvements and fixtures located upon or appurtenant to each such estate or
interest, including, without limitation, any rights of any such Borrower to
payment, proceeds or value of any kind or nature realized upon the sale,
transfer or assignment of any such estate or interest, whether or not such sale,
assignment or transfer occurs during any case commenced under the Bankruptcy
Code.
 
“Lender” means any financial institution or other Person that (a) is listed on
the signature pages hereof as a “Lender” or (b) from time to time becomes a
party hereto by execution of an Assignment, in each case together with its
successors.
 
“Lender Group” means (a) the Lenders, (b) the Administrative Agent and its
Affiliates, (c) any other Person to whom Obligations under this Agreement and
the other Loan Documents are owing, and (d) the permitted successors and assigns
of each of the foregoing.
 
14

--------------------------------------------------------------------------------


“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liabilities, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.
 
“LIBOR Base Rate” means, with respect to any Interest Period, the rate
determined by the Administrative Agent to be the offered rate for deposits in
Dollars for the applicable Interest Period appearing in the Wall Street Journal
on the second full Business Day next preceding the first day of each Interest
Period. In the event that such rate does not appear on the Wall Street Journal
at such time, the “LIBOR Base Rate” shall be determined by reference to such
other comparable publicly available service for displaying the offered rate for
deposit in Dollars in the London interbank market as may be selected by the
Administrative Agent and, in the absence of availability, such other method to
determine such offered rate as may be selected by the Administrative Agent in
its sole discretion.
 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest or other security arrangement and any other preference,
priority or preferential arrangement of any kind or nature whatsoever, including
any conditional sale contract or other title retention agreement, the interest
of a lessor under a Capital Lease and any synthetic or other financing lease
having substantially the same economic effect as any of the foregoing.
 
“Loan” or “Loans” has the meaning set forth in Section 2.1.
 
“Loan Account” means the account identified in Section 2.9.
 
“Loan Documents” means, collectively, this Agreement, the Intercreditor
Agreement, the Notes, the Guaranty and Security Agreement, the Pledge Agreement,
the IP Security Agreement, each Mortgage, the Control Agreements, the Canadian
Security Documents, the Fee Letter, any Perfection Certificates and each
document executed by a Loan Party and delivered to the Administrative Agent or
any Lender in connection with or pursuant to any of the foregoing or the
Obligations, together with any modification of any term, or any waiver with
respect to, any of the foregoing.
 
“Loan Party” and “Loan Parties” means (a) the Borrowers and (b) each Guarantor.
 
“Material Adverse Effect” means (a) a material adverse change in the business,
operations, results of operations, assets, liabilities or financial condition of
the Loan Parties taken as a whole, (b) a material impairment of a Borrower’s
ability to perform its obligations under the Loan Documents to which it is a
party or of the Secured Parties’ ability to enforce the Obligations or realize
upon the Collateral or (c) a material impairment of the validity,
enforceability, attachment, perfection or priority of Agent’s Liens with respect
to the Collateral.
 
“Material Environmental Liabilities” means Environmental Liabilities exceeding
$7,000,000 in the aggregate.
 
15

--------------------------------------------------------------------------------


“Maturity Date” means the earliest to occur of (i) October 24, 2011, (ii) the
date on which the maturity of the Obligations is accelerated in accordance with
the terms hereof, or (iii) the date of the occurrence of any Event of Default
pursuant to Section 8.1(e) or Section 8.1(f) hereof.
 
“Moody’s” means Moody’s Investors Service, Inc., or its successor.
 
“Mortgage” means any mortgage, deed of trust or other document executed or
required herein to be executed by any Loan Party and granting a Lien over Real
Property in favor of the Administrative Agent as security for the Obligations.
 
“Mortgage Supporting Documents” means, with respect to any Mortgage, each
document (including title policies or marked-up unconditional insurance binders
(in each case, together with copies of all documents referred to therein), maps,
ALTA (or TLTA, if applicable) as-built surveys (in form and as to a date that is
sufficiently acceptable to the title insurer issuing title insurance to the
Administrative Agent for such title insurer to deliver endorsements to such
title insurance as reasonably requested by the Administrative Agent),
environmental assessments and reports and evidence regarding recording and
payment of fees, insurance premium and taxes) that the Administrative Agent may
reasonably request, to create, register, perfect, maintain, evidence the
existence, substance, form or validity of or enforce a valid Lien on the
Eligible Real Property in favor of the Administrative Agent for the benefit of
the Secured Parties, subject only to such Permitted Liens.
 
“Multiemployer Plan” means any multiemployer plan within the meaning of §3(37)
of ERISA maintained or contributed to by any Borrower or any ERISA Affiliate.
 
“Net Cash Proceeds” means proceeds received in cash from (a) any Sale of, or
Property Loss Event with respect to, property, net of (i) the customary
out-of-pocket cash costs, fees and expenses paid or required to be paid in
connection therewith, (ii) taxes paid or reasonably estimated to be payable as a
result thereof and (iii) any amount required to be paid or prepaid on
Indebtedness (other than the Obligations and Indebtedness owing to any Loan
Party) secured by the property subject thereto or (b) any sale or issuance of
Stock or incurrence of Indebtedness, in each case net of brokers’, advisors’ and
investment banking fees and other customary out-of-pocket underwriting
discounts, commissions and other customary out-of-pocket cash costs, fees and
expenses, in each case incurred in connection with such transaction; provided,
however, that any such proceeds received by any Subsidiary of the Borrower that
is not a Wholly Owned Subsidiary of the Borrower shall constitute “Net Cash
Proceeds” only to the extent of the aggregate direct and indirect beneficial
ownership interest of the Borrower therein.
 
“Note” means a promissory note of the Borrower, in substantially the form of
Exhibit B, payable to the order of a Lender in a principal amount equal to the
amount of such Lender’s Loan.
 
“Obligations” means, with respect to any Loan Party, all amounts, obligations,
liabilities, covenants and duties of every type and description owing by such
Loan Party to the Administrative Agent, any Lender, any other Indemnitee, any
participant, whether direct or indirect (regardless of whether acquired by
assignment), absolute or contingent, due or to become due, whether liquidated or
not, now existing or hereafter arising and however acquired, and whether or not
evidenced by any instrument or for the payment of money, including, without
duplication, (a) the Term Loan, (b) all interest, whether or not accruing after
the filing of any petition in bankruptcy or the commencement of any insolvency,
reorganization or similar proceeding, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding, and (c) all other fees,
expenses (including fees, charges and disbursement of counsel), interest,
commissions, charges, costs, disbursements, indemnities and reimbursement of
amounts paid and other sums chargeable to such Loan Party under any Loan
Document.
 
16

--------------------------------------------------------------------------------


“Parent” has the meaning specified in the preamble.
 
“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.
 
“PBGC” means the Pension Benefit Guaranty Corporation created by §4002 of ERISA
and any successor entity or entities having similar responsibilities.
 
“Perfection Certificate” means, collectively, (a) the Perfection Certificate
submitted by the U.S. Borrowers to the Administrative Agent on the Closing Date,
together with the completed responses to the inquiries set forth therein, and
(b) the Perfection Certificate submitted by Bombay Canada to the Administrative
Agent, together with Bombay Canada’s completed responses to the inquiries set
forth therein, each in form and substance reasonably satisfactory to the
Administrative Agent, together with any amendments, modifications or supplements
thereto.
 
“Permitted Acquisition” means acquisitions of all or substantially all of the
assets of a Person in or of any division or business line of a Person or Stock
of a Person; provided, (a) the Administrative Agent shall receive at least 3
Business Days prior written notice of such acquisition, which notice shall
include a reasonably detailed description of such acquisition, (b) such assets
are located in the United States or Canada (except that such location
requirement shall not apply to acquisitions of assets or stores from a licensee
or franchisee of any Loan Party) and are those assets of a business that would
comply with Section 6.2(d), and which business would not subject the
Administrative Agent or any Lender to regulatory or third party approvals in
connection with the exercise of its rights and remedies under this Agreement or
any Loan Documents, (c) no Default or Event of Default exists prior to or
immediately after giving effect to such acquisition, (d) the Administrative
Agent is granted a valid perfected Lien in the assets so acquired to the extent
and in the manner contemplated by the Loan Documents (subject only to Permitted
Liens) and the applicable Loan Party shall have delivered to the Administrative
Agent evidence reasonably satisfactory to the Administrative Agent that all
Liens with respect to the assets so acquired, other than Permitted Liens, have
been discharged in full, (e) the seller of such assets or Stock is not an
Affiliate of any Loan Party, (f) the terms of such acquisition are on an arms
length basis, (g) Section 6.11 is complied with at the time of consummation of
such acquisition (or concurrently therewith), (h) the board of directors and (if
required by applicable law) the shareholders, or the equivalent thereof, of the
business to be acquired has approved such acquisition, (i) the applicable Loan
Party shall have delivered to Administrative Agent evidence satisfactory to the
Administrative Agent that such Loan Party has completed such acquisition in
accordance with the terms of the contracts and agreements entered into by such
Person in connection with such acquisition, and (ii) certified copies of all
such documents shall have been delivered to the Administrative Agent, (i) no
additional Indebtedness, contingent obligations or other liabilities shall be
incurred assumed or otherwise be reflected on a consolidated balance sheet of
the Borrowers after giving effect to such acquisition, except, (i)  ordinary
course trade payables, accrued expenses and unsecured Indebtedness of the
Borrowers and (ii) Indebtedness otherwise permitted under Section 7.1, (j) after
giving effect to any such acquisition, Availability shall not be less than
$25,000,000 and the Parent shall have delivered to the Administrative Agent a
Compliance Certificate and Projections demonstrating that the Borrowers shall
have Availability of at least $25,000,000 at all times for the two (2) Fiscal
Quarters immediately succeeding such acquisition and (k) such acquisitions are
contemplated by the Business Plan.
 
17

--------------------------------------------------------------------------------


“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.
 
“Permitted Dispositions” means (a) sales or other dispositions by any Loan Party
of equipment that is substantially worn, damaged, or obsolete in the ordinary
course of business, (b) sales by any Loan Party of inventory to buyers in the
ordinary course of business, (c) the use or transfer of money or Cash
Equivalents by any Loan Party in a manner that is not prohibited by the terms of
this Agreement or the other Loan Documents, (d) the licensing by any Loan Party,
on a non-exclusive basis, of Intellectual Property in the ordinary course of
business, (e) a disposition between the Borrowers, (f) the surrender or waiver
of contract rights or the disposition, settlement, release or surrender of
contract, tort or other claims of any kind in the ordinary course of business,
for reasonable consideration negotiated on an arm’s length basis, (g) any
disposition of defaulted receivables that arose in the ordinary course of
business for collection, (h) the entering into of real property leases in
respect of any portion of the Bombay Office Complex in the ordinary course of
business, (i) inventory sales and other dispositions conducted in accordance
with Section 6.19, and (j) the sale of the Eligible Real Property, so long as
the Net Cash Proceeds are applied in accordance with Section 2.5(a).
 
“Permitted Investments” means (a) Investments in cash and Cash Equivalents, (b)
Investments in negotiable instruments for collection, (c) advances made in
connection with purchases of goods or services in the ordinary course of
business, (d) Investments received in settlement of amounts due to any Loan
Party effected in the ordinary course of business or owing to a Loan Party as a
result of Insolvency Proceedings involving an Account Debtor or upon the
foreclosure or enforcement of any Lien in favor of any Loan Party, (e) (i)
Investments in a Borrower or Guarantor and (ii) to the extent otherwise
permitted hereunder, Investments in any Person that, simultaneously with such
Investment becomes a Subsidiary of Parent, and complies with Section 6.11
hereof; provided, however, that after giving effect to any such Permitted
Investments pursuant to clauses (e) (ii) above, Availability shall not be less
than $25,000,000 and the Parent shall have delivered to the Administrative Agent
a Compliance Certificate and Projections demonstrating that Borrowers shall have
Availability of at least $25,000,000 at all times for the two (2) Fiscal
Quarters immediately succeeding such Permitted Investments, (f) Investments in
The Bombay Furniture Company, Inc. in an amount not to exceed $5,000,000 in any
Fiscal Year; (g) Investments the net aggregate book value of which does not at
any time exceed the amount of $1,000,000 and (h) so long as no First Lien Debt
is outstanding, investments in (i) commercial notes and bonds or variable rate
demand notes, issued by any commercial institution with a rating of not less
than A, as determined by S&P or Moody’s, (ii) Eurodollar deposits, and (iii)
money market or other mutual funds substantially all of whose assets comprise
securities of the types described in the definition of “Cash Equivalents” or
clause (h) hereof; provided, that no such Investments permitted under this
clause (h) shall be permitted (i) after the occurrence of a Default or Event of
Default, and (ii) unless such Investments are pledged to the Administrative
Agent as additional Collateral for the Obligations pursuant to such agreements
as may be required by the Administrative Agent in its Permitted Discretion.
 
“Permitted Liens” means (a) Liens held by the Administrative Agent for the
benefit of the Administrative Agent and the Lenders, as applicable, (b) Liens
for unpaid taxes that either (i) are not yet delinquent, or (ii) do not
constitute an Event of Default hereunder and are the subject of Permitted
Protests, (c) Liens set forth on Schedule 7.2, (d) the interests of lessors
under operating leases, (e) Liens in favor of the First Lien Agent securing the
First Lien Debt, (f) purchase money Liens or the interests of lessors under
Capital Leases to the extent that such Liens or interests secure Permitted
Purchase Money Indebtedness and so long as such Lien attaches only to the asset
purchased or acquired and the proceeds thereof, (g) Liens arising by operation
of law including those in favor of warehousemen, landlords, carriers, mechanics,
materialmen, laborers, or suppliers, incurred in the ordinary course of the
Borrowers’ business and not in connection with the borrowing of money, and which
Liens either (i) are for sums not yet delinquent, or (ii) are the subject of
Permitted
 
18

--------------------------------------------------------------------------------


Protests, (h) Liens arising from deposits made in connection with obtaining
worker’s compensation or other unemployment insurance, (i) Liens or deposits to
secure performance of bids, tenders, or leases incurred in the ordinary course
of business and not in connection with the borrowing of money, (j) Liens granted
as security for surety or appeal bonds in connection with obtaining such bonds
in the ordinary course of business, (k) Liens resulting from any judgment or
award that is not an Event of Default hereunder, (l) with respect to any Real
Property, easements, rights of way, minor encroachments, and zoning restrictions
that do not materially interfere with or impair the use or operation thereof,
(m) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods,
(n) Liens resulting from the filing of precautionary UCC financing statements,
PPSA registration statements or registrations in Quebec, Canada relating to
operating leases of any Loan Party which are entered into in the ordinary course
of business and which are limited solely to the assets subject thereto provided
that Net Cash Proceeds from such transaction are applied in accordance with
Section 2.5(a)(ii), and (o) Liens securing Permitted Office Building
Indebtedness so long as such Lien attaches only to the Bombay Office Complex
(and insurance proceeds thereof) in connection with any sale leaseback
transactions permitted by Section 7.5, provided that Net Cash Proceeds from such
transaction are applied in accordance with Section 2.5(a)(ii).
 
“Permitted Office Building Indebtedness” means, following the release of the
Eligible Real Property in accordance with Section 6.19, Indebtedness incurred by
a Borrower or any of its Subsidiaries in an aggregate principal amount at any
time outstanding not to exceed 90% of the appraised value (based upon an
independent third-party appraisal) of the portion of the Bombay Office Complex
securing such Indebtedness on terms reasonably acceptable to the Administrative
Agent.
 
“Permitted Protest” means the right of Parent or any of its Subsidiaries, as
applicable, to protest any Lien (other than any such Lien that secures the
Obligations), taxes (other than payroll taxes or taxes that are the subject of a
United States federal tax lien), or rental payment; provided that (a) a reserve
with respect to such obligation is established on the Books in such amount as is
required under GAAP, (b) any such protest is instituted promptly and prosecuted
diligently by Parent or any of its Subsidiaries, as applicable, in good faith,
and (c) the Administrative Agent is satisfied that, while any such protest is
pending, there will be no impairment of the enforceability, validity, perfection
or priority of any of the Administrative Agent’s Liens.
 
“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
amount outstanding at any one time not in excess of $2,000,000. In no event
shall Permitted Purchase Money Indebtedness include Indebtedness incurred for
the purpose of financing all or any part of the acquisition Cost of any
inventory.
 
“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.
 
19

--------------------------------------------------------------------------------


“Pledge Agreements” means the pledge agreement, in substantially the form of
Exhibit E, dated as of even date herewith, among the Administrative Agent and
certain of the Borrowers.
 
“PPSA” means the Personal Property Security Act (Ontario), or, where the context
requires, the legislation of other provinces or territories in Canada relating
to security in personal property generally, including Accounts and inventory, as
adopted by and in effect from time to time in such provinces or territories in
Canada, as applicable.
 
“Projections” means, collectively, the Initial Projections and any document
delivered pursuant to Section 5.3(c).
 
“Property Loss Event” means, with respect to any property, any loss of or damage
to such property or any taking of such property or condemnation thereof.
 
“Pro Rata Share” means, with respect to any Lender as of any date of
determination, the percentage obtained by dividing (a) the sum of the
outstanding principal amount of the Loan of such Lender on such date by (b) the
outstanding principal amount of the Term Loan on such date.
 
“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including obligations in respect of Capital Leases), incurred at the time
of, or within 20 days after, the acquisition of any fixed assets, including,
without limitation, software, for the purpose of financing all or any part of
the acquisition cost thereof, together with any refinancings thereof under
Section 7.1(c).
 
“Qualified Import Letter of Credit” has the meaning ascribed to it in the First
Lien Credit Agreement as in effect on the date hereof.
 
“Real Property” means any estates or interests in real property now owned or
hereafter acquired by any Borrower or a Subsidiary of any Borrower and the
improvements thereto.
 
“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.
 
“Register” has the meaning specified in Section 2.10(b).
 
“Related Person” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, consultant, agent, trustee,
representative, attorney, accountant and each insurance, environmental, legal,
financial and other advisor (including those retained in connection with the
satisfaction or attempted satisfaction of any condition set forth in
Article III) of or to such Person or any of its Affiliates, together with, if
such Person is the Administrative Agent, each other Person or individual
designated, nominated or otherwise appointed by or assisting the Administrative
Agent pursuant to Section 9.4 or any comparable provision of any Loan Document.
 
“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (d) conduct any other
actions authorized by 42 USC §9601.
 
20

--------------------------------------------------------------------------------


“Required Lenders” means, at any time, Lenders holding in excess of 51% of the
principal amount of the Term Loan outstanding at such time.
 
“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, provincial, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case whether or not having the force of law and that are applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.
 
“Responsible Officer” means, with respect to any Person, any of the president,
chief executive officer, chief financial officer, treasurer, assistant
treasurer, controller, managing member or general partner of such Person but, in
any event, with respect to financial matters, any such officer that is
responsible for preparing the Financial Statements delivered hereunder and, with
respect to the Corporate Chart and other documents delivered pursuant to
Section 5.3(h), documents delivered on the Closing Date or the Funding Date and
documents delivered pursuant to Section 6.10, the secretary or assistant
secretary of such Person or any other officer responsible for maintaining the
corporate and similar records of such Person.
 
“S&P” means Standard & Poor’s Rating Services, or its successor.
 
“SEC” means the United States Securities and Exchange Commission and any
successor thereto.
 
“Secured Parties” means the Lenders, the Administrative Agent, each other
Indemnitee and any other holder of any Obligation of any Loan Party.
 
“Security” means all Stock, Stock Equivalents, voting trust certificates, bonds,
debentures, instruments and other evidence of Indebtedness, whether or not
secured, convertible or subordinated, all certificates of interest, share or
participation in, all certificates for the acquisition of, and all warrants,
options and other rights to acquire, any Security.
 
“Sell” means, with respect to any property, to sell, convey, transfer, assign,
license, lease or otherwise dispose of, any interest therein or to permit any
Person to acquire any such interest, including, in each case, through a sale and
leaseback transaction or through a sale, factoring at maturity, collection of or
other disposal, with or without recourse, of any notes or accounts receivable.
Conjugated forms thereof and the noun “Sale” have correlative meanings.
 
“Solvent” means, with respect to any Person, as of any date of determination,
that, as of such date, (i) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(ii) such Person is able to pay all liabilities of such Person as such
liabilities mature and (iii) such Person, as of the Funding Date, does not have
unreasonably small capital. In computing the amount of contingent or
unliquidated liabilities at any time, such liabilities shall be computed at the
amount that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
 
21

--------------------------------------------------------------------------------


“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.
 
“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.
 
“Store Accounts” means an account designated as such on Schedule 8 of the
Perfection Certificate.
 
Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than 50% of the outstanding Voting Stock is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person.
 
“Synthetic Lease” means any lease of goods or other property, whether real or
personal, which is treated as an operating lease under GAAP and as a loan or
financing for United States income tax purposes.
 
“Taxes” has the meaning specified in Section 2.12.
 
“Term Loan” has the meaning specified in Section 2.1.
 
“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.
 
“Trademarks” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.
 
“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.
 
“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of New York.
 
22

--------------------------------------------------------------------------------


“Underlying Issuer” has the meaning ascribed to it in the First Lien Credit
Agreement as in effect on the date hereof.
 
“Underlying Letter of Credit” has the meaning ascribed to it in the First Lien
Credit Agreement as in effect on the date hereof.
 
“United States” means the United States of America.
 
“U.S. Borrowers” means Borrowers other than Bombay Canada.
 
“U.S. Eligible In-Transit Inventory” means inventory of the U.S. Borrowers that
does not qualify as Eligible Inventory under clause (b) of the definition of
Eligible Inventory solely because it is not at a location in the United States
set forth on Schedule 4(b) of the Perfection Certificate or in transit among
such locations in the United States and that meets the following criteria, which
criteria may be revised by the Administrative Agent in its Permitted Discretion
from time to time after the Closing Date:
 
(a) the inventory was the subject of a Qualified Import Letter of Credit, or was
paid for in full by a U.S. Borrower;
 
(b) such inventory currently is in transit (whether by vessel, air, or land) to
a location set forth on Schedule 4(b) of the Perfection Certificate  in the
United States that is the subject of a Bailee Acknowledgment or a Collateral
Access Agreement;
 
(c) title to such inventory has passed to the applicable U.S. Borrower;
 
(d) such inventory is insured against types of loss, damage, hazards, and risks,
and in amounts, satisfactory to the Administrative Agent in its Permitted
Discretion;
 
(e) the Parent has provided a certificate to the Administrative Agent that
certifies that, to the best knowledge of the Borrowers, such inventory meets all
of the Borrowers’ representations and warranties contained in the Loan Documents
concerning Eligible Inventory, that the Borrowers know of no reason why such
inventory would not be accepted by the applicable Borrower when it arrives in
the United States, and that the shipment as evidenced by the documents conforms
to the related order documents; and
 
(f) if subject to a Qualified Import Letter of Credit, the Underlying Letter of
Credit has been drawn upon and the Underlying Issuer has honored such drawing
and the Administrative Agent has honored its obligations to the Underlying
Issuer under the applicable Qualified Import Letter of Credit.
 
“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the occurrence of any contingency).
 
“Wholesale” means Bombay International, Inc.
 
23

--------------------------------------------------------------------------------


“Wholly Owned Subsidiary” of any Person means any Subsidiary of such Person, all
of the Stock of which (other than nominal holdings and director’s qualifying
shares) is owned by such Person, either directly or through one or more Wholly
Owned Subsidiaries of such Person.
 
 
Section 1.2  UCC Terms. The following terms have the meanings given to them in
the applicable UCC: “commodity account”, “commodity contract”, “commodity
intermediary”, “deposit account”, “entitlement holder”, “entitlement order”,
“equipment”, “financial asset”, “general intangible”, “goods”, “instruments”,
“inventory”, “securities account”, “securities intermediary”, “security
entitlement” and “supporting obligations”.
 
 
Section 1.3  Accounting Terms and Principles.
 
 
(a)  GAAP. If any change in any accounting practice is required by GAAP (or any
successor of the foregoing) in order for such principle or practice to continue
as a generally accepted accounting principle or practice, all reports and
financial statements required hereunder or in connection herewith may be
prepared in accordance with such change, but all calculations and determinations
to be made hereunder may be made in accordance with such change only after
notice of such change is given to each Lender, and the Borrowers, the Required
Lenders and the Administrative Agent agree to such change. All accounting terms
not specifically defined herein shall be construed in accordance with GAAP
applied on a consistent basis by the accounting entity to which they refer. When
used herein, the term “financial statements” shall include the notes and
schedules thereto. Whenever the term “Borrowers” or the term “Parent” is used in
respect of a financial covenant or a related definition, it shall be understood
to mean Parent and its Subsidiaries on a consolidated basis unless the context
clearly requires otherwise. Unless otherwise expressly provided herein or unless
Required Lenders otherwise consent, all financial statements and reports
furnished to the Administrative Agent or any Lender hereunder shall be prepared,
all financial computations and determinations pursuant hereto shall be made, and
all terms of an accounting or financial nature shall be construed, in accordance
with GAAP.
 
 
Section 1.4  Interpretation.
 
 
(a)  Certain Terms. Except as set forth in any Loan Document, all accounting
terms not specifically defined herein shall be construed in accordance with
GAAP. The terms “herein”, “hereof” and similar terms refer to this Agreement as
a whole. In the computation of periods of time from a specified date to a later
specified date in any Loan Document, the terms “from” means “from and including”
and the words “to” and “until” each mean “to but excluding” and the word
“through” means “to and including.” In any other case, the term “including” when
used in any Loan Document means “including without limitation.” The term
“documents” means all writings, however evidenced and whether in physical or
electronic form, including all documents, instruments, agreements, notices,
demands, certificates, forms, financial statements, opinions and reports. The
term “incur” means incur, create, make, issue, assume or otherwise become
directly or indirectly liable in respect of or responsible for, in each case
whether directly or indirectly, and the terms “incurrence” and “incurred” and
similar derivatives shall have correlative meanings.
 
 
(b)  Certain References. Unless otherwise expressly indicated, references (i) in
this Agreement to an Exhibit, Schedule, Article, Section or clause refer to the
appropriate Exhibit or Schedule to, or Article, Section or clause in, this
Agreement and (ii) in any Loan Document, to (A) any agreement shall include,
without limitation, all exhibits, schedules, appendixes and annexes to such
agreement and, unless the prior consent of any Secured Party required therefor
is not obtained, any amendment, restatement, amendment and restatement or other
modification of such agreement, (B) any statute shall be to such statute as
amended or otherwise modified from time to time and to any successor legislation
thereto, in each case as in effect at the time any such reference is operative
and (C) any time of day shall be a reference to New York time. Titles of
articles, sections, clauses, exhibits, schedules and annexes contained in any
Loan Document are without substantive meaning or content of any kind whatsoever
and are not a part of the agreement between the parties hereto. Unless otherwise
expressly indicated, the meaning of any term defined (including by reference) in
any Loan Document shall be equally applicable to both the singular and plural
forms of such term.
 
 
24

--------------------------------------------------------------------------------


ARTICLE II  
 
 
 
 
THE FACILITY
 
 
Section 2.1  Term Loan. (a)Each Lender, severally and not jointly with any other
Lender, agrees, upon the terms and subject to the conditions herein set forth,
to make a loan (each, a “Loan” and collectively, the “Term Loan”) to the
Borrowers on the Funding Date in the respective original principal amounts set
forth on Schedule 2.1 hereto; provided, however, the Funding Date shall have
occurred on or before June 4, 2007.
 
 
Section 2.2  Joint and Several Liability.
 
 
(a)  Notwithstanding any provision to the contrary in any Loan Document, all
Obligations of the Borrowers under this Agreement are joint and several
Obligations of the Borrowers in consideration of the financial accommodations to
be provided by the Administrative Agent and Lenders under this Agreement, for
the mutual benefit, directly and indirectly, of each Borrower and in
consideration of the undertakings of the other Borrowers to accept joint and
several liability for the Obligations. Each Borrower, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations.
 
 
(b)  The provisions of this Section 2.2(b) are made for the benefit of the
Secured Parties, and assigns, and may be enforced by it or them from time to
time against any or all Borrowers as often as occasion therefore may arise and
without requirement on the part of any such Secured Parties first to marshal any
of its or their claims or to exercise any of its or their rights against any of
the other Borrowers or to exhaust any remedies available to it or them against
any of the other Borrowers or to resort to any other source or means of
obtaining payment of any of the Obligations hereunder or to elect any other
remedy. The provisions of this Section 2.2(b) shall remain in effect until all
of the Obligations shall have been indefeasibly paid in full or otherwise fully
satisfied. If at any time, any payment or any part thereof, made in respect of
any of the Obligations, is rescinded or must otherwise be restored or returned
by Secured Party upon the insolvency, bankruptcy or reorganization of any of
Borrowers, or otherwise, the provisions of this Section 2.2(b) will forthwith be
reinstated in effect, as though such payment had not been made.
 
 
25

--------------------------------------------------------------------------------


(c)  Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against the Borrowers with respect to any liability
incurred by it hereunder or under any of the other Loan Documents, any payments
made by it to any Secured Party with respect to any of the Obligations or any
collateral security therefore until such time as all of the Obligations have
been paid in full in cash. Any claim which any Borrower may have against any
other Borrower with respect to any payments to any Secured Party hereunder or
under any other Loan Documents are hereby expressly made subordinate and junior
in right of payment, without limitation as to any increases in the Obligations
arising hereunder or thereunder, to the prior payment in full in cash of the
Obligations and, in the event of any insolvency, bankruptcy, receivership,
liquidation, reorganization or other similar proceeding under the laws of any
jurisdiction relating to any Borrower, its debts or its assets, whether
voluntary or involuntary, all such Obligations shall be paid in full in cash
before any payment or distribution of any character, whether in cash, securities
or other property, shall be made to any other Borrower therefor.
 
(i)  Each Borrower hereby agrees that, after the occurrence and during the
continuance of any Default or Event of Default, the payment of any amounts due
with respect to the Indebtedness owing by any Borrower to any other Borrower is
hereby subordinated to the prior payment in full in cash of the Obligations.
Each Borrower hereby agrees that after the occurrence and during the continuance
of any Default or Event of Default, such Borrower will not demand, sue for or
otherwise attempt to collect any indebtedness of any other Borrower owing to
such Borrower until the Obligations shall have been indefeasibly paid in full in
cash. If, notwithstanding the foregoing sentence, such Borrower shall collect,
enforce or receive any amounts in respect of such indebtedness, such amounts
shall be collected, enforced and received by such Borrower as trustee for the
Administrative Agent, and such Borrower shall deliver any such amounts to the
Administrative Agent for application to the Obligations in accordance with
Section 2.8(b).
 
 
Section 2.3  Repayment of Term Loan. The Borrowers promise to repay the entire
unpaid principal amount of the Term Loan on the Maturity Date.
 
 
Section 2.4  Optional Prepayments. (a) The Borrowers shall have the right at any
time and from time to time to prepay the outstanding Term Loan in whole or in
part, upon at least two (2) Business Days’ prior written, telex or facsimile
notice to the Administrative Agent, prior to 1:00 p.m., New York time, subject
in each case to the following limitations:
 
(i)  All prepayments shall be paid to the Administrative Agent for application
to the Loans, pro rata, based upon Pro Rata Shares of the Lenders;
 
(ii)  Each optional prepayment of the Term Loan shall be in an amount equal to
$1,000,000 or in an integral multiple of $100,000 in excess thereof;
 
(iii)  If such prepayment shall occur on or prior to the second anniversary of
the Funding Date, such prepayment shall be accompanied by the additional premium
required pursuant to Section 2.7(a); and
 
(iv)  Each notice of prepayment shall specify the prepayment date and the
principal amount of the Term Loan to be prepaid. Each notice of prepayment shall
be irrevocable and shall commit the Borrowers to prepay the Term Loan by the
amount and on the date stated therein. The Administrative Agent shall, promptly
after receiving notice from the Borrowers hereunder, notify each Lender of the
principal amount of the Loan held by such Lender which is to be prepaid, the
prepayment date and the manner of application of the prepayment.
 
 
26

--------------------------------------------------------------------------------


(b)  The Borrowers shall reimburse each Lender on demand for any actual loss
incurred or to be incurred by such Lender (i) resulting from any prepayment (for
any reason whatsoever, including, without limitation acceleration by virtue of,
and after, the occurrence of an Event of Default) of its Loan required or
permitted under this Agreement, if such Loan is prepaid other than on the last
day of the Interest Period. Such loss shall be the amount (herein, collectively,
“Breakage Costs”) as reasonably determined by such Lender as the excess, if any,
of (A) the amount of interest which would have accrued to such Lender on the
amount so paid at a rate of interest equal to the LIBOR Base Rate for such Loan
plus the Applicable Margin, for the period from the date of such payment to the
last day other than on the last day of the then current Interest Period, over
(B) the amount of interest which would have accrued to such Lender on such
amount by placing such amount on deposit for a comparable period with leading
banks in the London interbank market. Any Lender demanding reimbursement for
such loss shall deliver to the Borrower from time to time one or more
certificates setting forth the amount of such loss as determined by such Lender
and setting forth in reasonable detail the manner in which such amount was
determined.
 
 
(c)  In the event any Borrower fails to prepay any Loan on the date specified in
any prepayment notice delivered pursuant to Section 2.3(a), the Borrowers, on
demand by any Lender, shall pay to the Administrative Agent, for the account of
such Lender, any amounts required to compensate such Lender for any loss
incurred by such Lender as a result of such failure to prepay, including,
without limitation, any loss, cost or expenses incurred by reason of the
acquisition of deposits or other funds by such Lender to fulfill deposit
obligations incurred in anticipation of such prepayment. Any Lender demanding
such payment shall deliver to the Borrower from time to time one or more
certificates setting forth the amount of such loss as determined by such Lender
and setting forth in reasonable detail the manner in which such amount was
determined.
 
 
Section 2.5  Mandatory Prepayments.
 
 
(a)  Asset Sales and Property Loss Events. Upon receipt on or after the Funding
Date by any Loan Party or any of its Subsidiaries of Net Cash Proceeds arising
from (i) any Sale of Eligible Real Property or (ii) and Property Loss Event with
respect to Eligible Real Property, the Borrowers shall immediately, if requested
by the Required Lenders after advance notice thereto, prepay the Term Loan in an
amount equal to all such proceeds, net of amounts used to repay and permanently
reduce the First Lien Debt; provided, however, that in the event of a partial
Property Loss Event with respect to the Eligible Real Property, (i) the
Borrowers may in lieu of such prepayment immediately pay or cause to be paid the
insurance proceeds associated with such loss to a segregated account over which
the Administrative Agent has a valid perfected Lien for use by the Borrowers
solely to repair such loss or damage to property and (ii) the Borrowers shall
not be required to pay or cause such proceeds to be paid to the Administrative
Agent to the extent (A) the Borrowers reinvest or commit to reinvest such
proceeds within 9 months of the occurrence of the partial Property Loss Event
and (B) the Borrowers diligently pursue repairing the loss or damage to such
Eligible Real Property. The Borrowers shall deliver to the Administrative Agent
within 21 days of such partial Property Loss Event an updated appraisal with
respect to such Eligible Real Property.
 
 
27

--------------------------------------------------------------------------------


(b)  Application of Payments. Any payments made to the Administrative Agent
pursuant to this Section 2.5 shall be applied to the Obligations in accordance
with Section 2.7(b).
 
 
Section 2.6  Interest.
 
 
(a)  Rate. Subject to Section 2.6, the Term Loan shall bear interest (computed
on the basis of the actual number of days elapsed over a year of 360 days) at a
rate per annum equal to, during each Interest Period applicable thereto, the
LIBOR Base Rate for such Interest Period, plus the Applicable Margin. Accrued
interest on the Term Loan shall be payable in arrears on each Interest Payment
Date, on the Maturity Date (whether by acceleration or otherwise), after such
Maturity Date on demand and upon any repayment or prepayment thereof (on the
amount prepaid).
 
 
(b)  Payments. Interest accrued shall be payable in arrears, (i) if accrued on
the principal amount of the Term Loan, at maturity (whether by acceleration or
otherwise), and on the last day of each Interest Period, and (ii) if accrued on
any other Obligation, on demand from and after the time such Obligation is due
and payable (whether by acceleration or otherwise).
 
 
(c)  Default Interest. Notwithstanding the rates of interest specified in
clause (a) above or elsewhere in any Loan Document, effective immediately upon
(i) the occurrence of any Event of Default under Sections 8.1(a), 8.1(e) or
8.1(f) or (ii) the delivery of a notice by the Administrative Agent or the
Required Lenders to the Borrowers during the continuance of any other Event of
Default and, in each case, for as long as such Event of Default shall be
continuing, the principal balance of all Obligations (including any Obligation
that bears interest by reference to the rate applicable to any other Obligation)
then due and payable shall, [subject to the Interest Act (Canada)], bear
interest at a rate that is 2% per annum in excess of the interest rate
applicable to such Obligations from time to time, payable on demand or, in the
absence of demand, on the date that would otherwise be applicable.
 
 
(d)  Limitation on Interest. [If any provision of this Agreement or of any of
the other Loan Documents would obligate any Borrower or any other Loan Party to
make any payment of interest or other amount payable to any Lender in an amount
or calculated at a rate which would be prohibited by law or would result in a
receipt by such Lender of interest at a criminal rate (as such terms are
construed under the Criminal Code (Canada)) then, notwithstanding such
provisions, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by law or so result in a receipt by such
Lender of interest at a criminal rate, such adjustment to be effected, to the
extent necessary, as follows: (1) firstly, by reducing the amount or rate of
interest required to be paid to such Lender under this Section 2.6, and (2)
thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid to such Lender which would constitute “interest” for
purposes of Section 347 of the Criminal Code (Canada). Notwithstanding the
foregoing, and after giving effect to all adjustments contemplated thereby, if a
Lender shall have received an amount in excess of the maximum permitted by that
section of the Criminal Code (Canada), such Borrower shall be entitled, by
notice in writing to such Lender, to obtain reimbursement from such Lender in an
amount equal to such excess and, pending such reimbursement, such amount shall
be deemed to be an amount payable by such Lender to such Borrower. Any amount or
rate of interest referred to in this Section 2.6(d) shall be determined in
accordance with generally accepted actuarial practices and principles as an
effective annual rate of interest over the term that the Term Loan remains
outstanding on the assumption that any charges, fees or expenses that fall
within the meaning of “interest” (as defined in the Criminal Code (Canada))
shall, if they relate to a specific period of time, be pro-rated over that
period of time and otherwise be pro-rated over the period from the Funding Date
to the Maturity Date and, in the event of a dispute, a certificate of a Fellow
of the Canadian Institute of Actuaries appointed by the Administrative Agent
shall be conclusive for the purposes of such determination.]
 
 
28

--------------------------------------------------------------------------------


(e)  Interest Act (Canada). For purposes of disclosure pursuant to the Interest
Act (Canada), the annual rates of interest or fees to which the rates of
interest or fees provided in this Agreement and the other Loan Documents (and
stated herein or therein, as applicable, to be computed on the basis of a 360
day year or any other period of time less than a calendar year) are equivalent
are the rates so determined multiplied by the actual number of days in the
applicable calendar year and divided by 360 or such other period of time,
respectively.
 
 
Section 2.7  Fees.
 
 
(a)  Prepayment Fee. In the event that all or any part of the Term Loan is
prepaid or repaid for any reason, on or before the second anniversary of the
Funding Date, the Borrowers shall pay to the Administrative Agent, an additional
premium (to be paid to the Lenders pro rata, in accordance with the original
principal amount of their respective Loans, as liquidated damages and
compensation for the costs of being prepared to make funds available hereunder
with respect to the Term Loan) in an amount equal to: (i) 2.00% of the amount
which is prepaid or repaid, if such repayment or prepayment occurs on or at any
time prior to the first anniversary of the Funding Date; (ii) 1.50% of the
amount which is prepaid or repaid, if such repayment or prepayment occurs at any
time after the first anniversary of the Funding Date but on or prior to the
second anniversary of the Funding Date; and (iii) 0% thereafter.
 
(b)  Other Fees. The Borrower shall pay to the Administrative Agent, on behalf
of the Lenders, the fees set forth in the Fee Letter as and when payment of such
fees is due as therein set forth.
 
(c)  Fee Payment. All fees shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for the respective accounts of the
Administrative Agent and other Credit Parties as provided herein. Once due, all
fees shall be fully earned and shall not be refundable under any circumstances.
 
 
Section 2.8  Application of Payments. (a) Application of Payments. Unless
otherwise provided elsewhere in any Loan Document (including the Intercreditor
Agreement), all payments and other amounts received by the Administrative Agent
and all funds on deposit in any Cash Collateral Account and other proceeds of
the Collateral, shall be applied (i) first, to pay Obligations in respect of any
cost or expense reimbursements, fees or indemnities then due to the
Administrative Agent, (ii) second, to pay Obligations in respect of any cost or
expense reimbursements, fees or indemnities then due to the Lenders, pro rata,
in accordance with the amount of such costs, expenses, reimbursements, fees or
indemnities then payable to the respective Lenders, (iii) third, to pay interest
then due and payable in respect of the Obligations, pro rata, in accordance with
the amount of interest payable to the respective Lenders, (iv) fourth, to repay
the outstanding principal amounts of the Term Loan, pro rata to the Lenders, in
accordance with the outstanding principal amount of their respective Loans, and
(v) fifth, to the ratable payment of all other Obligations, pro rata to the
members of the Lender Groups, in accordance with the amount of such Obligations
payable thereto.
 
29

--------------------------------------------------------------------------------


 
Section 2.9  Payments and Computations. (a) Procedure. (i) The Borrowers shall
make each payment under any Loan Document not later than 1:00 p.m. on the day
when due to the Administrative Agent by wire transfer to the following account
(the “Loan Account”) (or at such other account or by such other means to such
other address as the Administrative Agent shall have notified the Borrowers in
writing within a reasonable time prior to such payment) in immediately available
Dollars and without setoff or counterclaim:
 
ABA No.: 026009593
 
Account No.: 4602287049 
 
Name of Bank: Bank of America - Boston, MA
 
Account Name: 1093 OnShore Funding
 
Reference: The Bombay Company
 
The Administrative Agent shall promptly thereafter cause to be distributed
immediately available funds relating to the payment of principal, interest or
fees to the Lenders, in accordance with the application of payments set forth in
Section 2.8. The Lenders shall make any payment under any Loan Document in
immediately available Dollars and without setoff or counterclaim.
 
 
(b)  Computations of Interests and Fees. All computations of interest and of
fees shall be made by the Administrative Agent on the basis of a year of 360
days occurring in the period for which such interest and fees are payable. Each
determination of an interest rate or the amount of a fee hereunder shall be made
by the Administrative Agent and shall be conclusive, binding and final for all
purposes, absent manifest error.
 
 
(c)  Payment Dates. Whenever any payment hereunder shall be stated to be due on
a day other than a Business Day, the due date for such payment shall be extended
to the next succeeding Business Day without any increase in such payment as a
result of additional interest or fees; provided, however, that such interest and
fees shall continue accruing as a result of such extension of time.
 
 
(d)  Advancing Payments. Unless the Administrative Agent shall have received
notice from the Borrowers to the Lenders prior to the date on which any payment
is due hereunder that the Borrowers will not make such payment in full, the
Administrative Agent may assume that the Borrowers has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent that the Borrowers shall not have made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent on
demand such amount distributed to such Lender together with interest thereon for
each day from the date such amount is distributed to such Lender until the date
such Lender repays such amount to the Administrative Agent.
 
 
(e)  The Administrative Agent is authorized to, and in its sole discretion may,
make Loans on behalf of each Borrower which the Administrative Agent, in its
Permitted Discretion, deems necessary or desirable (i) to preserve or protect
the Collateral, (ii) to enhance the likelihood of repayment of the Obligations,
(iii) to pay any other amount due under this Agreement or the other Loan
Documents including all fees, costs, charges, expenses and interest owing by the
Borrowers under this Agreement and the other Loan Documents if and to the extent
the Borrowers fail to pay promptly such amounts as and when due. Amounts
advanced under this Section 2.9(e) are payable on demand by the Administrative
Agent to the Parent.
 
 
30

--------------------------------------------------------------------------------


Section 2.10  Evidence of Debt. (a) Records of Lenders. Each Lender shall
maintain in accordance with its usual practice accounts evidencing Indebtedness
of the Borrowers to such Lender resulting from the Loan of such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time under this Agreement. In addition, each Lender having sold a
participation in any of its Obligations, acting as agent of the Borrowers solely
for this purpose and solely for tax purposes, shall establish and maintain at
its address referred to in Section 10.11 (or at such other address as such
Lender shall notify the Parent) a record of ownership, in which such Lender
shall register by book entry (i) the name and address of each such participant
(and each change thereto, whether by assignment or otherwise) and (ii) the
rights, interest or obligation of each such participant in any Obligation and in
any right to receive any payment hereunder.
 
 
(b)  Records of the Administrative Agent. The Administrative Agent, acting as
agent of the Borrower, solely for tax purposes and solely with respect to the
actions described in this Section 2.10, shall establish and maintain at its
address referred to in Section 10.11 (or at such other address as the
Administrative Agent may notify the Borrowers) (i) a record of ownership (the
“Register”) in which the Administrative Agent agrees to register by book entry
the interests (including any rights to receive payment hereunder) of the
Administrative Agent and each Lender in the Obligations payable under this
Agreement, including each Loan, and any assignment of such Obligation or Loan,
and (ii) accounts in the Register in accordance with its usual practice in which
it shall record (A) the names and addresses of the relevant Lenders (and each
change thereto pursuant to Section 2.13 and Section 10.2), (B) the amount of
each Loan, (C) the amount of any principal or interest due and payable or paid,
and (D) any other payment received by the Administrative Agent from the relevant
Borrowers and its application to the Obligations.
 
 
(c)  Registered Obligations. Notwithstanding anything to the contrary contained
in this Agreement, the Loans (including any Notes evidencing such Loans) are
registered obligations, the right, title and interest of the Lenders and their
assignees in and to such Loans shall be transferable only upon notation of such
transfer in the Register and no assignment thereof shall be effective until
recorded therein. This Section 2.9 and Section 10.2 shall be construed so that
the Loans are at all times maintained in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related regulations
(and any successor provisions).
 
 
(d)  Prima Facie Evidence. The entries made in the Register and in the accounts
maintained pursuant to clauses (a) and (b) above shall, to the extent permitted
by applicable Requirements of Law, be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided, however, that no error in
such account and no failure of any Lender or the Administrative Agent to
maintain any such account shall affect the obligations of any Loan Party to
repay the Term Loan in accordance with its terms. In addition, the Loan Parties,
the Administrative Agent, and the Lenders shall treat each Person whose name is
recorded in the Register as a Lender for all purposes of this Agreement.
Information contained in the Register with respect to any Lender shall be
available for access by the Borrowers, the Administrative Agent, or such Lender
at any reasonable time and from time to time upon reasonable prior notice. No
Lender shall, in such capacity, have access to or be otherwise permitted to
review any information in the Register other than information with respect to
such Lender unless otherwise agreed by the Administrative Agent.
 
31

--------------------------------------------------------------------------------


 
(e)  Notes. The Borrowers shall execute and deliver a Note, substantially in the
form of Exhibit B, to each Lender in the original principal amount of such
Lender’s Loan. Only one Note shall be issued to any Lender, except (i) to an
existing Lender exchanging existing its Note to reflect changes in the Register
relating to such Lender, in which case the new Notes delivered to such Lender
shall be dated the date of the original Note and (ii) in the case of loss,
destruction or mutilation of existing Notes and similar circumstances. Each Note
shall only be issued as means to evidence the right, title or interest of a
Lender or a registered assignee in and to the related Loan, as set forth in the
Register, and in no event shall any Note be considered a bearer instrument or
obligation.
 
 
Section 2.11  Breakage Costs; Increased Costs; Capital Requirements.
(a) Breakage Costs. Without duplication of the compensation required under
Section 2.4(b), the Borrowers shall compensate each Lender, upon demand from
such Lender to Parent (with copy to the Administrative Agent), for all
Liabilities (including, in each case, those incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to prepare to fund, to fund or to maintain the Loan of such Lender to the
Borrowers but excluding any loss of the Applicable Margin on the relevant Loan)
that such Lender may incur, to the extent any Loan is paid (whether through a
scheduled, optional or mandatory prepayment) on a date that is not the last day
of the applicable Interest Period. For purposes of this Section 2.11, each
Lender shall be deemed to have funded its Loan by using a matching deposit or
other borrowing in the London interbank market.
 
 
(b)  Increased Costs. If at any time any Lender determines that, after the date
hereof, the adoption of, or any change in or in the interpretation, application
or administration of, or compliance with, any Requirement of Law from any
Governmental Authority shall have the effect of (i) increasing the cost to such
Lender of maintaining its Loan, or (ii) imposing any other cost to such Lender
with respect to compliance with its obligations under any Loan Document, then,
upon demand by such Lender (with copy to the Administrative Agent), the
Borrowers shall pay to the Administrative Agent for the account of such Lender
amounts sufficient to compensate such Lender for such increased cost.
 
 
(c)  Increased Capital Requirements. If at any time any Lender determines that,
after the date hereof, the adoption of, or any change in or in the
interpretation, application or administration of, or compliance with, any
Requirement of Law from any Governmental Authority regarding capital adequacy,
reserves, special deposits, compulsory loans, insurance charges against property
of, deposits with or for the account of, Obligations owing to, or other credit
extended or participated in by, any Lender or any similar requirement shall have
the effect of reducing the rate of return on the capital of such Lender’s (or
any corporation controlling such Lender ) as a consequence of its obligations
under or with respect to any Loan Document to a level below that which, taking
into account the capital adequacy policies of such Lender, such Lender could
have achieved but for such adoption or change, then, upon demand from time to
time by such Lender (with a copy of such demand to the Administrative Agent),
the Borrowers shall pay to the Administrative Agent for the account of such
Lender amounts sufficient to compensate such Lender for such reduction.
 
 
32

--------------------------------------------------------------------------------


(d)  Compensation Certificate. Each demand for compensation under this
Section 2.11 shall be accompanied by a certificate of the Lender claiming such
compensation, setting forth the amounts to be paid hereunder, which certificate
shall be conclusive, binding and final for all purposes, absent manifest error.
In determining such amount, such Lender may use any reasonable averaging and
attribution methods. The Borrowers shall pay such Lender, as the case may be,
the amount shown due on any such certificate within 10 days after receipt
thereof.
 
 
Section 2.12  Taxes.
 
 
(a)  Except as otherwise provided herein, all payments made by the Borrowers
hereunder or under any Note or other Loan Document will be made free and clear
of, and without deduction or withholding for, any present or future taxes,
levies, imposts, duties, assessments and all interest, penalties or similar
obligations with respect thereto, but excluding any tax imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein measured by or based on the net income or net profits of a Lender
(including branch profits taxes) and franchise taxes imposed in lieu of net
income taxes, imposed on any Lender as a result of a present or former
connection between such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than such connection arising solely from any Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, any Loan Document) and all interest, penalties or similar
liabilities with respect to such excluded taxes (all such non-excluded taxes,
levies, imposts, duties, assessments or other charges being referred to
collectively as “Taxes”). If any Taxes are so levied or imposed, each Borrower
agrees to pay the full amount of such Taxes, and such additional amounts as may
be necessary so that every payment of all amounts due under this Agreement or
under any Note, including any amount paid pursuant to this Section 2.12(a) after
withholding or deduction for or on account of any Taxes, will not be less than
the amount provided for herein; provided, however, that the Borrowers shall not
be required to increase any such amounts, but only to the extent in excess of
the amount that would have been withheld had the Lender delivered the forms
required by clause (c) of this Section 2.12, payable to the Administrative Agent
or any Lender that is not organized under the laws of the United States, if such
Person fails to comply with the other requirements of this Section 2.12;
provided, further, that the foregoing proviso shall not apply to Taxes that are
imposed on amounts payable to a Lender or Secured Party at the time such Lender
or Secured Party becomes a party hereto (or designates a new lending office),
except to the extent that such Lender or Secured Party (or its respective
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to this Section 2.12. After a party
hereto learns of the imposition of Taxes, such party will act in good faith to
promptly notify the other parties hereto of their respective obligations
hereunder. The Borrower will furnish to the Administrative Agent as promptly as
possible after the date the payment of any Taxes are due pursuant to applicable
law original or certified copies of tax receipts evidencing such payment by the
Borrower.
 
 
(b)  If any Taxes shall be required by law to be deducted or withheld from or in
respect of any amount payable under any Loan Document to any Secured Party (i)
such amount shall be increased as necessary to ensure that, after all required
deductions or withholdings for Taxes are made (including deductions applicable
to any increases to any amount under this Section 2.12), such Secured Party
receives the amount it would have received had no such deductions or
withholdings been made, (ii) the relevant Loan Party shall make such deductions
or withholdings, (iii) the relevant Loan Party shall timely pay the full amount
deducted or withheld to the relevant taxing authority or other authority in
accordance with applicable Requirements of Law and (iv) within 30 days after
such payment is made, the relevant Loan Party shall deliver to the
Administrative Agent an original or certified copy of a receipt evidencing such
payment; provided, however, the amount payable shall not be increased hereunder
if the Secured Party fails to comply with the other requirements of this Section
2.12, but only to the extent in excess of the amount that would have been
withheld had the Lender delivered the forms required by clause (c) of this
Section 2.12.
 
 
33

--------------------------------------------------------------------------------


(c)  If any Lender claims exemption from, or a reduction of, U.S. withholding
tax, such Lender agrees with and in favor of the Administrative Agent and the
Borrowers, to deliver to the Administrative Agent and the Parent:
 
(i)  if such Lender claims an exemption from withholding tax pursuant to its
portfolio interest exception, (A) a statement of Lender, signed under penalty of
perjury, that it is not a (I) a “bank” as described in Section 881(c)(3)(A) of
the Code, (II) a 10% shareholder of a Borrower (within the meaning of Section
871(h)(3)(B) of the Code), or (III) a controlled foreign corporation related to
a Borrower within the meaning of Section 864(d)(4) of the Code, and (B) two
properly completed and executed copies of IRS Form W-8BEN (or successor form),
before the first payment of any interest under this Agreement and at any other
time reasonably requested by the Administrative Agent or the Parent;
 
(ii)  if such Lender claims an exemption from, or a reduction of, withholding
tax under a United States tax treaty, two properly completed and executed copies
of IRS Form W-8BEN (or successor form) before the first payment of any interest
under this Agreement and at any other time reasonably requested by the
Administrative Agent or the Parent;
 
(iii)  if such Lender claims that interest paid under this Agreement is exempt
from United States withholding tax because it is effectively connected with a
United States trade or business of such Lender, two properly completed and
executed copies of IRS Form W-8ECI (or successor form) before the first payment
of any interest is due under this Agreement and at any other time reasonably
requested by the Administrative Agent or the Parent;
 
(iv)  if such Lender claims exemption from backup withholding under the Code,
two properly completed and executed copies of IRS Form W-9 (or successor form)
before the first payment under this Agreement and at any other time reasonably
requested by the Administrative Agent or the Parent;
 
(v)  such other form or forms as may be required under the Code or other laws of
the United States as a condition to exemption from, or reduction of, United
States withholding tax.
 
Such Lender agrees promptly to notify the Administrative Agent and the Parent of
any change in circumstances which would modify or render invalid any claimed
exemption or reduction. Each Lender having sold, assigned, granted or otherwise
transferred a participation in any of its Obligations shall collect from such
participant the documents described in this clause (c) and provide them to the
Borrowers and the Administrative Agent.
 
 
34

--------------------------------------------------------------------------------


(d)  If any Lender claims exemption from, or reduction of, withholding tax under
a United States tax treaty by providing IRS Form W-8BEN and such Lender sells,
assigns, grants a participation in, or otherwise transfers all or part of the
Obligations of the Borrowers to such Lender, such Lender agrees to notify the
Administrative Agent of the percentage amount in which it is no longer the
beneficial owner of Obligations of the Borrowers to such Lender. To the extent
of such percentage amount, the Administrative Agent will treat such Lender’s IRS
Form W-8BEN as no longer valid.
 
 
(e)  If any Lender is entitled to a reduction in the applicable withholding tax,
the Administrative Agent may withhold from any interest payment to such Lender
an amount equivalent to the applicable withholding tax after taking into account
such reduction. If the forms or other documentation required by clause (c) of
this Section 2.12 are not delivered to the Administrative Agent, then the
Administrative Agent may withhold from any interest payment to such Lender not
providing such forms or other documentation an amount equivalent to the
applicable withholding tax, and neither the Administrative Agent nor any
Borrower shall have a duty under this Section 2.12 to indemnify the Lender in
respect of the Taxes so withheld to the extent that they exceed the amount that
would have been withheld had the Lender delivered the forms required by clause
(c) of this Section 2.12.
 
 
(f)  The Borrowers shall reimburse and indemnify, within 30 days after receipt
of demand therefor (with copy to the Administrative Agent), each Lender for all
Taxes (including any imposed by any jurisdiction on amounts payable under this
Section 2.12) paid by such Lender and any Liabilities arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally asserted. A
certificate of the Lender (or of the Administrative Agent on behalf of such
Lender) claiming any compensation under this clause (f), setting forth the
amounts to be paid thereunder and delivered to the Parent with copy to the
Administrative Agent shall be conclusive, binding and final for all purposes,
absent manifest error. In determining such amount, the Administrative Agent and
such Lender may use any reasonable averaging and attribution methods.
 
 
(g)  If the IRS or any other Governmental Authority of the United States or
other jurisdiction asserts a claim that the Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason) such Lender shall indemnify and hold
the Administrative Agent harmless for all amounts paid, directly or indirectly,
by the Administrative Agent as tax or otherwise, including penalties and
interest, and including any taxes imposed by any jurisdiction on the amounts
payable to the Administrative Agent under this Section 2.12, together with all
costs and expenses (including attorneys fees and expenses). The obligation of
the Lenders under this subsection shall survive the payment of all Obligations
and the resignation or replacement of the Administrative Agent. No Borrower
shall be liable under this Section 2.12 for amounts paid by Lender pursuant to
this clause (g).
 
 
35

--------------------------------------------------------------------------------


(h)  Mitigation. Any Lender claiming any additional amounts payable pursuant to
this Section 2.12 shall use its reasonable efforts (consistent in its sole
discretion with its internal policies and Requirements of Law) to change the
jurisdiction of its lending office if such a change would reduce any such
additional amounts (or any similar amount that may thereafter accrue) and would
not, in the sole determination of such Lender, be otherwise disadvantageous to
such Lender.
 
 
Section 2.13  Substitution of Lenders. (a) Designation of a Different Lending
Office. If any Lender requests compensation under clause (b) or (c) of Section
2.11, or requires the Borrower to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.12,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loan hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to clause (b) or (c) of Section 2.11 or
Section 2.12, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
 
(b)  Substitution Right. In the event that any Lender that is not the
Administrative Agent or an Affiliate of the Administrative Agent (an “Affected
Lender”), (i) makes a claim under clause (b) or (c) of Section 2.11, (ii) makes
a claim for payment pursuant to Section 2.12, or (iii) does not consent to any
amendment, waiver or consent to any Loan Document for which the consent of the
Required Lenders is obtained but that requires the consent of other Lenders, the
Borrowers may either pay in full such Affected Lender with respect to amounts
due under this Agreement with the consent of the Administrative Agent or
substitute for such Affected Lender any other Lender or any Affiliate or
Approved Fund of any Lender or any other Person acceptable (which acceptance
shall not be unreasonably withheld or delayed) to the Administrative Agent (in
each case, a “Substitute Lender”).
 
 
(c)  Procedure. To pay in full the Obligations owed to such Affected Lender, the
Parent shall deliver a notice to the Administrative Agent and such Affected
Lender. The effectiveness of such payment or substitution shall be subject to
the delivery to the Administrative Agent by the Borrowers (or, as may be
applicable in the case of a substitution, by the Substitute Lender) of, in the
case of payment in full of the Loan of the Affected Lender, (i) payment for the
account of such Affected Lender, of, to the extent accrued through, and
outstanding on, the effective date for such payment, all Obligations owing to
such Affected Lender (including those that will be owed because of such payment
and including, without limitation any prepayment fee payable pursuant to Section
2.7(a)), and (ii) in the case of a substitution, (A) payment of the assignment
fee set forth in Section 10.2(c) and (B) an assumption agreement in form and
substance satisfactory to the Administrative Agent whereby the Substitute Lender
shall, among other things, agree to be bound by the terms of the Loan Documents
and assume the Loan of the Affected Lender.
 
 
(d)  Effectiveness. Upon satisfaction of the conditions set forth in clause (b)
above, the Administrative Agent shall record such substitution or payment in the
Register, whereupon (A) the Affected Lender shall be relieved of, and, if
applicable, the Substitute Lender shall purchase and assume, all rights and
claims under the Loan Documents with respect to such Loan, except that the
Affected Lender shall retain such rights expressly providing that they survive
the repayment of the Obligations, (B) the Substitute Lender, if applicable,
shall become a “Lender” hereunder having a Loan in the amount of such Affected
Lender’s Loan and (C) the Affected Lender shall execute and deliver to the
Administrative Agent an Assignment to evidence such substitution and deliver its
Note; provided, however, that the failure of any Affected Lender to execute any
such Assignment or deliver such Note shall not render such sale and purchase (or
the corresponding assignment) invalid.
 
 
36

--------------------------------------------------------------------------------


ARTICLE III  
 
 
CONDITIONS TO LOANS
 
 
Section 3.1  Conditions Precedent to the Term Loan. The obligation of the
Lenders to make the Term Loan on the Funding Date is subject to the satisfaction
or due waiver of each of the following conditions precedent on or before the
Funding Date:
 
 
(a)  Certain Documents. The Administrative Agent shall have received on or prior
to the Funding Date each of the following, each dated as of the Closing Date or
Funding Date (as determined by the Administrative Agent) unless otherwise agreed
by the Administrative Agent, in form and substance satisfactory to the
Administrative Agent and each Lender:
 
(i)  this Agreement and Notes conforming to the requirements set forth in
Section 2.10(e), duly executed by the Borrowers;
 
(ii)  the Guaranty and Security Agreement and Canadian Security Documents, duly
executed by each Borrower and Guarantor party thereto, together with (A) copies
of UCC, PPSA and other appropriate search reports and of all effective prior
filings listed therein, together with evidence of the termination of such prior
filings and other documents with respect to the priority of the security
interest of the Administrative Agent in the Collateral, in each case as may be
reasonably requested by the Administrative Agent, and (B) all Control Agreements
that, in the reasonable judgment of the Administrative Agent, are required for
the Loan Parties to comply with the Loan Documents as of the Funding Date, each
duly executed by, in addition to the applicable Loan Party, the applicable
financial institution;
 
(iii)  the Pledge Agreement, duly executed by each applicable Borrower, together
with (A) the original certificates representing the Stock of any Borrower or
Subsidiary pursuant to a Pledge Agreement and (B) a Stock Power (as such term is
defined in the Pledge Agreement) executed in blank for each certificate of Stock
pledged pursuant to a Pledge Agreement;
 
(iv)  the IP Security Agreements, duly executed by the appropriate Borrowers,
together with duly executed exhibits attached thereto for filing with the U.S.
Trademark Office and the U.S. Copyright Office, as appropriate;
 
(v)  The Intercreditor Agreement, duly executed by the appropriate Borrowers and
the First Lien Agent;
 
(vi)  a Mortgage for the Eligible Real Property, duly executed by the applicable
Borrowers, together with all Mortgage Supporting Documents relating thereto;
 
37

--------------------------------------------------------------------------------


(vii)  duly executed favorable opinions of counsel to the Loan Parties from (a)
Michael J. Veitenheimer, general counsel to the Parent, (b) Thompson & Knight
LLP, special U.S. counsel to the Loan Parties, and (c) Fraser Milner Casgrain
LLP, special Canadian counsel to the Loan Parties, each addressed to the
Administrative Agent and the Lenders and addressing such matters as the
Administrative Agent may reasonably request;
 
(viii)  a copy of each Governing Document of each Loan Party that is on file
with any Governmental Authority in any jurisdiction, certified as of a recent
date by such Governmental Authority, together with, if applicable, certificates
attesting to the good standing of such Loan Party in such jurisdiction and each
other jurisdiction where such Loan Party is qualified to do business as a
foreign entity or where such qualification is necessary (and, if appropriate in
any such jurisdiction, related tax certificates);
 
(ix)  a certificate of the secretary or other Responsible Officer of each Loan
Party in charge of maintaining Books and records of such Loan Party certifying
as to (A) the names and signatures of each officer of such Loan Party authorized
to execute and deliver any Loan Document, (B) the Governing Documents of such
Loan Party attached to such certificate are complete and correct copies of such
Governing Documents as in effect on the date of such certification (or, for any
such Governing Document delivered pursuant to clause (viii) above, that there
have been no changes from such Governing Document so delivered) and (C) the
resolutions of such Loan Party’s board of directors or other appropriate
governing body approving and authorizing the execution, delivery and performance
of each Loan Document to which such Loan Party is a party;
 
(x)  a certificate of a Responsible Officer of the Parent to the effect that (A)
each condition set forth in Section 3.1(g) has been satisfied and (B) each Loan
Parties is, and after giving effect to the Term Loan and the application of the
proceeds thereof in accordance with Section 6.22 and the payment of all
estimated legal, accounting and other fees and expenses related hereto, shall
be, Solvent;
 
(xi)  insurance certificates in form and substance satisfactory to the
Administrative Agent demonstrating that the insurance policies required by
Section 6.4 are in full force and effect and have all endorsements required by
such Section 6.4;
 
(xii)  the Corporate Chart;
 
(xiii)  the Perfection Certificate;
 
(xiv)  a Business Plan and Projections for Fiscal Year 2007, in each case in
form and substance acceptable to the Administrative Agent;
 
(xv)  an inventory appraisal and collateral audit in form and substance
acceptable to the Administrative Agent, prepared by such auditors as are
reasonably acceptable to the Administrative Agent;
 
(xvi)  such other documents and information as any Lender through the
Administrative Agent may reasonably request.
 
 
38

--------------------------------------------------------------------------------


(b)  Fees and Expenses. There shall have been paid to the Administrative Agent,
for the account of the Administrative Agent, its Related Persons or any Lender,
as the case may be, all fees and all reimbursements of costs or expenses, in
each case due and payable under any Loan Document on or before the Funding Date.
 
 
(c)  Consents. Each Loan Party shall have received all consents and
authorizations required pursuant to any material Contractual Obligation with any
other Person and shall have obtained all Permits of, and effected all notices to
and filings with, any Governmental Authority, in each case, as may be necessary
in connection with the consummation of the transactions contemplated in any Loan
Document or Related Document (including the Related Transactions).
 
 
(d)  Cash Management. The Administrative Agent shall have received evidence
that, as of the Funding Date, the procedures with respect to cash management
required by the Loan Documents have been established and are currently being
maintained by each Loan Party, together with Control Agreements executed by such
Loan Party in connection therewith.
 
 
(e)  Initial Appraisals. The Administrative Agent shall have received
appraisals, conducted by appraisers retained by the Administrative Agent, of all
inventory of the Borrowers and the Eligible Real Property, each in form and
substance satisfactory to the Administrative Agent, and shall be satisfied with
any review an/or valuation of furniture, fixtures and equipment of the Borrowers
that may be requested from the Borrowers or conducted by the Administrative
Agent or on its behalf.
 
 
(f)  Borrowing Request. The Administrative Agent shall have received a duly
executed borrowing request from the Borrowers addressed to the Administrative
Agent, on behalf of itself and the Lenders, with respect to the disbursement of
the proceeds of the Term Loan on the Funding Date.
 
 
(g)  Representations and Warranties; No Defaults. The representations and
warranties set forth in any Loan Document shall be true and correct in all
material respects on and as of such date or, to the extent such representations
and warranties expressly relate to an earlier date, on and as of such earlier
date, and no Default or Event of Default shall be continuing.
 
 
ARTICLE IV  
 
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Lenders and the Administrative Agent to enter into the Loan
Documents, each Borrower (and, to the extent set forth in any other Loan
Document, each other Loan Party) represents and warrants, in all material
respects, to each of them each of the following on and as of the Closing Date
and the Funding Date:
 
 
Section 4.1  No Encumbrances. Each Loan Party (a) has good and valid title to
its personal property assets and good and marketable title to its owned Real
Property (subject to exceptions that do not, in the aggregate, materially impair
the use of the personal property and Real Property of Borrowers taken as a
whole), and in the case of the Collateral, free and clear of Liens except for
Permitted Liens. All other information set forth on the Perfection Certificate
is accurate and complete. There has been no change in any of such information
since the date on which the Perfection Certificate was signed by Borrowers.
 
39

--------------------------------------------------------------------------------


 
Section 4.2  Accounts. The Accounts are bona fide existing payment obligations
of Account Debtors created by the sale and delivery of inventory or the
rendition of services to such Account Debtors in the ordinary course of
Borrowers’ business, owed to Borrowers without any known defenses, disputes,
offsets, counterclaims, or rights of return or cancellation (other than
contingent customer rights of return arising in the ordinary course of
business).
 
 
Section 4.3  Inventory. All inventory is of good and merchantable quality, free
from known defects (other than saleable clearance goods arising in the ordinary
course of business consistent with past practice).
 
 
Section 4.4  Location of Inventory. The inventory of each Loan Party is stored
or located only at, or in-transit between, the locations identified on Schedule
4(a) of the Perfection Certificate or is stored with a bailee, warehouseman, or
similar party, subject to a Bailee Acknowledgement or Collateral Access
Agreement, except as otherwise permitted pursuant to Section 6.5 from September
1 to December 31 of any Fiscal Year.
 
 
Section 4.5  Inventory Records. Each Borrower keeps correct and accurate records
itemizing and describing the type, quality, and quantity of its and its
Subsidiaries’ inventory and the book value thereof.
 
 
Section 4.6  Name, Jurisdiction of Incorporation; Location of Chief Executive
Office; FEIN; Organizational ID Number. (a) The legal name and jurisdiction of
organization of each Loan Party is set forth on the Perfection Certificate.
 
 
(b)  The chief executive office of each Loan Party is located at the address
indicated on the Perfection Certificate.
 
 
(c)  Each Loan Party’s FEIN and organizational identification number, if any,
are identified on the Perfection Certificate.
 
 
(d)  Each Borrower has previously delivered to the Administrative Agent a
Perfection Certificate. Each Borrower represents and warrants to the Lender
Group that: (i) such Borrower’s exact legal name is that indicated on the
applicable Perfection Certificate and on the signature page hereof; (ii) such
Borrower is an organization of the type, and is organized in the jurisdiction,
set forth in the applicable Perfection Certificate; (iii) the applicable
Perfection Certificate accurately sets forth such Borrower’s organizational
identification number or accurately states that such Borrower has none; (iv) the
applicable Perfection Certificate accurately sets forth such Borrower’s place of
business or, if more than one, its chief executive office, as well as such
Borrower’s mailing address, if different; (v) all other information set forth on
the applicable Perfection Certificate pertaining to such Borrower is accurate
and complete as of the date hereof; and (vi) there has been no change in any of
such information since the date on which the applicable Perfection Certificate
was signed by such Borrower.
 
 
Section 4.7  Due Organization and Qualification; Subsidiaries. (a) Each Borrower
(i) is duly organized and existing and in good standing under the laws of the
jurisdiction of its organization and (ii) has all requisite corporate (or the
equivalent company) power to own its property and conduct its business as now
conducted and as presently contemplated and (iii) is qualified to do business in
any state or province where the failure to be so qualified reasonably could be
expected to cause a Material Adverse Effect.
 
 
40

--------------------------------------------------------------------------------


(b)  Set forth on Schedule 4.7 (as such Schedule may be updated with the written
consent of the Administrative Agent), is a complete and accurate description of
the authorized capital Stock of each Borrower, by class, and, as of the Closing
Date a description of the number of shares of each such class that are issued
and outstanding and, other than with respect to Parent, the owner of such Stock.
Other than as described on Schedule 4.7 and except for employee and director
stock options and deferred director units there are no subscriptions, options,
warrants, or calls relating to any shares of each Borrower’s capital Stock,
including any right of conversion or exchange under any outstanding security or
other instrument. No Borrower is subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of its
capital Stock or any security convertible into or exchangeable for any of its
capital Stock.
 
 
(c)  Set forth on Schedule 4.7 (as such Schedule may be updated with the written
consent of the Administrative Agent), is a complete and accurate list of each
Borrower’s direct and indirect Subsidiaries, showing: (i) the jurisdiction of
their organization; (ii) the number of shares of each class of common and
preferred Stock authorized for each of such Subsidiaries; and (iii) the number
and the percentage of the outstanding shares of each such class owned directly
or indirectly by the applicable Borrower. All of the outstanding capital Stock
of each such Subsidiary has been validly issued and is fully paid and
non-assessable.
 
 
(d)  Except as set forth on Schedule 4.7, there are no subscriptions, options,
warrants, or calls relating to any shares of any Borrower’s Subsidiaries’
capital Stock, including any right of conversion or exchange under any
outstanding security or other instrument. No Loan Party is subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of any Borrower’s Subsidiaries’ capital Stock or any security
convertible into or exchangeable for any such capital Stock.
 
 
Section 4.8  Due Authorization; No Conflict. (a) As to each Borrower, the
execution, delivery, and performance by such Borrower of this Agreement and the
other Loan Documents to which it is a party and the transactions contemplated
hereby and thereby are within the corporate (or the equivalent) authority of
such Borrower and have been duly authorized by all necessary action on the part
of such Borrower.
 
 
(b)  As to each Borrower, the execution, delivery, and performance by such
Borrower of this Agreement and the other Loan Documents to which it is a party
do not and will not (i) violate any provision of federal, state, or local,
statute, law, rule or regulation applicable to any Borrower or any order,
judgment, decree, writ, injunction, license or permit of any court or other
Governmental Authority binding on any Borrower unless such violation could not
reasonably be expected to cause a Material Adverse Effect, (ii) violate any
provision of the Governing Documents of any Borrower or require any approval of
any Borrower’s interest holder, (iii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
material Contractual Obligation of any Borrower unless such violation could not
reasonably be expected to cause a Material Adverse Effect or the termination of
such contract, (iv) result in or require the creation or imposition of any Lien
of any nature whatsoever upon any properties or assets of any Borrower, other
than Permitted Liens, or (v) require any approval of any Person under any
material Contractual Obligation of any Borrower, other than consents or
approvals that have been obtained and that are still in force and effect.
 
 
41

--------------------------------------------------------------------------------


(c)  Other than the filing of UCC financing statements, PPSA registration
statements and registrations in Quebec, Canada, the execution, delivery, and
performance by each Borrower of this Agreement and the other Loan Documents to
which such Borrower is a party do not and will not require any registration
with, consent, or approval of, or notice to, or other action with or by, any
Governmental Authority, other than consents or approvals that have been obtained
and that are still in force and effect.
 
 
(d)  As to each Borrower, this Agreement and the other Loan Documents to which
such Borrower is a party, and all other documents contemplated hereby and
thereby, when executed and delivered by such Borrower will be the legally valid
and binding obligations of such Borrower, enforceable against such Borrower in
accordance with their respective terms, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors’ rights generally.
 
 
(e)  The Administrative Agent’s Liens are validly created, perfected Liens,
subject only to Permitted Liens.
 
 
Section 4.9  Litigation. (a) Other than those matters disclosed on Schedule 4.9
and immaterial matters where the amount in controversy is less than $250,000,
there are no actions, suits, or proceedings or investigations pending or, to the
best knowledge of Borrowers, threatened against any Loan Party, except for (a)
matters that are fully covered by insurance (subject to customary deductibles),
and (b) matters arising after the Closing Date, that could not reasonably be
expected to result in a Material Adverse Effect.
 
 
(b)  There are no actions, suits, proceedings or investigations pending or, to
the best knowledge of the Borrowers, threatened against any Loan Party that
question the validity or enforceability of this Agreement or any other Loan
Document or any action taken or to be taken by the Borrowers in connection
therewith.
 
 
Section 4.10  No Material Adverse Effect. All financial statements relating to
any Loan Party that have been delivered by the Borrowers to the Lender Group
have been prepared in accordance with GAAP (except, in the case of unaudited
financial statements, for the lack of footnotes and being subject to normal
year-end audit adjustments not material in amount) and present fairly in all
material respects, each Loan Party’s financial condition as of the date thereof
and results of operations for the period then ended. There has not been a
Material Adverse Effect with respect to any Loan Party since the date of the
latest financial statements submitted to the Lender Group on or before the
Closing Date.
 
 
Section 4.11  Fraudulent Transfer. (a) The Borrowers, taken as a whole, are
Solvent. The Loan Parties, taken as a whole, are Solvent.
 
 
(b)  No transfer of property is being made by any Loan Party and no obligation
is being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of any such Loan
Party.
 
 
42

--------------------------------------------------------------------------------


Section 4.12  Canadian Benefit Plans and Canadian Pension Plans. Bombay Canada
does not maintain or contribute to any Canadian Benefit Plan or Canadian Pension
Plan.
 
 
Section 4.13  ERISA. None of the Loan Parties or any of their ERISA Affiliates
maintains or contributes, or in the prior six years has maintained or
contributed, to any Benefit Plan.
 
 
Section 4.14  Environmental Condition. Except as set forth on Schedule 4.14 and
except for other matters that could not reasonably be expected to result in a
Material Adverse Effect, (a) to the Borrowers’ knowledge, none of the Loan
Parties’ properties or assets has ever been used by any Loan Party, or by
previous owners or operators in the disposal of, or to produce, store, handle,
treat, release, or transport, any Hazardous Materials, where such production,
storage, handling, treatment, release or transport was in violation of any
applicable Environmental Law, (b) to the Borrowers’ knowledge, none of the Loan
Parties’ owned Real Property has ever been designated or identified in any
manner pursuant to any environmental protection statute as a Hazardous Materials
disposal site, (c) no Loan Party has received notice that a Lien arising under
any Environmental Law has attached to any revenues or to any Real Property owned
or operated by any Loan Party, and (d) no Loan Party has received a summons,
citation, notice, or directive from the Environmental Protection Agency or any
other federal, state or provincial governmental agency concerning any action or
omission by any Loan Party resulting in the releasing or disposing of Hazardous
Materials into the environment in violation of any applicable Environmental Law.
 
 
Section 4.15  Brokerage Fees. No Loan Party has utilized the services of any
broker or finder in connection with obtaining financing from the Lender Group
under this Agreement and no brokerage commission or finders fee is payable by
any Loan Party in connection herewith.
 
 
Section 4.16  Intellectual Property. Each Loan Party owns, or holds licenses in,
all Intellectual Property that is necessary to the conduct of its business as
currently conducted, except where the failure to do so, in the aggregate, would
not result in a Material Adverse Effect.
 
 
Section 4.17  Leases. Except where the failure to do so would not cause a
Material Adverse Effect, the Loan Parties enjoy peaceful and undisturbed
possession under all leases (including Capital Leases) material to their
business and to which they are a party or under which they are operating. Except
to the extent that such default would not cause a Material Adverse Effect, each
of such leases is valid and subsisting and no material default by any Loan Party
exists under such lease.
 
 
Section 4.18  Deposit Accounts. Set forth on Schedule 8 to the Perfection
Certificate are all deposit accounts and securities accounts of each Loan Party,
including, with respect to each bank or securities intermediary (i) the name and
address of such Person, (ii) the account numbers of the deposit accounts or
securities accounts maintained with such Person and (iii) whether such account
is a “Store Account”, a “Concentration Account” or another account and if such
account is another account, setting forth the purpose of such account.
 
 
Section 4.19  Complete Disclosure. All factual information (taken as a whole)
furnished by or on behalf of any Loan Party in writing to the Administrative
Agent or any Lender (including all information contained in the Schedules hereto
or in the other Loan Documents) for purposes of or in connection with this
Agreement, the other Loan Documents or any transaction contemplated herein or
therein is, and all other such factual information (taken as a whole) hereafter
furnished by or on behalf of any Loan Party in writing to the Administrative
Agent or any Lender will be, true and accurate in all material respects on the
date as of which such information is dated or certified and not incomplete by
omitting to state any fact necessary to make such information (taken as a whole)
not misleading in any material respect (other than industry-wide risks normally
associated with the types of businesses conducted by the Loan Partys) at such
time in light of the circumstances under which such information was provided. On
the Closing Date and the Funding Date, the Projections represent, and as of the
date on which any other Projections are delivered to the Administrative Agent,
such additional Projections represent the Borrowers’ good faith reasonable
estimate of the Loan Parties’ future performance for the periods covered thereby
it being understood that such Projections as to future events are not to be
viewed as facts and that actual results during the period or period covered by
Projections may differ from the projected results and no assurance can be given
that the Projections will be realized.
 
43

--------------------------------------------------------------------------------


 
Section 4.20  Credit Card Receipts. Schedule 4.20 sets forth each of the
Borrowers’ Credit Card Issuers, Credit Card Processors and all arrangements to
which the Borrowers are a party with respect to the payment to the Borrowers of
the proceeds of all credit card charges for sales by the Borrowers, including a
description of each Credit Card Agreement.
 
 
Section 4.21  Holding Company and Investment Company Acts. No Loan Party is a
“holding company”, or a “subsidiary company” of a “holding company, or an
“affiliate” of a “holding company”, as such terms are defined in the Public
Utility Holding Company Act of 1935; nor is it an “investment company”, or an
“affiliated company” or a “principal underwriter” of an “investment company”, as
such terms are defined in the Investment Company Act of 1940.
 
 
Section 4.22  Absence of Financing Statements, etc. Except with respect to
Permitted Liens, there is no financing statement, security agreement, chattel
mortgage, real estate mortgage or other document filed or recorded with any
filing records, registry or other public office, that purports to cover, affect
or give notice of any present or possible future Lien on any Collateral.
 
 
Section 4.23  Certain Transactions. None of the officers, directors, or
employees of any Loan Party is presently a party to any transaction with any
Loan Party (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Borrowers, any
corporation, partnership, trust or other entity in which any officer, director,
or any such employee has a substantial interest or is an officer, director,
trustee or partner.
 
 
Section 4.24  Regulations U and X. No Loan Party is engaged in principally, or
as one of its important activities in, and no portion of the proceeds of any
Loan is to be used for the purpose of purchasing or carrying any “margin
security” or “margin stock” as such terms are used in Regulations U and X of the
Board of Governors of the Federal Reserve System, 12 C.F.R. Parts 221 and 224.
 
 
Section 4.25  Labor Relations. No Borrower has been or is presently a party to
any collective bargaining or other labor contract. No event has occurred or
circumstance exists which is likely to provide the basis for any work stoppage
or other labor dispute. The Borrowers have complied in all material respects
with all applicable laws, decrees, orders, judgments, statutes, laws, rules and
regulations relating to employment, equal employment opportunity,
nondiscrimination, immigration, wages, hours, benefits, collective bargaining,
the payment of social security and similar taxes, occupational safety and
health, and plant closing including all applicable provisions of the federal
Fair Labor Standards Act, as amended. There is not presently pending and, to the
Borrowers’ knowledge, there is not threatened any of the following:
 
 
44

--------------------------------------------------------------------------------


(a)  any strike, slowdown, picketing, or work stoppage;
 
 
(b)  any proceeding against or affecting the Borrowers relating to the alleged
violation of any applicable law, decree, order, judgment, statute, law, rule or
regulation pertaining to labor relations or before National Labor Relations
Board, the Equal Employment Opportunity Commission, or any comparable
governmental body, organizational activity, or other labor or employment dispute
against or affecting the Borrowers, which, if determined adversely to the
Borrowers would cause a Material Adverse Effect;
 
 
(c)  any lockout of any employees by the Borrowers (and no such action is
contemplated by the Borrowers); or
 
 
(d)  any application for the certification of a collective bargaining agent.
 
 
Section 4.26  Indebtedness. Set forth on Schedule 7.1 is a true and complete
list of all Indebtedness of each Borrower outstanding immediately prior to the
Closing Date that is to remain outstanding after the Funding Date and such
Schedule accurately reflects the aggregate principal amount of such
Indebtedness.
 
 
Section 4.27  Payment of Taxes. All tax returns, reports and declarations
required to be filed by the Borrowers by any jurisdiction to which any of them
is subject have been timely filed, except where the failure to so file could not
reasonably be expected to have a Material Adverse Effect. All taxes and other
governmental assessments and charges upon the Borrowers or their properties,
assets, income and franchises (including real property taxes and payroll taxes)
but not subject of a Permitted Protest have been paid prior to delinquency
except where the failure to so pay could not reasonably be expected to have a
Material Adverse Effect. The Borrowers have set aside on their books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and none of the officers of any Borrower know of any basis for
any such claim. The Borrowers do not intend to treat the Term Loan and/or
related transactions hereunder as being a “reportable transaction” (within the
meaning of Treasury Regulation Section 1.6011-4).
 
 
Section 4.28  Foreign Assets Control Regulations, Etc. None of the requesting or
borrowing of the Term Loan or the use of the proceeds of any thereof will
violate the Trading With the Enemy Act (50 USC §1 et seq., as amended) (the
“Trading With the Enemy Act”) or any of the foreign assets control regulations
of the United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as
amended) (the “Foreign Assets Control Regulations”) or any enabling legislation
or executive order relating thereto (which for the avoidance of doubt shall
include, but shall not be limited to (a) Executive Order 13224 of September 21,
2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the
“Executive Order”) and (b) the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107-56)). Furthermore, none of Loan Parties or any of their
Affiliates (a) is or will become a “blocked person” as described in the
Executive Order, the Trading With the Enemy Act or the Foreign Assets Control
Regulations or (b) engages or will engage in any dealings or transactions, or be
otherwise associated, with any such “blocked person.”
 
 
45

--------------------------------------------------------------------------------


Section 4.29  No Burdensome Obligations; No Defaults. No Loan Party is a party
to any Contractual Obligation, no Loan Party has Governing Documents containing
obligations, and, to the knowledge of any Loan Party, there are no applicable
Requirements of Law, in each case the compliance with which would have, in the
aggregate, a Material Adverse Effect. No Loan Party (and, to the knowledge of
each Loan Party, no other party thereto) is in default under or with respect to
any Contractual Obligation of any Loan Party, other than those that would not,
in the aggregate, have a Material Adverse Effect.
 
 
ARTICLE V  
 
 
REPORTING COVENANTS
 
Each Borrower (and, to the extent set forth in any other Loan Document, each
other Loan Party) agrees with the Lenders and the Administrative Agent to each
of the following, as long as any Obligation remains outstanding, the Borrowers
shall and shall cause each of their respective Subsidiaries to do all of the
following:
 
 
Section 5.1  Accounting System; Access. Maintain a system of accounting that
enables the Borrowers to produce financial statements in accordance with GAAP
and maintain records pertaining to the Collateral that contain information as
from time to time reasonably may be requested by the Administrative Agent. The
Borrowers also shall keep an inventory reporting system that shows all
additions, sales, claims, returns, and allowances with respect to the inventory.
The Borrowers shall further (a) maintain adequate accounts and reserves for all
taxes (including income taxes), depreciation, depletion, obsolescence and
amortization of its properties and the properties of its Subsidiaries,
contingencies and other reserves and (b) at all times engage independent
certified public accountants satisfactory to the Administrative Agent as the
independent certified public accountants of the Parent and its Subsidiaries and
will not permit more than 90 days to elapse between the cessation of such firm’s
(or any successor firm’s) engagement as the independent certified public
accountants of the Parent and its Subsidiaries and the appointment in such
capacity of a successor firm registered with the Public Company Accounting
Oversight Board.
 
 
Section 5.2  Collateral Reporting.
 
 
(a)  Provide the Administrative Agent (and if so requested by the Administrative
Agent, with copies for each Lender) the documents set forth on Schedule 5.2 in
accordance with the delivery schedule set forth thereon; and
 
 
(b)  concurrently with each delivery of a Compliance Certificate pursuant to
Section 5.3(a)(iii), provide the Administrative Agent (and if so requested by
the Administrative Agent, with copies for each Lender) with an updated
Perfection Certificate illustrating all changes to the information set forth in
the Perfection Certificate previously delivered pursuant to Section 3.1(a)(xiii)
or this Section 5.2(b) (including such updates and amendments required by
Section 4.4, 4.6, 4.18, 6.5 or 6.18 of this Agreement or the Guaranty and
Security Agreement or any other provision of any Loan Document, except if such
information is otherwise required to be provided under this Agreement);
provided, that delivery of an updated Perfection Certificate shall not cure any
Default or Event of Default occurring as a result of failure of the Loan Parties
to give any prior notice or obtain any consent required under this Agreement.
 
 
46

--------------------------------------------------------------------------------


Section 5.3  Financial Statements, Reports, Business Plan, Certificates. Deliver
to the Administrative Agent, with copies to each Lender:
 
 
(a)  as soon as available, but in any event within 45 days after the end of each
of the 11 Fiscal Periods during each of Parent’s Fiscal Years,
 
(i)  a company prepared consolidated balance sheet, income statement, and
statement of cash flow covering Parent’s and its Subsidiaries’ operations during
such period, in each case setting forth in comparative form the figures for the
corresponding period in the prior Fiscal Year;
 
(ii)  a certificate signed by the chief financial officer of Parent to the
effect that:
 
(A)  the financial statements delivered hereunder have been prepared in
accordance with GAAP (except for the lack of footnotes and being subject to
year-end audit adjustments) and fairly present in all material respects the
financial condition of Parent and its Subsidiaries;
 
(B)  the representations and warranties of the Borrowers contained in this
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the date of such certificate, as though made on and as of
such date (except to the extent that such representations and warranties relate
solely to an earlier date); and
 
(C)  there does not exist any condition or event that constitutes a Default or
Event of Default (or, to the extent of any non-compliance, describing such
non-compliance as to which he or she may have knowledge and what action the
Borrowers have taken, are taking, or propose to take with respect thereto).
 
(iii)  a Compliance Certificate.
 
 
(b)  As soon as available, but in any event within 90 days after the end of each
of Parent’s Fiscal Years, consolidated financial statements of Parent and its
Subsidiaries for each such Fiscal Year, audited by independent certified public
accountants reasonably acceptable to the Administrative Agent and certified by
such accountants to have been prepared in accordance with GAAP (such audited
financial statements to include a balance sheet, income statement, and statement
of cash flow and, a copy of any “final” management letter delivered to Parent,
its board of directors or any committees thereof), together with a certificate
signed by the chief financial officer of Parent certifying as to the matters set
forth in Section 5.3(a)(ii)(A)-(C) and a Compliance Certificate;
 
 
(c)  as soon as available, but in any event within 90 days after the end of each
of Parent’s Fiscal Years, copies of the Borrowers’ Projections, in form and
substance (including as to scope and underlying assumptions) satisfactory to the
Administrative Agent, in its sole discretion, for the forthcoming Fiscal Year,
on a month by month basis, certified by the chief financial officer of Parent as
being such officer’s good faith reasonable estimate of the financial performance
of Parent and its Subsidiaries during the period covered thereby, it being
understood that such Projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any
Projections may differ from the projected results and no assurance can be given
that the Projections will be realized;
 
 
47

--------------------------------------------------------------------------------


(d)  if and when filed by any Borrower,
 
(i)  Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports;
 
(ii)  any other filings made by any Borrower with the SEC;
 
(iii)  upon request by the Administrative Agent, in its Permitted Discretion,
copies of the Borrowers’ federal income tax returns, and any amendments thereto,
filed with the Internal Revenue Service; and
 
(iv)  any other information that is provided by Parent to its shareholders or by
the Borrowers to the First Lien Agent generally;
 
provided, that for purposes of this clause (d), any information to be delivered
hereunder shall be deemed to have been delivered when posted on the Parent’s
website or otherwise made available on the website of the SEC;
 
(e)  as soon as a Borrower has knowledge of any event or condition that
constitutes a Default or an Event of Default, notice thereof together with a
reasonably detailed description thereof and a statement of the curative action
that the Borrowers propose to take with respect thereto;
 
 
(f)  promptly after the commencement thereof, but in any event within 10
Business Days after the service of process with respect thereto on any Loan
Party, notice of all actions, suits, or proceedings brought by or against any
Loan Party before any Governmental Authority which, if determined adversely to
such Loan Party, reasonably could be expected to result in a Material Adverse
Effect;
 
 
(g)  upon the request of the Administrative Agent in its Permitted Discretion,
any other report reasonably requested relating to the financial condition of any
Loan Party; provided, that such reports shall not be overly burdensome for any
Borrower to prepare; and
 
 
(h)  as part of the Compliance Certificate delivered pursuant to clause (a)(iii)
above, each in form and substance satisfactory to the Administrative Agent, a
certificate by the Responsible Officer of the Parent certifying that (i) the
Corporate Chart attached thereto (or the last Corporate Chart delivered pursuant
to this clause (h)) is correct and complete as of the date of such Compliance
Certificate, (ii) the Loan Parties have delivered all documents (including an
updated Perfection Certificate as to locations of Collateral) they are required
to deliver pursuant to any Loan Document on or prior to the date of delivery of
such Compliance Certificate and (iii) complete and correct copies of all
documents modifying any term of any Governing Document of any Loan Party or any
Subsidiary or joint venture thereof on or prior to the date of delivery of such
Compliance Certificate have been delivered to the Administrative Agent or are
attached to such certificate.
 
48

--------------------------------------------------------------------------------


In addition to the financial statements referred to above, the Borrowers agree
to deliver financial statements prepared on both a consolidated and
consolidating basis; provided, that (a) only Parent’s consolidated financial
statements shall be audited, (b) consolidating financial statements shall be
prepared without footnotes, and (c) the Borrowers shall only be required to
deliver balance sheets and income statements on a consolidating basis. Parent
agrees to cooperate with the Administrative Agent to allow the Administrative
Agent to consult with its independent certified public accountants if the
Administrative Agent reasonably requests the right to do so (and the
Administrative Agent shall notify Parent as to the timing of such consultation
and permit Parent to be present thereat or to otherwise participate therein) and
that, in such connection, their independent certified public accountants are
authorized to communicate with the Administrative Agent and to release to the
Administrative Agent whatever financial information concerning any Loan Party
that the Administrative Agent reasonably may request.
 
 
Section 5.4  Right to Inspect; Inventories, Appraisals Audits and Assessments.
 
 
(a)  The Administrative Agent (through any of its affiliates or any of its or
their respective officers, employees, or agents) shall have the right, from time
to time hereafter (which shall be at reasonable times following reasonable
notice to Parent, prior to the occurrence of and during the continuation of an
Event of Default) to (i) visit and inspect the property of each Borrower and
examine the Books and make copies or abstracts thereof and to check, test, and
appraise the Collateral in order to verify the Borrowers’ financial condition or
the amount, quality, value, condition of, or any other matter relating to, the
Collateral; (ii) discuss the affairs, finances and accounts of each Borrower
with the Chief Financial Officer, the Treasurer or any Assistant Treasurer or
any other Persons designated by such officers and (iii) communicate directly
with any registered certified public accountants (including the Borrowers’
accountants) of any Borrower, and such accountants shall be authorized to
communicate directly with the Administrative Agent, the Lenders and their
respective affiliates and to disclose to the Administrative Agent, the Lenders
or their respective affiliates, all financial statements and other documents and
information as they might have and the Administrative Agent or any Lender
reasonably requests with respect to any Borrower.
 
 
(b)  Without limiting the generality of the foregoing:
 
(i)  At the Borrowers’ expense, an Approved Inventory Servicer shall conduct
physical inventories at, at least 95% of the Borrowers’ store locations 1 time
per Fiscal Year, and at each of the Borrowers’ distribution centers at least 1
time per Fiscal Year at such times as shall be determined by the Borrowers with
notice to the Administrative Agent. The Administrative Agent, at the expense of
the Borrowers, may participate in and/or observe each physical count and/or
inventory of so much of the Collateral as consists of inventory which is
undertaken on behalf of the Borrowers at each of the Borrowers’ distribution
centers and at not more than 10% of the Borrowers’ store locations. The Parent
shall provide the Administrative Agent with the preliminary inventory levels at
each store of each Borrower within 15 Business Days following the completion of
such inventory. The Parent, within 45 days following the completion of each such
physical inventory, in the aggregate, shall provide the Administrative Agent
with an aggregate reconciliation of the results of such inventory and shall post
such results to Borrowers’ stock ledger and general ledger, as applicable. Prior
to the occurrence of an Event of Default, the Administrative Agent, in its
Permitted Discretion, may (and shall at the Required Lender’s direction), cause
one (1) additional inventory per Fiscal Year to be taken at the expense of the
Borrowers, provided that the Administrative Agent shall not require any physical
inventories prior to January 1, 2008. Following the occurrence and during the
continuance of an Event of Default, the Administrative Agent, in its Permitted
Discretion, may (and shall at the Required Lender’s direction), cause additional
inventories to be taken at the expense of the Borrowers.
 
49

--------------------------------------------------------------------------------


(ii)  At the Borrowers’ expense, at the request of the Administrative Agent, the
Borrowers will obtain and deliver to the Administrative Agent, or, if the
Administrative Agent so elects, will cooperate with the Administrative Agent in
the Administrative Agent’s obtaining, a report of an independent collateral
auditor satisfactory to the Administrative Agent (which may be affiliated with
one of Lenders) with respect to the Books and Accounts and inventory components
included in the Aggregate Borrowing Base, which report shall indicate whether or
not the information set forth in the Borrowing Base Certificate most recently
delivered is accurate and complete in all material respects based upon a review
by such auditors of the Accounts (including verification with respect to the
amount, aging, identity and credit of the respective account debtors and the
billing practices of the Borrowers) and inventory (including verification as to
the value, location and respective types); provided, however, that the Borrowers
shall not be obligated to pay for more than 4 commercial finance exams in any 12
month period; provided, further, however, the Administrative Agent shall not
conduct its own commercial finance audits so long as the First Lien Agent
conducts such commercial finance audits and furnishes the Administrative Agent
with copies of the results of such audits provided, further, however, that
following the occurrence and during the continuance of an Event of Default, the
Borrowers shall be obligated to pay for such additional commercial finance exams
as the Administrative Agent may, in its Permitted Discretion, require.
 
(iii)  The Administrative Agent may from time to time obtain inventory
appraisals conducted by such appraisers as are satisfactory to the
Administrative Agent or conduct inventory appraisals (in all events, at the
Borrowers’ expense). If the Administrative Agent determines that there have been
changes in markdowns, inventory mix and composition, accounting methods or any
other factors affecting the value of the Collateral, the Administrative Agent
may in its Permitted Discretion have the inventory reappraised by a qualified
appraisal company selected by the Administrative Agent from time to time after
the Closing Date; provided, however, that the Borrowers shall not be obligated
to pay for more than 2 inventory appraisals in any 12 month period unless the
Adjusted Availability is less than 10% of the Aggregate Borrowing Base, in which
case, the Borrowers shall be obligated to pay for 4 inventory appraisals in such
12 month period; provided, further, however, that Administrative Agent may from
time to time in its Permitted Discretion require “limited scope” appraisals (it
being the Administrative Agent’s present intention to require such “limited
scope” appraisals no less than monthly), in each case at the Borrower’s expense;
provided further, however, that that following the occurrence and during the
continuance of an Event of Default, the Borrowers shall be obligated to pay for
such additional appraisals as the Administrative Agent may, in its Permitted
Discretion, require.
 
50

--------------------------------------------------------------------------------


(iv)  At the Borrowers’ expense, upon the request of the Administrative Agent,
the Borrowers will obtain and deliver to the Administrative Agent, or, if the
Administrative Agent so elects, will cooperate with the Administrative Agent in
the Administrative Agent’s obtaining, real property appraisals or “desktop”
review of the most recent real estate appraisal as the Administrative Agent may,
in its Permitted Discretion, require from an independent real estate appraiser
satisfactory to the Administrative Agent (which may be affiliated with one of
Lenders) with respect to the Eligible Real Property.
 
(v)  Upon the request of the Administrative Agent from time to time, the
Borrowers shall furnish statements and schedules further identifying and
describing the Collateral and such other documents in connection with the
Collateral as the Administrative Agent may reasonably request, all in reasonable
detail and in form and reasonably satisfactory to the Administrative Agent.
 
 
ARTICLE VI  
 
 
AFFIRMATIVE COVENANTS
 
Each Borrower (and, to the extent set forth in any other Loan Document, each
other Loan Party) agrees with the Lenders and the Administrative Agent, as long
as any Obligation remains outstanding, the Borrowers shall and shall cause each
of their respective Subsidiaries to do each of the following:
 
 
Section 6.1  Returns. Account for returns of inventory and customer credits and
record the effects thereof on the general ledger on the same basis and in
accordance with the usual and customary practices of the applicable Borrower, as
they exist at the time of the execution and delivery of this Agreement except
where failure to do so could not reasonably be expected to result in a Material
Adverse Effect.
 
 
Section 6.2  Maintenance of Properties.
 
 
(a)  At all times preserve and keep in full force and effect each Borrower’s
valid existence and good standing and any rights and franchises material to the
Borrowers’ business;
 
 
(b)  Maintain and preserve all of their properties which are necessary or useful
in the proper conduct to their business in good working order and condition,
ordinary wear and tear excepted;
 
 
(c)  Cause to be made all necessary repairs, renewals, replacements, betterments
and improvements thereof, all as in the judgment of the Borrowers may be
necessary so that the business carried on in connection therewith may be
properly and advantageously conducted at all times;
 
 
(d)  Continue to engage in the businesses of selling home furnishings at the
retail and wholesale level, and related businesses; and
 
 
(e)  Comply at all times with the provisions of all leases to which it is a
party as lessee, so as to prevent any loss or forfeiture thereof or thereunder;
 
provided, that nothing in this Section 6.2 shall prevent the Borrowers from
conducting the store closings contemplated by Section 6.19 or from discontinuing
the operation and maintenance of any of their properties or any of those of its
Subsidiaries if such discontinuance is, in the judgment of the relevant
Borrower, desirable in the conduct of its or their business and do not in the
aggregate cause a Material Adverse Effect.
 
51

--------------------------------------------------------------------------------


Section 6.3  Taxes. Cause all assessments and taxes, whether real, personal, or
otherwise, due or payable by, or imposed, levied, or assessed against the Loan
Parties, or any of their respective assets to be paid in full, before
delinquency or before the expiration of any extension period, as well as all
claims for labor materials or supplies that if unpaid might by law become a Lien
or charge upon its property, except to the extent that the validity of such
assessment or tax shall be the subject of a Permitted Protest. The Borrowers
will and will cause their Subsidiaries to make timely payment or deposit of all
tax payments and withholding taxes required of them by applicable laws,
including those laws concerning F.I.C.A., F.U.T.A., state disability, and local,
state, and federal income taxes, and will, upon request, furnish the
Administrative Agent with proof satisfactory to the Administrative Agent
indicating that the applicable Loan Party has made such payments or deposits.
 
 
Section 6.4  Insurance. At the Borrowers’ expense, maintain in full force and
effect all policies of insurance respecting the Loan Parties’ assets wherever
located, covering loss or damage by fire, theft, explosion, and other hazards
and risks and also shall maintain business interruption, public liability,
product liability, property damage, other casualty, workers’ compensation
insurance, as well as insurance against larceny, embezzlement, and criminal
misappropriation, all as ordinarily are insured against by other Persons engaged
in the same or similar business and with financially sound and reputable
insurance companies or associations. All such policies of insurance shall be in
such amounts which are customary for Persons engaged in the same or similar
business and with nationally recognized insurance companies. The Borrowers shall
deliver copies of all such policies to the Administrative Agent with a
satisfactory lender’s loss payable endorsement (subject to the rights of the
First Lien Lender) naming the Administrative Agent as loss payee (with respect
to the Collateral) or additional insured, as appropriate. Each such policy of
insurance or endorsement shall contain a clause requiring the insurer to give
not less than 30 days prior written notice to the Administrative Agent in the
event of cancellation of the policy for any reason whatsoever.
 
 
Section 6.5  Location of Inventory. Keep each Loan Party’s inventory (other than
Eligible In-Transit Inventory) only at the locations identified on Schedule 4(b)
of the Perfection Certificate and their chief executive offices only at the
locations identified on Section 2(b) of the Perfection Certificate; provided,
however, that (a) Parent may amend Section 2(b) and Schedule 4(b) of the
Perfection Certificate so long as such amendment occurs by written notice to the
Administrative Agent not less than 30 days prior to the date on which such
inventory is moved to such new location or such chief executive office is
relocated, so long as such new location is within the United States or Canada
(other than Eligible In-Transit Inventory), which amendment shall be included in
any Perfection Certificate delivered pursuant to Section 5.2, and so long as, at
the time of such written notification, the applicable Borrower provides any
financing statements or other documents necessary to perfect and continue the
Administrative Agent’s Liens on such assets and also provides a Collateral
Access Agreement with respect thereto if such location is a warehouse,
distribution center, fulfillment center, contract warehouse or other real
property (other than a retail store location) leased by a Borrower, and (b) each
Loan Party may keep inventory during the period from September 1 to December 31
of each year at warehouses leased by such Persons or in a fulfillment center or
contract warehouse, to the extent permitted pursuant to Section 6.5 of the First
Lien Credit Agreement.
 
52

--------------------------------------------------------------------------------


 
Section 6.6  Compliance with Laws, Etc. Comply with all Requirements of Law, and
orders of any Governmental Authority, and make all necessary filings with, and
give all appropriate notices to, Governmental Authorities, including the Fair
Labor Standards Act and the Americans With Disabilities Act, and with all
Contractual Obligations and Permits, other than laws, rules, regulations,
orders, Contractual Obligations and Permits the non-compliance with which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
 
 
Section 6.7  Leases. Pay when due all rents and other amounts payable under any
leases to which any Loan Party is a party or by which any Loan Party’s
properties and assets are bound, unless such payments are the subject of a
Permitted Protest or unless nonpayment of such rents and other amounts
individually or in the aggregate could not reasonably be expected to result in a
Material Adverse Effect.
 
 
Section 6.8  Existence. At all times preserve and keep in full force and effect
each Loan Party’s valid existence and good standing and any rights and
franchises material to their businesses except as otherwise permitted pursuant
to Section 7.4.
 
 
Section 6.9  Environmental. Except for such Environmental Liens, failures to
comply, releases, Environmental Actions, notices, citations or orders which
individually or in the aggregate could not reasonably be expected to result in a
Material Adverse Effect (a) keep any property either owned or operated by any
Loan Party free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens, (b) comply with all applicable Environmental Laws and
provide to the Administrative Agent documentation of such compliance which the
Administrative Agent reasonably requests, (c) promptly notify the Administrative
Agent of any release of a Hazardous Material of any reportable quantity from or
onto property owned or operated by any Loan Party and take any Remedial Actions
required to abate said release or otherwise to come into compliance with
applicable Environmental Law, and (d) promptly, but in any event within 5 days
of its receipt thereof, provide the Administrative Agent with written notice of
any of the following: (i) notice that an Environmental Lien has been filed
against any of the real or personal property of any Loan Party, (ii)
commencement of any Environmental Action or notice that an Environmental Action
will be filed against any Loan Party, and (iii) notice of a violation, citation,
or other administrative order which reasonably could be expected to result in a
Material Adverse Effect.
 
 
Section 6.10  Disclosure Updates. Promptly and in no event later than 5 Business
Days after obtaining knowledge thereof, notify the Administrative Agent if any
written information, exhibit, or report furnished to the Lender Group contained
any untrue statement of a material fact or omitted to state any material fact
necessary to make the statements contained therein not misleading in any
material respect (other than industry-wide risks normally associated with the
types of businesses conducted by the Loan Parties) in light of the circumstances
in which made; provided, that Projections, Perfection Certificates and Schedules
furnished to the Lender Group shall be deemed to be updated as and when
delivered pursuant to and in accordance with the terms hereof. The foregoing to
the contrary notwithstanding, any notification pursuant to the foregoing
provision will not cure or remedy the effect of the prior untrue statement of a
material fact or omission of any material fact nor shall any such notification
have the affect of amending or modifying this Agreement, any Perfection
Certificate or any of the Schedules hereto.
 
 
53

--------------------------------------------------------------------------------


Section 6.11  Formation of Subsidiaries; Further Assurances. (a) At the time
that any Borrower forms any direct or indirect Subsidiary or acquires any direct
or indirect Subsidiary after the Closing Date, such Borrower shall (i) cause
such new Subsidiary to provide to the Administrative Agent a joinder to this
Agreement and the Guaranty and Security Agreement or the Canadian Security
Documents, as applicable, allonges to Notes, and other security documents, as
well as appropriate UCC-1 financing statements, PPSA or other relevant filings
in such jurisdictions as may be required by the Loan Documents or applicable
Requirements of Law or as the Administrative Agent may otherwise reasonably
request, all in form and substance satisfactory to the Administrative Agent
(including being sufficient to grant the Administrative Agent a Lien, subject
only to Permitted Liens, in and to the assets of such newly formed or acquired
Subsidiary in scope similar to the collateral granted hereunder); and (ii)
provide to the Administrative Agent all other documentation, including one or
more opinions of counsel satisfactory to the Administrative Agent, which in its
opinion is appropriate with respect to the execution and delivery of the
applicable documentation referred to above. (b) The Borrowers shall take all
other actions necessary or advisable to ensure the validity or continuing
validity of any guaranty for any Obligation or any Lien securing any Obligation,
to perfect, maintain, evidence or enforce any Lien securing any Obligation or to
ensure such Liens have the same priority as that of the Liens on similar
Collateral set forth in the Loan Documents executed on the Closing Date (or, for
Collateral located outside the United States, a similar priority acceptable to
the Administrative Agent). Any document, agreement, or instrument executed or
issued pursuant to this Section 6.11 shall be a Loan Document.
 
 
Section 6.12  Additional Collateral Covenants. Except for Permitted Liens, be
the owners of the Collateral free from any right or claim of any other Person or
any Lien, and shall defend the same against all claims and demands of all
Persons at any time claiming the same or any interests therein adverse to the
Administrative Agent or any Lender. The Borrowers may grant such allowances,
discounts or other adjustments to the Borrowers’ Account Debtors as the
Borrowers may reasonably deem to accord with sound business practice pursuant to
past practices.
 
 
Section 6.13  Investment Proceeds, Etc. The proceeds of any funds received by
any Borrower whether or not from ordinary course business operations (including,
without limitation, tax refunds, damage awards, or insurance or condemnation
proceeds) with respect to the Collateral shall be deposited directly into the
Cash Collateral Account to be applied on account of the Obligations in
accordance with Section 2.8 if a Cash Dominion Event has occurred and is
continuing.
 
 
Section 6.14  Immediate Notice to the Administrative Agent.
 
 
(a)  The Parent shall provide the Administrative Agent with written notice
promptly upon the occurrence of any of the following events, which written
notice shall state with reasonable particularity the facts and circumstances of
the event for which such notice is being given:
 
(i)  The completion of any physical count of all or a material portion of the
Borrowers’ inventory (together with a copy of the results thereof certified by
the Parent);
 
54

--------------------------------------------------------------------------------


(ii)  Any failure by the Borrowers to pay rent on a timely basis at 20% or more
of any of the Borrowers’ locations, and as and when such rent payment is due;
 
(iii)  Any Material Adverse Effect;
 
(iv)  the occurrence of any Default or Event of Default, including, without
limitation, the delivery of any notice to the First Lien Agent (or any First
Lien Lender) of any “defaults” or “events of default” under the First Lien
Credit Agreement or the other First Lien Loan Documents;
 
(v)  The occurrence of any Cash Dominion Event or Cash Dominion Reversion;
 
(vi)  Any setoff, claims, withholdings or other defenses to which any of the
Collateral, or the Administrative Agent’s rights with respect to the Collateral,
are subject;
 
(vii)  The occurrence any Property Loss Event involving Collateral having a fair
market value in excess of $500,000;
 
(viii)  Any permanent reduction of First Lien Debt; or
 
(ix)  The obtaining of an organization identification number by any Borrower
which did not have one on the Closing Date, together with such number.
 
 
(b)  The Parent shall:
 
(i)  Provide the Administrative Agent, when so distributed, with copies of any
materials distributed to the shareholders of any Borrower (provided, that for
purposes of this clause (i), any materials to be delivered hereunder shall be
deemed to have been delivered when posted on the Parent’s website or otherwise
made available on the website of the SEC);
 
(ii)  Add the Administrative Agent as an addressee on all mailing lists
maintained by or for Borrowers;
 
(iii)  At the reasonable request of the Administrative Agent, from time to time,
provide the Administrative Agent with copies of all requested advertising
(including copies of all print advertising and duplicate tapes of all requested
video and radio advertising);
 
(iv)  At the request of the Administrative Agent, provide the Administrative
Agent, following review by the Audit and Finance Committee of the Parent’s Board
of Directors, with a copy of any management letter or similar communications
from any accountant of the Borrowers; and
 
(v)  Provide the Administrative Agent with details of all credit card
arrangements to which any Loan Party is from time to time a party, including
details relating to such Loan Party’s compliance with the terms of payment to
the applicable Cash Collateral Account of the proceeds of all credit card
charges for sales by such Loan Party.
 
55

--------------------------------------------------------------------------------


(vi)  The Parent shall provide the Administrative Agent with (a) prior written
notice of any entity’s becoming or ceasing to be a Subsidiary and (b) prompt
written notice of any entity’s becoming or ceasing to be an Affiliate (other
than a Subsidiary).
 
 
Section 6.15  Certain Subsidiaries. The Parent shall not permit Bailey Street
Trading Company, BMAJ, Inc., and The Bombay Company de Mexico, S.A. de C.V. to
engage in any trade or business or own any assets or incur any Indebtedness to
any Person. The Bombay Furniture Company, Inc. shall not engage in any business
or activity other than managing the foreign offices of the Loan Parties and
holding immaterial assets incidental thereto.
 
 
Section 6.16  Further Assurances. Cooperate with Lenders and the Administrative
Agent and execute such further instruments and documents as Lenders or the
Administrative Agent shall reasonably request to carry out to their satisfaction
the transactions contemplated by this Agreement and the other Loan Documents.
 
 
Section 6.17  Governing Documents. Deliver to the Administrative Agent complete
and correct copies of all documents modifying any term of any Governing Document
of any Loan Party or joint venture thereof on or prior to the date of delivery
of any Compliance Certificate delivered pursuant to Section 5.3(a)(iii).
 
 
Section 6.18  Deposit Accounts; Securities Accounts and Cash Collateral
Accounts.
 
 
(a)  Subject to the Intercreditor Agreement, the Borrowers shall (i) establish
and maintain cash management services of a type and on terms satisfactory to the
Administrative Agent at one or more of the banks (a “Cash Management Bank”) set
forth on Schedule 8 of the Perfection Certificate, (ii) promptly, and in any
event no later than the first Business Day after the date of receipt thereof,
cause all Collections of Borrowers or cash proceeds of Accounts of Borrowers to
be deposited only into Store Accounts or Concentration Accounts, each set forth
on Schedule 8 of the Perfection Certificate and (iii) direct all Cash Management
Banks with Store Accounts to (A) so long as no Cash Dominion Event has occurred
and is continuing, cause all Collections of Borrowers in an amount greater than
$50,000 to be transferred no less frequently than twice each week, to and only
to, a Concentration Account or a Cash Collateral Account, and (B) after the
occurrence and during the continuance of a Cash Dominion Event cause all
Collections of Borrowers in an amount greater than $10,000 then held in each
such Store Account to be transferred no less frequently than once each day to,
and only to, a Concentration Account or a Cash Collateral Account. If,
notwithstanding the provisions of this Section 6.18, after the occurrence and
during the continuance of a Cash Dominion Event, any Borrower receives or
otherwise has dominion over or control of any Collections, such Borrower shall
hold such Collections in trust for the Administrative Agent, as the case may be,
and shall not commingle such Collections with any of Borrowers’ other funds or
deposit such Collections in any account of Borrowers except as instructed by the
Administrative Agent.
 
(b)  Borrowers shall establish and maintain Control Agreements with the
Administrative Agent, the First Lien Agent and each Cash Management Bank with
respect to each Concentration Account. Each such Control Agreement shall
provide, among other things, that after the occurrence and during the
continuance of a Cash Dominion Event, (i) upon notice from the Administrative
Agent, the Cash Management Bank will comply with instructions of the
Administrative Agent, directing the disposition of funds in the Concentration
Account without further consent by Borrowers, (ii) the Cash Management Bank has
no rights of setoff or recoupment or any other claim against the applicable
Concentration Account, other than for payment of its service fees and other
charges directly related to the administration of such Concentration Account and
for returned checks or other items of payment, and (iii) it immediately will
forward by daily sweep all amounts in the applicable Concentration Accounts to a
Cash Collateral Account designated by the Administrative Agent.
 
56

--------------------------------------------------------------------------------


(c)  Borrowers shall establish and maintain Credit Card Agreements with the
Administrative Agent, the First Lien Agent and each Credit Card Processor. Each
such Credit Card Agreement shall provide, among other things, that each such
Credit Card Processor shall transfer all proceeds due with respect to credit
card charges for sales (net of expenses and chargebacks of the Credit Card
Issuer or Credit Card Processor) by Borrowers received by it (or other amounts
payable by such Credit Card Processor) into a designated Concentration Account
on a daily basis. Borrowers shall not attempt to change any direction or
designation set forth in the Credit Card Agreements regarding payment of charges
without the prior written consent of the Administrative Agent.
 
(d)  So long as no Cash Dominion Event has occurred and is continuing, the
Parent may amend Schedule 8 of the Perfection Certificate to add or replace a
Cash Management Bank or deposit account; provided, however, that (i) such
prospective Cash Management Bank shall be satisfactory to the Administrative
Agent and the Administrative Agent shall have consented in writing in advance to
the opening of such deposit account with the prospective Cash Management Bank,
and (ii) prior to the time of the opening of any Concentration Account,
Borrowers and such prospective Cash Management Bank shall have executed and
delivered to the Administrative Agent, a Control Agreement in accordance with
clause (b) above. Borrowers shall close any of their deposit accounts (and
establish replacement cash management accounts in accordance with the foregoing
sentence) promptly and in any event within 30 days of notice from the
Administrative Agent, that the creditworthiness of any Cash Management Bank is
no longer acceptable in the Administrative Agent’s reasonable judgment, or as
promptly as practicable and in any event within 60 days of notice from the
Administrative Agent, that the operating performance, funds transfer, or
availability procedures or performance of the Cash Management Bank with respect
to Concentration Accounts or the Administrative Agent’s liability under any
Control Agreement with such Cash Management Bank is no longer acceptable in the
Administrative Agent’s reasonable judgment. If, notwithstanding the provisions
of this Section 6.18, after the occurrence and during the continuance of a Cash
Dominion Event, any Borrower receives or otherwise has dominion over or control
of any Collections, such Borrower shall hold such Collections in trust for the
Administrative Agent, and shall not commingle such Collections with any of the
Borrowers’ other funds or deposit such Collections in any account of the
Borrowers except as instructed by the Administrative Agent.
 
(e)  After the occurrence and during the continuance of a Cash Dominion Event,
the deposit accounts shall be cash collateral accounts, with all cash, checks
and similar items of payment in such accounts securing payment of the
Obligations, and in which Borrowers have granted a Lien on each deposit account
to the Administrative Agent pursuant to the Loan Documents.
 
57

--------------------------------------------------------------------------------


(f)      Following the occurrence of a Cash Dominion Event, the Borrowers agree
that they will not, and will not permit their Subsidiaries to, transfer assets
out of any of their deposit accounts or securities accounts. Following the
occurrence of a Cash Dominion Event, the Borrowers agree that they will and will
cause their Subsidiaries to take any or all reasonable steps that the
Administrative Agent requests in order for the Administrative Agent to obtain
control in accordance with the UCC with respect to any of its or their
securities accounts, deposit accounts, electronic chattel paper, investment
property, and letter-of-credit rights. No arrangement contemplated hereby or by
any Control Agreement in respect of any deposit accounts, securities accounts or
other investment property shall be modified by Borrowers without the prior
written consent of the Administrative Agent. Upon the occurrence and during the
continuance of a Default or Event of Default, the Administrative Agent may
notify any bank or securities intermediary to liquidate the applicable deposit
account or securities account or any related investment property maintained or
held thereby and remit the proceeds thereof to a Cash Collateral Account
identified by the Administrative Agent.
 
(g)  The Administrative Agent shall have no responsibility for, or bear any risk
of loss of, any investment or income of any funds in any deposit account. From
time to time after funds are deposited in any Cash Collateral Account, the
Administrative Agent, may apply funds then held in such Cash Collateral Account
to the payment of Obligations in accordance with Section 2.8. No Loan Party and
no Person claiming on behalf of or through any Loan Party shall have any right
to demand payment of any funds held in any Cash Collateral Account at any time
prior to the payment in full of all Obligations.
 
 
Section 6.19  Release of Eligible Real Property. Following the Parent’s written
request therefore, the Administrative Agent shall release its Lien upon the
Eligible Real Property, at the expense of the Borrowers, so long as (a)
Borrowers shall have provided the Administrative Agent with fifteen (15)
Business Days’ prior notice thereof; (b) Borrowers shall have complied with
Section 2.8(a), if applicable; (c) at the time of such request and after giving
effect thereto no Default or Event of Default shall have occurred and be
continuing and (d) Adjusted Availability at the time of such request and after
giving effect thereto shall be no less than 20% of the Aggregate Borrowing Base
on such date and for the next two Fiscal Periods succeeding the Fiscal Period in
which such release shall occur.
 
 
Section 6.20  Store Closing Sale. Borrowers shall complete the closure of at
least 70% of the stores Borrowers project to close in the Business Plan by
January 31, 2008 (excluding Bombay Kids stores operated in a combination
format). Borrowers shall conduct such store closures on a “store closing sale”
basis with the assistance of a nationally recognized liquidator, acceptable to
both the First Lien Agent and the Administrative Agent in their Permitted
Discretion, which liquidator shall be retained pursuant to an “agency agreement”
on terms and conditions acceptable to the Administrative Agent, in its Permitted
Discretion. The Borrowers shall retain an Affiliate of the Administrative Agent
as its agent for the purposes of acting as “agent” in connection with the
conduct of such store closing sales in accordance with its Business Plan on a
“fee basis” on terms and conditions to be agreed by Borrowers and such
Affiliate, provided, that in the event that Borrowers intend to conduct a store
closing sale involving a simultaneous closing of 30 or more of its retail
locations, then Borrowers shall retain a nationally recognized liquidation
company, acceptable to, and on such terms and conditions acceptable to, the
First Lien Agent, in its Permitted Discretion. In connection with such store
closing sales, Borrowers shall retain an Affiliate of the Administrative Agent,
on terms and conditions acceptable to the First Lien Agent in their Permitted
Discretion, as its agent for the purposes of acting as “agent” in connection
with the negotiation for the disposition and/or termination of the Leases and
Leasehold Interests for such store locations. All proceeds of such store closing
sales and Lease and Leasehold Interest dispositions shall, subject to the terms
of the Intercreditor Agreement, be remitted to the Administrative Agent for
application to the Loan.
 
58

--------------------------------------------------------------------------------


 
Section 6.21  Grant of Non-Exclusive License. For the purpose of enabling the
Administrative Agent to exercise the Administrative Agent’s rights and remedies
under Section 8 of this Agreement and Section 6.1 of the Guaranty and Security
Agreement (including, without limitation, in order to take possession of, hold,
preserve, process, assemble, prepare for sale, market for sale, sell or
otherwise dispose of the Collateral) at such time as the Administrative Agent
shall be lawfully entitled to exercise such rights and remedies under Section 8
of this Agreement and Section 6.1 of the Guaranty and Security Agreement, each
Borrower hereby (a) grants to the Administrative Agent and its agents, for the
benefit of each Secured Party, a royalty free, non-exclusive, irrevocable
worldwide license, such license being with respect to the Administrative Agent’s
exercise of its rights and remedies under Section 8 of this Agreement and
Section 6.1 of the Guaranty and Security Agreement including, without
limitation, in connection with any completion of the manufacture of inventory or
any sale or other disposition of inventory (i) to use, apply, and affix any
trademark, trade name, logo, or the like in which any Borrower now or hereafter
has rights, (ii) to use, license or sublicense any Intellectual Property or
computer software now owned, held or hereafter acquired by such Borrower,
including in such license access to all media such and to the extent to which
any of the licensed items may be recorded or stored and to all computer software
programs such and to the extent used for the compilation or print out thereof;
provided, that the Administrative Agent’s use of the property described in
clauses (i) and (ii) above will comply with all Requirements of Law, and (iii)
to use any and all furniture, fixtures and equipment contained in any premises
owned or occupied by any Borrower in connection with the exercise of the
Administrative Agent’s rights and remedies under Section 8 of this Agreement and
Section 6.1 of the Guaranty and Security Agreement, and (b) agrees to provide
the Administrative Agent and/or its agents with access to, and the right to use,
any such premises owned or occupied by any Borrower.
 
 
Section 6.22  Use of Proceeds. Use the proceeds of the Term Loan solely for the
general working capital requirements of the Borrowers, including transactional
fees, costs, and expenses incurred in connection with this Agreement and the
other Loan Documents and the transactions contemplated hereby and thereby, and
shall not use such proceeds to purchase or carry margin stock (within the
meaning of Regulation U of the Federal Reserve Board).
 
 
ARTICLE VII  
 
 
NEGATIVE COVENANTS
 
Each Borrower (and, to the extent set forth in any other Loan Document, each
other Loan Party) agrees with the Lenders and the Administrative Agent, as long
as any Obligation remains outstanding, no Borrower shall, nor shall it permit
any Loan Party to:
 
 
Section 7.1  Indebtedness. Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except:
 
 
(a)  the Obligations;
 
 
59

--------------------------------------------------------------------------------


(b)  Indebtedness set forth on Schedule 7.1;
 
 
(c)  Permitted Purchase Money Indebtedness;
 
 
(d)  refinancings, renewals, or extensions of Indebtedness permitted under
clauses (b) and (c) of this Section 7.1 (and continuance or renewal of any
Permitted Liens associated therewith) so long as: (i) the terms and conditions
of such refinancings, renewals, or extensions do not, in the Administrative
Agent’s Permitted Discretion, materially impair the prospects of repayment of
the Obligations by the Borrowers or materially impair the Borrowers’
creditworthiness, (ii) such refinancings, renewals, or extensions do not result
in an increase in the then extant principal amount of, or interest rate with
respect to, the Indebtedness so refinanced, renewed, or extended or add one or
more Borrower as liable with respect thereto if such additional Borrowers were
not liable with respect to the original Indebtedness, (iii) such refinancings,
renewals, or extensions do not result in a shortening of the average weighted
maturity of the Indebtedness so refinanced, renewed, or extended, nor are they
on terms or conditions, that, taken as a whole, are materially more burdensome
or restrictive to the applicable Borrower, (iv) if the Indebtedness that is
refinanced, renewed, or extended was subordinated in right of payment to the
Obligations, then the terms and conditions of the refinancing, renewal, or
extension Indebtedness must include subordination terms and conditions that are
at least as favorable to the Lender Group as those that were applicable to the
refinanced, renewed, or extended Indebtedness, and (v) the Indebtedness that is
refinanced, renewed, or extended is not recourse to any Person that is liable on
account of the Obligations other than those Persons which were obligated with
respect to the Indebtedness that was refinanced, renewed, or extended;
 
 
(e)  at any time following the release of the Eligible Real Property in
accordance with Section 6.19, Permitted Office Building Indebtedness and all
refinancings, renewals, or extensions thereof (and continuance or renewal or any
Permitted Liens associated therewith);
 
 
(f)  endorsement of instruments or other payment items for deposit;
 
 
(g)  Indebtedness composing Permitted Investments;
 
 
(h)  Indebtedness of a Borrower to another Borrower;
 
 
(i)  Indebtedness of a Loan Party in respect of Hedging Agreements entered into
by such Person with the purpose and effect of fixing interest rates on a
principal amount of Indebtedness of such Person that is accruing interest at a
variable rate; provided, that each such contract is with a counterparty or has a
guarantor of the obligation of the counterparty who at the time the contract is
made has long-term obligations rated A or Aa3 or better, respectively, by S&P
and Moody’s;
 
 
(j)  other unsecured Indebtedness of any Loan Party, in an aggregate amount not
to exceed at any time $2,000,000; and
 
 
(k)  First Lien Debt under the First Lien Credit Agreement.
 
 
Section 7.2  Liens. Create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens (including Liens in favor of the First Lien Agent and
Liens that are replacements of Permitted Liens to the extent that the original
Indebtedness is refinanced, renewed, or extended under Section 7.1(d) or (e) and
so long as the replacement Liens only encumber those assets that secured the
refinanced, renewed, or extended Indebtedness).
 
 
60

--------------------------------------------------------------------------------


Section 7.3  Restrictions on Negative Pledges and Upstream Limitation.
 
 
(a)  Enter into or permit to exist any arrangement or agreement (excluding this
Agreement, the other Loan Documents and the First Lien Credit Documents) which
directly or indirectly prohibits any Loan Party from creating, assuming or
incurring any Lien upon its properties, revenues or assets or those of any of
their Subsidiaries whether now owned or hereafter acquired; or
 
 
(b)  Enter into any agreement, contract or arrangement (excluding this
Agreement, the other Loan Documents and the First Lien Credit Documents as in
effect on the date hereof) restricting the ability of any Subsidiary of any
Borrower to pay or make dividends or distributions in cash or kind to the
Borrowers, to make loans, advances or other payments of whatsoever nature to the
Borrowers, or to make transfers or distributions of all or any part of its
assets to the Borrowers;
 
in each case other than (i) restrictions on specific assets which assets are the
subject of Permitted Purchase Money Indebtedness or at any time following the
release of the Eligible Real Property in accordance with Section 6.19, Permitted
Office Building Indebtedness, (ii) customary anti-assignment provisions
contained in leases and licensing agreements entered into by such Loan Party in
the ordinary course of its business and (iii) customary restrictions contained
in asset sale agreements limiting the transfer of such assets pending the
closing of such sale.
 
Section 7.4  Restrictions on Fundamental Changes. (a) Enter into any merger or
consolidation, (b) liquidate, wind up, or dissolve itself (or suffer any
liquidation or dissolution), or (c) convey, sell, lease, license, assign,
transfer, or otherwise dispose of, in one transaction or a series of
transactions, all or any substantial part of its assets, except:
 
(i)  any Borrower may be merged with or into another U.S. Borrower, or be
liquidated, wound up or dissolved, or all or any part of its business, property
or assets may be conveyed, sold, leased, transferred or otherwise disposed of,
in one transaction or a series of transactions, to any U.S. Borrower; provided,
that (A) at the time of any such event, no Event of Default shall exist or shall
result from such event and (B) in the case of such an event, a U.S. Borrower
shall be the continuing or surviving Person;
 
(ii)  (A) any Subsidiary of a Borrower that is a Domestic Person may be merged
with or into another Subsidiary of a Borrower that is a Domestic Person, or be
liquidated, wound up or dissolved, or all or any part of its business, property
or assets may be conveyed, sold, leased, transferred or otherwise disposed of,
in one transaction or a series of transactions, to any Subsidiary of a Borrower
that is a Domestic Person; provided, that at the time of any such event no Event
of Default shall exist or shall result from such event, and (B) any Subsidiary
of a Borrower that is a Domestic Person may be merged with and into a Borrower,
or be liquidated, wound up or dissolved, or all or any part of its business,
property or assets may be conveyed, sold, leased, transferred or otherwise
disposed of, in one transaction or a series of transactions, to any U.S.
Borrower; provided, that (1) at the time of any such event, no Event of Default
shall exist or shall result from such event, (2) a U.S. Borrower shall be the
continuing or surviving Person, and (3) the Borrowers shall have obtained the
Administrative Agent’s prior written consent;
 
61

--------------------------------------------------------------------------------


(iii)  in connection with (A) sales or closures of stores or distribution
centers in the normal course of business, and (B) dispositions of inventory and
other assets located at such locations (or used in connection with the operation
thereof) and related non-depreciated leasehold interests related thereto, in
each case on reasonable terms consistent with such Person’s usual practice in
connection with such sales or closures; provided, that the proceeds of such
sales and dispositions of inventory closures are used to repay or prepay the
Obligations pursuant to Section 2.8;
 
(iv)  the sale, in one transaction or a series of transactions, of the Bombay
Office Complex;
 
(v)  dispositions permitted by Section 7.5; and
 
(vi)  any other disposition of assets in any Fiscal Year for full and fair
consideration as long as the value of such assets does not exceed $1,000,000.
 
 
Section 7.5  Disposal of Assets; Sale and Leaseback. Other than Permitted
Dispositions, and dispositions permitted by Section 7.4, convey, sell, lease,
license, assign, transfer, or otherwise dispose of any of the assets of any Loan
Party. The Borrowers will not, and will not permit any of their Subsidiaries to,
enter into any arrangement, directly or indirectly, whereby any Loan Party shall
sell or transfer any property owned by it in order then or thereafter to lease
such property or lease other property that any Loan Party intends to use for
substantially the same purpose as the property being sold or transferred other
than (a) sale leaseback transactions (in one transaction or a series of
transactions) in respect of the Bombay Office Complex and (b) other sale
leaseback transactions not to exceed $2,500,000 in the aggregate at any time.
 
 
Section 7.6  Change Name; Change Governing Documents. (a) Change any Loan
Party’s name, FEIN, organizational identification number, type of organization,
jurisdiction of organization or other legal structure or relocate any Loan
Party’s chief executive office to a new location, without the consent of the
Administrative Agent (not to be unreasonably withheld so long as, at the time of
such request for consent, such Loan Party provides any financing statements
necessary to perfect and continue perfected the Administrative Agent’s Liens or
any constitutive documents resulting from such change); provided, however, that
a Loan Party may change its name or chief executive office location upon at
least 30 days prior written notice by Parent to the Administrative Agent of such
change and so long as, at the time of such written notification, such Loan Party
provides any financing statements necessary to perfect and continue perfected
the Administrative Agent’s Liens; provided, further, that no Loan Party shall
change its name, identity or corporate or organizational structure in any manner
that might make any financing statement filed in connection herewith or any
other Loan Document materially misleading within the meaning of section 46(4) of
the PPSA (or any comparable provision then in effect) except upon prior written
notice to the Administrative Agent and after the Administrative Agent’s written
acknowledgement that any reasonable action requested by the Administrative Agent
in connection therewith, including to continue the perfection of any Liens in
favor of the Administrative Agent, on behalf of the Lenders; or
 
62

--------------------------------------------------------------------------------


(b) Change, waive or otherwise modify any Governing Document of, or otherwise
change the capital structure of, any Loan Party (including the terms of any of
their outstanding Stock or Stock Equivalents), in each case except for those
modifications and waivers that (i) do not elect, or permit the election, to
treat the Stock Equivalents of any limited liability company (or similar entity)
as certificated and (ii) do not materially affect the rights and privileges of
any Loan Party and do not materially affect the interests of any Secured Party
under the Loan Documents or in the Collateral.
 
 
Section 7.7  Prepayments and Amendments. Except in connection with a refinancing
permitted by Section 7.1(d),
 
 
(a)  prepay, redeem, defease, purchase, or otherwise acquire any Indebtedness of
any Loan Party, other than the Obligations in accordance with this Agreement or
the prepayment of the First Lien Debt in accordance with the terms of the First
Lien Credit Agreement as in effect on the date hereof; or
 
 
(b)  directly or indirectly, amend, modify, alter, increase, or change any of
the terms or conditions of any agreement, instrument, document, indenture, or
other writing evidencing or concerning Indebtedness permitted under Section
7.1(b) or (c) or, except as permitted pursuant to the Intercreditor Agreement, .
 
 
Section 7.8  Consignments. Consign any of their inventory or sell any of their
inventory on bill and hold, sale or return, sale on approval, or other
conditional terms of sale, except for (a) consignments of inventory not to
exceed the aggregate Cost amount of $1,000,000 at any time, and (b) rights of
purchasers to return inventory pursuant to any Loan Party’s return policy.
 
 
Section 7.9  Distributions. Other than distributions or declaration and payment
of dividends by a Borrower to another Borrower, make any distribution or declare
or pay any dividends (in cash or other property, other than common Stock or
options or rights with respect to common Stock) on, or purchase, acquire,
redeem, or retire any of any Borrower’s Stock, of any class, whether now or
hereafter outstanding; provided, however, that (a) the Borrowers may purchase,
acquire, redeem or retire any of the Borrowers’ Stock or may pay cash dividends
on any Borrowers’ Stock at any time so long as (i) at the time of such purchase,
acquisition redemption, retirement, payment and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing, (ii)
immediately after giving effect thereto, Availability shall be at least equal to
$25,000,000 and the Parent shall have delivered to the Administrative Agent a
Compliance Certificate and Projections evidencing the maintenance of
Availability of at least $25,000,000 for the 2 Fiscal Quarters then ended
immediately prior to such purchase, acquisition, redemption or retirement of any
Borrower’s Stock, and (iii) such distributions are contemplated by the Business
Plan and (b) Borrowers may make distributions or declare and pay any dividends
on and may purchase, acquire, redeem, or retire any Borrower’s Stock in a
substantially contemporaneous exchange for common Stock or other common equity
interests of such Borrower (including as a result of new issuances of common
Stock or common equity interests).
 
 
63

--------------------------------------------------------------------------------


Section 7.10  Accounting Methods. Modify or change their Fiscal Year or their
method of accounting (other than as may be required to conform to GAAP).
 
 
Section 7.11  Investments, Acquisitions. Except for Permitted Investments and
Permitted Acquisitions, directly or indirectly, make or acquire any Investment,
or incur any liabilities (including contingent obligations) for or in connection
with any Investment; provided, however, that such Investments will be considered
Investments permitted by this Section 7.11 only if all actions have been taken
to the satisfaction of the Administrative Agent to provide to the Administrative
Agent, for the benefit of Lenders and the Administrative Agent, a perfected
security interest in all of such Investments free of all Liens other than
Permitted Liens.
 
 
Section 7.12  Transactions with Affiliates. Engage in any transaction with any
Affiliate (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
Affiliate or, to the knowledge of the Borrowers, any corporation, partnership,
trust or other entity in which any such Affiliate has a substantial interest or
is an officer, director, trustee or partner, on terms more favorable to such
Person than would have been obtainable on an arm’s-length basis in the ordinary
course of business except (a) reasonable and customary fees and other
consideration paid to members of the board of directors of Parent and (b)
compensation and benefit arrangements for officers and other employees of any
Loan Party entered into in the ordinary course of business and (c) transactions
among Parent and its wholly-owned Subsidiaries in the ordinary course of
business consistent with past practices. Each Affiliate of the Borrowers is
listed on Schedule 7.12 (as such Schedule may be updated from time to time).
 
 
Section 7.13  Suspension. Suspend or go out of a substantial portion of their
business, other than in relation to Permitted Dispositions or transactions
expressly permitted by Sections 7.4 and 7.5.
 
 
Section 7.14  Inventory with Bailees. Unless the Administrative Agent has
granted its prior written consent and the Borrowers have delivered to the
Administrative Agent a Bailee Acknowledgment with respect to the applicable
inventory, no inventory shall at any time now or hereafter be stored with a
bailee, warehouseman, or similar party (other than inventory located at retail
locations).
 
 
Section 7.15  Store Openings. Except as otherwise provided in the Borrowers’
Business Plan or Section 6.20 with respect to the store closings, open any
location at which the Borrowers maintain, offer for sale or store any of the
Collateral.
 
 
Section 7.16  Securities Accounts. Establish or maintain any securities account
unless the Administrative Agent shall have received a Control Agreement in
respect of such securities account in compliance with Section 6.18. No Borrower
shall transfer assets out of any securities account; provided, however, that, so
long as no Cash Dominion Event has occurred and is continuing or would result
therefrom, the Borrowers may use such assets (and the proceeds thereof) to the
extent not prohibited by this Agreement.
 
 
Section 7.17  Deposit Accounts, Credit Card Agreements, etc. (a) Establish any
bank accounts, credit card clearinghouse or processors, other than those deposit
accounts, securities accounts, Credit Card Agreements and other accounts, all
listed on Schedule 8 of the Perfection Certificate or Schedule 4.20, without
providing advance written notice to the Administrative Agent, provided that, in
the case of securities accounts and deposit accounts, the Borrowers shall
provide the Administrative Agent with Control Agreements simultaneously with the
opening of such new accounts, (b) violate directly or indirectly any Control
Agreement with respect to a Controlled Deposit Account or a Controlled
Securities Account or other bank agency or lock box agreement in favor of the
Administrative Agent for the benefit of the Lender Group with respect to such
account, (c) deposit into any of the payroll accounts listed on Schedule 8 of
the Perfection Certificate any amounts in excess of amounts necessary to pay
current payroll obligations from such accounts or (d) change any direction or
designation relating to any Credit Card Processor.
 
64

--------------------------------------------------------------------------------


 
Section 7.18  Employee Benefit Plans.
 
 
(a)  Engage in any “prohibited transaction” within the meaning of §406 of ERISA
or §4975 of the Code which could reasonably be expected to result in a Material
Adverse Effect; or
 
 
(b)  permit any Guaranteed Pension Plan to incur an
“accumulated funding deficiency”, as such term is defined in §302 of ERISA,
whether or not such deficiency is or may be waived; or
 
 
(c)  fail to contribute to any Guaranteed Pension Plan to an extent which, or
terminate any Guaranteed Pension Plan in a manner which, could result in the
imposition of a lien or encumbrance on the assets of any Loan Party pursuant to
§302(f) or §4068 of ERISA; or
 
 
(d)  amend any Guaranteed Pension Plan in circumstances requiring the posting of
security pursuant to §307 of ERISA or §401(a)(29) of the Code; or
 
 
(e)  establish, maintain, contribute to, or have any obligation or liability,
contingent or otherwise, with respect to a Benefit Plan, Canadian Benefit Plan
or Canadian Pension Plan; or
 
 
(f)  permit or take any action which would result in the aggregate benefit
liabilities (with the meaning of §4001 of ERISA) of all Guaranteed Pension Plans
exceeding the value of the aggregate assets of such Plans, disregarding for this
purpose the benefit liabilities and assets of any such Plan with assets in
excess of benefit liabilities, by more than $250,000.
 
 
Section 7.19  Margin Regulations. Use all or any portion of the proceeds of the
Term Loan or any other credit extended hereunder to purchase or carry margin
stock (within the meaning of Regulation U of the Federal Reserve Board) in
contravention of Regulation U of the Federal Reserve Board.
 
 
Section 7.20  Amendments to First Lien Credit Agreement. The Borrowers will not
agree to any amendment, modification, waiver or supplement to the First Lien
Credit Agreement or any other agreement executed in connection therewith which
contravenes the provisions of the Intercreditor Agreement.
 
 
Section 7.21  Acquisition of First Lien Debt, Notes. The Loan Parties shall not,
and shall not permit any Subsidiary or Affiliate to purchase, redeem, prepay,
tender for or otherwise acquire, directly or indirectly, any of the outstanding
First Lien Debt except upon the full repurchase or prepayment of the Obligations
in accordance with the other terms of this Agreement, or the refinancing,
repurchase or repayment of the First Lien Debt in accordance with the
Intercreditor Agreement. The Loan Parties will promptly cancel all Notes or
First Lien Debt acquired by it or any of its Subsidiaries or Affiliates pursuant
to any purchase, redemption, prepayment or tender for the Notes or First Lien
Debt pursuant to any provision of this Agreement or otherwise and no Notes or
First Lien Debt may be issued in substitution or exchange for any such Notes or
First Lien Debt. For the avoidance of doubt, this Section 7.21 is not intended
and shall not prevent the Borrowers from making any payments pursuant to the
First Lien Credit Agreement.
 
65

--------------------------------------------------------------------------------


 
Section 7.22  Potential Conflicts of Interest. No Loan Party shall own, directly
or indirectly, any interest in (excepting passive holdings for investment
purposes of not more than five percent (5%) of the securities of any publicly
held and traded company), or shall be an officer, director, employee, or
consultant of, any Person that is a competitor of any Loan Party. No officer or
director of any Loan Party or any Subsidiary of a Loan Party shall own, directly
or indirectly, any interest in any tangible or intangible property used in or
necessary to the business of the Loan Parties or any Subsidiary of a Loan Party,
have any cause of action or other claim whatsoever against another Loan Party,
or owe any amount to any other Loan Party, except as permitted pursuant to the
definition of Permitted Investments.
 
 
Section 7.23  Financial Covenants.
 
(a) Minimum Availability. The Borrowers shall not permit or suffer to exist
Availability, at all times tested, of less than the lesser of (i) the
Availability Floor then in effect and (ii) ten percent (10%) of the Aggregate
Borrowing Base.
 
(b) Maximum Indebtedness. The Borrowers shall not permit or suffer to exist the
aggregate of (i) all payment Obligations hereunder, plus (ii) all First Lien
Debt (including, without limitation, all L/C Obligations as defined in the First
Lien Credit Agreement), to be greater than 60% of the sum of the Eligible
Inventory (valued at Cost) owned by the U.S. Borrowers and Eligible Inventory
(valued at Cost) owned by Bombay Canada, tested as of December 31, 2007.
 


 
ARTICLE VIII  
 
 
EVENTS OF DEFAULT
 
 
Section 8.1  Definition. Each of the following shall be an Event of Default:
 
 
(a)  any Borrower shall fail to pay (i) when due any installment of principal
whether at the stated date of maturity or any accelerated date of maturity or at
any other date fixed for payment of the Obligations, and (ii) any interest
(including any interest which, but for the provisions of the Bankruptcy Code,
would have accrued on such amounts), fees under any Loan Document or any other
Obligation not set forth in the preceding clauses (i) or (ii) herein (x) so long
as any Cash Dominion Event shall not have occurred, within 5 days after the date
due, and (y) when the same shall be due and payable at any time any Cash
Dominion Event shall have occurred;
 
 
66

--------------------------------------------------------------------------------


(b)  (i) any Loan Party shall fail to comply with any of the provisions
contained in Sections 5.2 (with respect to delivery of the Borrowing Base
Certificate), 6.8, 6.14(a)(iii), 6.14(a)(iv), 6.18, or Article VII]; (ii) any
Loan Party shall fail to comply with any of the provisions contained in Sections
5.2 (other than with respect to delivery of the Borrowing Base Certificate) or
6.4 for 5 Business Days, (iii) any Loan Party shall fail to perform any term,
covenant or agreement contained herein or in any of the other Loan Documents
(other than those specified elsewhere in this Article VIII) for 20 days after
written notice of such failure has been given to the Parent by the
Administrative Agent; and (iv) any representation or warranty of any Loan Party
in this Agreement or any of the other Loan Documents or any Record or in any
other document or instrument delivered pursuant to or in connection with this
Agreement shall prove to have been false in any material respect upon the date
when made or deemed to have been made or repeated;
 
 
(c)  if any material portion of any Loan Party’s assets is attached, seized,
subject to a writ or distress warrant, levied upon, or comes into the possession
of any third Person and the same is not discharged for 30 days or more;
 
 
(d)  if an Insolvency Proceeding is commenced by any Loan Party;
 
 
(e)  if an Insolvency Proceeding is commenced against any Loan Party, and any of
the following events occur: (i) the applicable Loan Party consents to the
institution of the Insolvency Proceeding against it, (ii) the petition
commencing the Insolvency Proceeding is not timely controverted, (iii) the
petition commencing the Insolvency Proceeding is not dismissed within 60
calendar days of the date of the filing thereof, (iv) a trustee, custodian,
liquidator, monitor, receiver or receiver manager is appointed to take
possession of all or any substantial portion of the properties or assets of, or
to operate all or any substantial portion of the business of, any Loan Party,
(v) an order for relief shall have been entered therein, (vi) any Loan Party
shall generally not pay its debts as such debts become due, shall admit in
writing its inability to pay its debts generally or shall make a general
assignment for the benefit of creditors or (vii) any Loan Party shall take any
corporate or similar action or any other action to authorize any action
described in clause (i) or (vi) above;
 
 
(f)  if any Loan Party is enjoined, restrained, or in any way prevented by court
order from continuing to conduct all or any material part of its business
affairs;
 
 
(g)  if a notice of Lien, levy, or assessment is filed of record with respect to
any Loan Party’s assets by any Governmental Authority, or if any taxes or debts
owing at any time hereafter to any one or more of such entities becomes a Lien,
whether choate or otherwise, upon any Loan Party’s assets and the same is not
paid prior to becoming delinquent;
 
 
(h)  if any Loan Party suffers the entry against it of a final judgment for the
payment of money in excess of $1,000,000 (not covered by insurance) and such
judgment is unstayed and undischarged for a period of thirty consecutive days
after the date of entry thereof;
 
 
(i)  if there is a default in any material agreement to which any Loan Party is
a party relative to such Person’s Indebtedness involving an aggregate amount of
$5,000,000, or more, and such default (i) occurs at the final maturity of the
obligations thereunder, or (ii) results in a right by the other party thereto,
irrespective of whether exercised, to accelerate the maturity of the applicable
Loan Party’s obligations thereunder, or to terminate such agreement;
 
 
67

--------------------------------------------------------------------------------


(j)  if any Loan Party makes any payment on account of Indebtedness that has
been contractually subordinated in right of payment to the payment of the
Obligations, except to the extent such payment is permitted by the terms of the
subordination provisions application to such Indebtedness;
 
 
(k)  if any of the Loan Documents shall be cancelled, terminated, revoked or
rescinded or the Administrative Agent’s Liens on the Collateral with a value in
excess of $250,000 shall cease to be perfected, or shall cease to have the
priority contemplated by the Loan Documents, in each case otherwise than in
accordance with the terms thereof or with the express prior written agreement,
consent or approval of the Lenders, or any action at law, suit or in equity or
other legal proceeding to cancel, revoke or rescind any of the Loan Documents
shall be commenced by or on behalf of any Loan Party or any of their respective
stockholders, or any court or any other governmental or regulatory authority or
agency of competent jurisdiction shall make a determination that, or issue a
judgment, order, decree or ruling to the effect that, any one or more of the
Loan Documents is illegal, invalid or unenforceable in accordance with the terms
thereof;
 
 
(l)  any Borrower or any ERISA Affiliate incurs any liability to the PBGC or a
Guaranteed Pension Plan pursuant to Title IV of ERISA in an aggregate amount
exceeding $1,000,000, or any Borrower or any ERISA Affiliate is assessed
withdrawal liability pursuant to Title IV of ERISA by a Multiemployer Plan
requiring aggregate annual payments exceeding $1,000,000, or any of the
following occurs with respect to a Guaranteed Pension Plan: (i) an ERISA
Reportable Event, or a failure to make a required installment or other payment
(within the meaning of § 302(f)(1) of ERISA), provided that the Administrative
Agent determines in its Permitted Discretion that such event (x) could be
expected to result in liability of any Borrower or any of its Subsidiaries to
the PBGC or such Guaranteed Pension Plan in an aggregate amount exceeding
$1,000,000 and (y) could constitute grounds for the termination of such
Guaranteed Pension Plan by the PBGC, for the appointment by the appropriate
United States District Court of a trustee to administer such Guaranteed Pension
Plan or for the imposition of a lien in favor of such Guaranteed Pension Plan;
or (ii) the appointment by a United States District Court of a trustee to
administer such Guaranteed Pension Plan; or (iii) the institution by the PBGC of
proceedings to terminate such Guaranteed Pension Plan;
 
 
(m)  any Loan Party shall be indicted for a state or federal crime, or any civil
or criminal action shall otherwise have been brought or threatened against any
Loan Party, a punishment for which in any such case could include the forfeiture
of any assets of such Loan Party having a fair market value in excess of
$1,000,000;
 
 
(n)  a Change of Control shall occur; or
 
 
(o)  any “Event of Default” under and as defined in the First Lien Credit
Agreement shall have occurred and be continuing.
 
 
68

--------------------------------------------------------------------------------


Section 8.2  Remedies. During the continuance of any Event of Default, the
Administrative Agent may, and, at the request of the Required Lenders, shall, in
each case by notice to the Borrowers and in addition to any other right or
remedy provided under any Loan Document or by any applicable Requirement of Law,
do each of the following: declare immediately due and payable all or part of any
Obligation (including any accrued but unpaid interest thereon), whereupon the
same shall become immediately due and payable, without presentment, demand,
protest or further notice or other requirements of any kind, all of which are
hereby expressly waived by Parent and the Borrowers (and, to the extent provided
in any other Loan Document, other Loan Parties); provided, however, that,
effective immediately upon the occurrence of the Events of Default specified in
Section 8.1(d) or Section 8.1(e)(ii), each Obligation (including in each case
any accrued all accrued but unpaid interest thereon) shall automatically become
and be due and payable, without presentment, demand, protest or further notice
or other requirement of any kind, all of which are hereby expressly waived by
the Borrowers (and, to the extent provided in any other Loan Document, any other
Loan Party).
 
 
 
 
ARTICLE IX  
 
 
THE ADMINISTRATIVE AGENT
 
 
Section 9.1  Appointment and Duties. (a) Appointment of Agents. Each Lender
hereby appoints GB Merchant Partners, LLC (together with any successor
Administrative Agent pursuant to Section 9.9) as the Administrative Agent
hereunder and authorizes the Administrative Agent to (i) execute and deliver the
Loan Documents and accept delivery thereof on its behalf from any Loan Party,
(ii) take such action on its behalf and to exercise all rights, powers and
remedies and perform the duties as are expressly delegated to the Administrative
Agent under such Loan Documents and (iii) exercise such powers as are reasonably
incidental thereto.
 
 
(b)  Duties as Collateral and Disbursing Agent. Without limiting the generality
of clause (a) above, the Administrative Agent shall have the sole and exclusive
right and authority (to the exclusion of the Lenders), and are hereby
authorized, to (i) act as the disbursing and collecting agent for the Lenders
with respect to all payments and collections arising in connection with the Loan
Documents (including in any Insolvency Proceeding described in Section 8.1(d) or
Section 8.1(e)(ii) or any other bankruptcy, insolvency or similar proceeding),
and each Person making any payment in connection with any Loan Document to any
Secured Party is hereby authorized to make such payment to the Administrative
Agent, (ii) file and prove claims and file other documents necessary or
desirable to allow the claims of the Secured Parties with respect to any
Obligation in any proceeding described in Section 8.1(d) or Section 8.1(e)(ii)
or any other bankruptcy, insolvency or similar proceeding (but not to vote,
consent or otherwise act on behalf of such Secured Party), (iii) act as
collateral agent for each Secured Party for purposes of the perfection of all
Liens created by such agreements and all other purposes stated therein, (iv)
manage, supervise and otherwise deal with the Collateral, (v) take such other
action as is necessary or desirable to maintain the perfection and priority of
the Liens created or purported to be created by the Loan Documents, (vi) except
as may be otherwise specified in any Loan Document, exercise all remedies given
to the Administrative Agent and the other Secured Parties with respect to the
Collateral, whether under the Loan Documents, applicable Requirements of Law or
otherwise and (vii) execute any amendment, consent or waiver under the Loan
Documents on behalf of any Lender that has consented in writing to such
amendment, consent or waiver; provided, however, that the Administrative Agent
hereby appoints, authorizes and directs each other Lender to act as collateral
sub-agent for the Administrative Agent and the Lenders for purposes of the
perfection of all Liens with respect to the Collateral, including any deposit
account maintained by a Loan Party with, and cash and Cash Equivalents held by,
such Lender and may further authorize and direct each other, the Lenders to take
further actions as collateral sub-agents for purposes of enforcing such Liens or
otherwise to transfer the Collateral subject thereto to the Administrative Agent
and each Lender hereby agrees to take such further actions to the extent, and
only to the extent, so authorized and directed.
 
69

--------------------------------------------------------------------------------


 
(c)  Limited Duties. Under the Loan Documents, the Administrative Agent (i) is
acting solely on behalf of the Lenders, with duties that are entirely
administrative in nature, notwithstanding the use of the defined term
“Administrative Agent”, and the terms “agent”, “administrative agent”, and
“collateral agent” and similar terms in any Loan Document to refer to the
Administrative Agent, which terms are used for title purposes only, (ii) is not
assuming any obligation under any Loan Document other than as expressly set
forth therein or any role as agent, fiduciary or trustee of or for any Lender or
any other Secured Party and (iii) shall have no implied functions,
responsibilities, duties, obligations or other liabilities under any Loan
Document, and each Lender hereby waives and agrees not to assert any claim
against the Administrative Agent based on the roles, duties and legal
relationships expressly disclaimed in clauses (i) through (iii) above.
 
 
(d)  To the extent that any Loan Party now or in the future is required to grant
security pursuant to the laws of the Province of Quebec, each Lender acting for
itself and on behalf of all present and future Related Persons of such Lender
that are or become Secured Parties, hereby irrevocably authorizes and appoints
the Administrative Agent to act as the holder of an irrevocable power of
attorney (fondé de pouvoir) (within the meaning of Article 2692 of the Civil
Code of Quebec) in order to hold any hypothec granted under the laws of the
Province of Quebec as security for any debenture, bond or other title of
indebtedness that may be issued by a Loan Party pursuant to a deed of hypothec
and to exercise such rights and duties as are conferred upon a fondé de pouvoir
under the relevant deed of hypothec and applicable laws (with the power to
delegate any such rights or duties). Moreover, in respect of any pledge by a
Loan Party of any such debenture, bond or other title of indebtedness as
security for any Obligations, the Administrative Agent shall also be authorized
to hold such debenture, bond or other title of indebtedness as agent and pledgee
for the benefit of the Secured Parties, the whole notwithstanding the provisions
of Section 32 of the An Act respecting the Special Powers of Legal Persons
(Quebec). The execution prior to the date hereof by the Administrative Agent of
any deed of hypothec or other security documents made pursuant to the laws of
the Province of Quebec, is hereby ratified and confirmed. Any person who becomes
a Secured Party shall be deemed to have consented to and ratified the foregoing
appointment of each of the Administrative Agent as fondé de pouvoir, agent and
mandatory on behalf of all Secured Parties, including such person. For greater
certainty, the Administrative Agent, acting as the holder of an irrevocable
power of attorney (fondé de pouvoir), shall have the same rights, powers,
immunities, indemnities and exclusions from liability as are prescribed in favor
of the Administrative Agent in this Agreement, which shall apply mutatis
mutandis. In the event of the resignation and appointment of a successor
Administrative Agent, such successor Administrative Agent shall also act as the
holder of an irrevocable power of attorney (fondé de pouvoir).
 
 
Section 9.2  Binding Effect. Each Lender agrees that (i) any action taken by the
Administrative Agent or the Required Lenders (or, if expressly required hereby,
a greater proportion of the Lenders) in accordance with the provisions of the
Loan Documents, (ii) any action taken by the Administrative Agent in reliance
upon the instructions of the Required Lenders (or, where so required, such
greater proportion) and (iii) the exercise by the Administrative Agent or the
Required Lenders (or, where so required, such greater proportion) of the powers
set forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Secured
Parties.
 
70

--------------------------------------------------------------------------------


 
Section 9.3  Use of Discretion. (a) No Action without Instructions. The
Administrative Agent shall not be required to exercise any discretion or take,
or to omit to take, any action, including with respect to enforcement or
collection, except any action it is required to take or omit to take (i) under
any Loan Document or (ii) pursuant to instructions from the Required Lenders.
 
 
(b)  Right Not to Follow Certain Instructions. Notwithstanding clause (a) above,
the Administrative Agent shall not be required to take, or to omit to take, any
action (i) unless, upon demand, the Administrative Agent receives an
indemnification satisfactory to it from the Lenders (or, to the extent
applicable and acceptable to the Administrative Agent, any other Secured Party)
against all Liabilities that, by reason of such action or omission, may be
imposed on, incurred by or asserted against the Administrative Agent or any
Related Person thereof or (ii) that is, in the opinion of the Administrative
Agent or its counsel, contrary to any Loan Document or applicable Requirement of
Law.
 
 
Section 9.4  Delegation of Rights and Duties. The Administrative Agent may, upon
any term or condition it specifies, delegate or exercise any of its rights,
powers and remedies under, and delegate or perform any of its duties or any
other action with respect to, any Loan Document by or through any trustee,
co-agent, employee, attorney-in-fact and any other Person (including any Secured
Party). Any such Person shall benefit from this Article IX to the extent as the
Administrative Agent.
 
 
Section 9.5  Reliance and Liability. (a) The Administrative Agent may, without
incurring any liability hereunder, (i) treat the payee of any Note as its holder
until such Note has been assigned in accordance with Section 10.2, (ii) rely on
the Register to the extent set forth in Section 2.10 (iii) consult with any of
its Related Persons and, whether or not selected by it, any other advisors,
accountants and other experts (including advisors to, and accountants and
experts engaged by, any Loan Party) and (iv) rely and act upon any document and
information (including those transmitted by Electronic Transmission) and any
telephone message or conversation, in each case believed by it to be genuine and
transmitted, signed or otherwise authenticated by the appropriate parties.
 
 
(b)  Neither the Administrative Agent nor any Related Person shall be liable for
any action taken or omitted to be taken by any of them under or in connection
with any Loan Document, and each Lender and the Borrowers hereby waive and shall
not assert (and each of the Borrowers shall cause each other Loan Party to waive
and agree not to assert) any right, claim or cause of action based thereon,
except to the extent of liabilities resulting primarily from the gross
negligence or willful misconduct of the Administrative Agent or, as the case may
be, such Related Person (each as determined in a final, non-appealable judgment
by a court of competent jurisdiction) in connection with the duties expressly
set forth herein. Without limiting the foregoing, the Administrative Agent:
 
(i)  shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or for
the actions or omissions of any of its Related Persons selected with reasonable
care (other than employees, officers and directors of the Administrative Agent,
when acting on behalf of the Administrative Agent);
 
71

--------------------------------------------------------------------------------


(ii)  shall not be responsible to any Secured Party for the due execution,
legality, validity, enforceability, effectiveness, genuineness, sufficiency or
value of, or the attachment, perfection or priority of any Lien created or
purported to be created under or in connection with, any Loan Document;
 
(iii)  makes no warranty or representation, and shall not be responsible, to any
Secured Party for any statement, document, information, representation or
warranty made or furnished by or on behalf of any Loan Party or any Loan Party’s
Related Person in connection with any Loan Document or any transaction
contemplated therein or any other document or information with respect to any
Loan Party, whether or not transmitted or (except for documents expressly
required under any Loan Document to be transmitted to the Lenders) omitted to be
transmitted by the Administrative Agent, including as to completeness, accuracy,
scope or adequacy thereof, or for the scope, nature or results of any due
diligence performed by the Administrative Agent in connection with the Loan
Documents; and
 
(iv)  shall not have any duty to ascertain or to inquire as to the performance
or observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Loan Party or as to the existence or continuation or possible occurrence
or continuation of any Default or Event of Default and shall not be deemed to
have notice or knowledge of such occurrence or continuation unless it has
received a notice from the Borrower, any Lender describing such Default or Event
of Default clearly labeled “notice of default” (in which case the Administrative
Agent shall promptly give notice of such receipt to all Lenders);
 
and, for each of the items set forth in clauses (i) through (iv) above, each
Lender and the Borrowers hereby waives and agrees not to assert (and each of the
Borrowers shall cause each other Loan Party to waive and agree not to assert)
any right, claim or cause of action it might have against the Administrative
Agent based thereon.
 
Section 9.6  Agent Individually. The Administrative Agent and its Affiliates may
make loans and other extensions of credit to, acquire Stock and Stock
Equivalents of, engage in any kind of business with, any Loan Party or Affiliate
thereof as though it were not acting as the Administrative Agent and may receive
separate fees and other payments therefor. To the extent the Administrative
Agent or any of their Affiliates makes any Loan or otherwise becomes a Lender
hereunder, it shall have and may exercise the same rights and powers hereunder
and shall be subject to the same obligations and liabilities as any other Lender
and the terms “Lender”, “Required Lender” and any similar terms shall, except
where otherwise expressly provided in any Loan Document, include, without
limitation, the Administrative Agent or such Affiliate, as the case may be, in
its individual capacity as Lender or as one of the Required Lenders,
respectively.
 
 
Section 9.7  Lender Credit Decision. Each Lender acknowledges that it shall,
independently and without reliance upon the Administrative Agent, any Lender or
any of their Related Persons or upon any document (including the Disclosure
Documents) solely or in part because such document was transmitted by the
Administrative Agent or any of its Related Persons, conduct its own independent
investigation of the financial condition and affairs of each Loan Party and make
and continue to make its own credit decisions in connection with entering into,
and taking or not taking any action under, any Loan Document or with respect to
any transaction contemplated in any Loan Document, in each case based on such
documents and information as it shall deem appropriate. Except for documents
expressly required by any Loan Document to be transmitted by the Administrative
Agent to the Lenders, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any Loan Party or any Affiliate of any Loan
Party that may come in to the possession of either the Administrative Agent or
any of its Related Persons.
 
72

--------------------------------------------------------------------------------


 
Section 9.8  Expenses; Indemnities. (a) Each Lender agrees to reimburse the
Administrative Agent and each of its Related Persons (to the extent not
reimbursed by any Loan Party) promptly upon demand for such Lender’s Pro Rata
Share of any costs and expenses (including fees, charges and disbursements of
financial, legal and other advisors and Taxes paid in the name of, or on behalf
of, any Loan Party) that may be incurred by the Administrative Agent or any of
their Related Persons in connection with the preparation, syndication,
execution, delivery, administration, modification, consent, waiver or
enforcement (whether through negotiations, through any work-out, bankruptcy,
restructuring or other legal or other proceeding or otherwise) of, or legal
advice in respect of its rights or responsibilities under, any Loan Document.
 
 
(b)  Each Lender further agrees to indemnify the Administrative Agent and each
of its Related Persons (to the extent not reimbursed by any Loan Party), for
such Lender’s Pro Rata Share of any Liabilities (including taxes, interests and
penalties imposed for not properly withholding or backup withholding on payments
made to on or for the account of any Lender) that may be imposed on, incurred by
or asserted against the Administrative Agent or any of its Related Persons in
any matter relating to or arising out of, in connection with or as a result of
any Loan Document, any Related Document or any other act, event or transaction
related, contemplated in or attendant to any such document, or, in each case,
any action taken or omitted to be taken by the Administrative Agent or any of
its Related Persons under or with respect to any of the foregoing; provided,
however, that no Lender shall be liable to the Administrative Agent or any of
its Related Persons to the extent such liability has resulted from the gross
negligence or willful misconduct of the Administrative Agent or, as the case may
be, such Related Person.
 
 
Section 9.9  Resignation of Administrative Agent.
 
 
(a)  The Administrative Agent may resign at any time by delivering notice of
such resignation to the Lenders and the Parent, effective on the date set forth
in such notice (or provided such effective date is at least 30 days after the
date of such notice). If the Administrative Agent delivers any such notice, the
Required Lenders shall have the right to appoint a successor Administrative
Agent. If, within 30 days after the retiring Administrative Agent has given
notice of resignation, no successor Administrative Agent has been appointed by
such Lenders that has accepted such appointment, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent from among the relevant Lenders. Each appointment under
this clause (a) shall be subject to the prior consent of the Parent, which may
not be unreasonably withheld, conditioned or delayed but shall not be required
during the continuance of a Default.
 
 
73

--------------------------------------------------------------------------------


(b)  Effective immediately upon its resignation, (i) the retiring Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents, (ii) the relevant Lenders shall assume and perform all of the duties
of such Administrative Agent until a successor Administrative Agent shall have
accepted a valid appointment hereunder, (iii) the retiring Administrative Agent
and its Related Persons shall no longer have the benefit of any provision of any
Loan Document other than with respect to any actions taken or omitted to be
taken while such retiring Administrative Agent was, or because such
Administrative Agent had been, validly acting as Administrative Agent, under the
Loan Documents and (iv) subject to its rights under Section 9.3, the retiring
Administrative Agent shall take such action as may be reasonably necessary to
assign to the successor Administrative Agent its rights as Administrative Agent
under the Loan Documents. Effective immediately upon its acceptance of a valid
appointment as Administrative Agent, a successor Administrative Agent shall
succeed to, and become vested with, all the rights, powers, privileges and
duties of the retiring Administrative Agent under the Loan Documents.
 
 
Section 9.10  Release of Collateral or Guarantors. Each Lender hereby consents
to the release and hereby directs the Administrative Agent to release (or, in
the case of clause (b)(ii) below, release or subordinate) the following:
 
 
(a)  any Subsidiary of a Borrower from its guaranty of any Obligation of any
Loan Party or any Borrower (other than Parent) if all of the Securities of such
Person owned by any Loan Party are Sold in a Sale permitted under the Loan
Documents (including pursuant to a waiver or consent), to the extent that, after
giving effect to such Sale, such Person would not be required to guaranty any
Obligations pursuant to Section 6.11 or be a Borrower hereunder; and
 
 
(b)  any Lien held by the Administrative Agent for the benefit of the Secured
Parties against (i) any Collateral that is Sold by a Loan Party in a Sale
permitted by the Loan Documents (including pursuant to a valid waiver or
consent), to the extent all Liens required to be granted in such Collateral
pursuant to Section 6.11 after giving effect to such Sale have been granted, and
(ii) all of the Collateral and all Loan Parties, upon (A) payment and
satisfaction in full of the Term Loan and all other Obligations that the
Administrative Agent has been notified in writing are then due and payable, (B)
deposit of cash collateral with respect to all contingent Obligations, in
amounts and on terms and conditions and with parties satisfactory to the
Administrative Agent and each Indemnitee that is owed such Obligations and (C)
to the extent requested by the Administrative Agent, receipt by the Secured
Parties of liability releases from the Loan Parties each in form and substance
acceptable to the Administrative Agent.
 
Each Lender hereby directs the Administrative Agent, and the Administrative
Agent hereby agrees, upon receipt of reasonable advance notice from the Parent,
to execute and deliver or file such documents and to perform other actions
reasonably necessary to release the guaranties and Liens when and as directed in
this Section 9.10.
 
 
Section 9.11  Additional Secured Parties. The benefit of the provisions of the
Loan Documents directly relating to the Collateral or any Lien granted
thereunder shall extend to and be available to any Secured Party that is not a
Lender as long as, by accepting such benefits, such Secured Party agrees, as
among the Administrative Agent, and all other Secured Parties, that such Secured
Party is bound by (and, if requested by the Administrative Agent, shall confirm
such agreement in a writing in form and substance acceptable to the relevant
Administrative Agent) this Article IX, Section 10.8 (Right of Setoff),
Section 10.9 (Sharing of Payments) and Section 10.20 (Confidentiality) and the
decisions and actions of the Administrative Agent and the Required Lenders to
the same extent a Lender is bound; provided, however, that, notwithstanding the
foregoing, (a) such Secured Party shall be bound by Section 9.8 only to the
extent of Liabilities, costs and expenses with respect to or otherwise relating
to the Collateral held for the benefit of such Secured Party, in which case the
obligations of such Secured Party thereunder shall not be limited by any concept
of Pro Rata Share or similar concept, (b) each of the Administrative Agent and
the Lenders shall be
 
74

--------------------------------------------------------------------------------


 entitled to act at its sole discretion, without regard to the interest of such
Secured Party, regardless of whether any Obligation to such Secured Party
thereafter remains outstanding, is deprived of the benefit of the Collateral,
becomes unsecured or is otherwise affected or put in jeopardy thereby, and
without any duty or liability to such Secured Party or any such Obligation and
(c) such Secured Party shall not have any right to be notified of, consent to,
direct, require or be heard with respect to, any action taken or omitted in
respect of the Collateral or under any Loan Document.
 
 
ARTICLE X  
 
 
MISCELLANEOUS
 
 
Section 10.1  Amendments, Waivers, Etc. (a) No amendment or waiver of any
provision of any Loan Document (other than the Fee Letter and the Control
Agreements) and no consent to any departure by any Loan Party therefrom shall be
effective unless the same shall be in writing and signed (1) in the case of an
amendment, consent or waiver to cure any ambiguity, omission, defect or
inconsistency or granting a new Lien for the benefit of the Secured Parties or
extending an existing Lien over additional property, by the Administrative Agent
and the Parent, (2) in the case of any other waiver, or consent, by the Required
Lenders (or by the Administrative Agent with the consent of the Required
Lenders) and (3) in the case of any other amendment, by the Required Lenders (or
by the Administrative Agent with the consent of the Required Lenders) and the
Borrowers; provided, however, that no amendment, consent or waiver described in
clauses (2) or (3) above shall, unless in writing and signed by each Lender
directly affected thereby (or by the Administrative Agent with the consent of
such Lender), in addition to any other Person the signature of which is
otherwise required pursuant to any Loan Document, do any of the following:
 
(i)  waive any condition specified in Section 3.1, except any condition
referring to any other provision of any Loan Document;
 
(ii)  reduce (including through release, forgiveness, assignment or otherwise)
(A) the principal amount of, the interest rate on, or any obligation of the
Borrower to repay (whether or not on a fixed date), any outstanding Loan owing
to such Lender, or (B) any fee or accrued interest payable to such Lender;
 
(iii)  waive or postpone any scheduled maturity date or other scheduled date
fixed for the payment, in whole or in part, of principal of or interest on the
Term Loan or any fee owing to such Lender; provided, however, that this clause
(iv) does not apply to any change to mandatory prepayments, including those
required under Section 2.5;
 
75

--------------------------------------------------------------------------------


(iv)  except as provided in Section 10.9, release all or substantially all of
the Collateral or any Borrower or any Guarantor from its guaranty of any
Obligation of the Borrowers;
 
(v)  reduce or increase the proportion of Lenders required for the Lenders (or
any subset thereof) to take any action hereunder or change the definition of the
terms “Required Lenders”, “Pro Rata Share” or “Pro Rata Outstandings”; or
 
(vi)  amend Section 9.10, Section 10.9 or this Section 10.1;
 
and provided, further, that (x) no amendment, waiver or consent shall affect the
rights or duties under any Loan Document of, or any payment to, the
Administrative Agent (or otherwise modify any provision of Article IX or the
application thereof), and (y) the consent of the Borrowers shall not be required
to change any order of priority set forth in Section 2.12.
 
(b)  Each waiver or consent under any Loan Document shall be effective only in
the specific instance and for the specific purpose for which it was given. No
notice to or demand on any Loan Party shall entitle any Loan Party to any notice
or demand in the same, similar or other circumstances. No failure on the part of
any Secured Party to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right.
 
 
Section 10.2  Assignments and Participations; Binding Effect. (a) Binding
Effect. This Agreement shall become effective when it shall have been executed
by the Borrowers, the Lenders and the Administrative Agent. Thereafter, it shall
be binding upon and inure to the benefit of the Borrowers (in each case except
for Article IX), the Administrative Agent and each Lender and, to the extent
provided in Section 9.11, each other Indemnitee and Secured Party and, in each
case, their respective successors and permitted assigns. None of the Borrowers
or the Administrative Agent (except to a successor Administrative Agent named
pursuant to Section 9.9 or otherwise to facilitate the transaction contemplated
in such Section 9.9) shall have the right to assign any rights or obligations
hereunder or any interest herein.
 
 
(b)  Right to Assign. Each Lender may, with the consent of the Administrative
Agent, sell, transfer, negotiate or assign all or a portion of its rights and
obligations hereunder to (i) any existing Lender, (ii) any Affiliate or Approved
Fund of any such Lender, (iii) any Eligible Assignee, or (iv) any other Person
acceptable (which acceptance shall not be unreasonably withheld or delayed) to
the Administrative Agent; provided, however, the aggregate outstanding principal
amount (determined as of the effective date of the applicable Assignment) of the
Loan subject to any such Sale shall be an integral multiple of $1,000,000,
unless such Sale is made to an existing Lender or an Affiliate or Approved Fund
of any existing Lender, or is of the assignor’s (together with its Affiliates
and Approved Funds) entire interest in the Term Loan or is made with the prior
consent of the Borrowers and the Administrative Agent.
 
 
(c)  Procedure. The parties to each Sale made in reliance on clause (b) above
(other than those described in clause (e) or (f) below) shall execute and
deliver to the Administrative Agent (which shall keep a copy thereof) an
Assignment, together with any existing Note subject to such Sale (or any
affidavit of loss therefor acceptable to the Administrative Agent), any tax
forms required to be delivered pursuant to Section 2.12(a) and payment by the
assignee of an assignment fee in the amount of $3,500, provided, that no such
fee shall be payable in connection with an assignment to any existing Lender or
any Affiliate of any Lender, or any Approved Fund. Upon receipt of all the
foregoing, and conditioned upon such receipt and upon the Administrative Agent
consenting to such Assignment, from and after the effective date specified in
such Assignment, the Administrative Agent shall record or cause to be recorded
in the Register the information contained in such Assignment.
 
 
76

--------------------------------------------------------------------------------


(d)  Effectiveness. Effective upon the entry of such record in the Register,
(i) such assignee shall become a party hereto and, to the extent that rights and
obligations under the Loan Documents have been assigned to such assignee
pursuant to such Assignment, shall have the rights and obligations of a Lender,
(ii) any applicable Note shall be transferred to such assignee through such
entry and (iii) the assignor thereunder shall, to the extent that rights and
obligations under this Agreement have been assigned by it pursuant to such
Assignment, relinquish its rights (except for those surviving the payment in
full of the Obligations) and be released from its obligations under the Loan
Documents, other than those relating to events or circumstances occurring prior
to such assignment (and, in the case of an Assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations under the Loan
Documents, such Lender shall cease to be a party hereto except that each Lender
agrees to remain bound by Article IX, Section 10.8 and Section 10.9 to the
extent provided in Section 9.11).
 
 
(e)  Grant of Security Interests. In addition to the other rights provided in
this Section 10.2, each Lender may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
its Loan), to (A) any federal reserve bank (pursuant to Regulation A of the
Federal Reserve Board), without notice to the Administrative Agent or (B) any
holder of, or trustee for the benefit of the holders of, such Lender’s
Securities by notice to the Administrative Agent; provided, however, that no
such holder or trustee, whether because of such grant or assignment or any
foreclosure thereon (unless such foreclosure is made through an assignment in
accordance with clause (b) above), shall be entitled to any rights of such
Lender hereunder and no such Lender shall be relieved of any of its obligations
hereunder.
 
 
(f)  Participants. In addition to the other rights provided in this
Section 10.2, each Lender may without notice to or consent from the
Administrative Agent or the Borrowers, sell participations to one or more
Persons in or to all or a portion of its rights and obligations under the Loan
Documents; provided, however, that, whether as a result of any term of any Loan
Document or of such grant or participation, (i) no such participant shall have a
commitment, or be deemed to have made an offer to commit, to make any Loan
hereunder, and, except as provided in the applicable option agreement, none
shall be liable for any obligation of such Lender hereunder, (ii) such Lender’s
rights and obligations, and the rights and obligations of the Loan Parties and
the Secured Parties towards such Lender, under any Loan Document shall remain
unchanged and each other party hereto shall continue to deal solely with such
Lender, which shall remain the holder of the Obligations in the Register, except
that (A) each such participant shall be entitled to the benefit of Sections 2.11
and 2.12, but only to the extent such participant delivers the tax forms such
Lender is required to collect pursuant to Section 2.12(a) and then only to the
extent of any amount to which such Lender would be entitled in the absence of
any such grant or participation; provided, however, that in no case shall such
participant have the right to enforce any of the terms of any Loan Document, and
(iii) the consent of such participant shall not be required (either directly, as
a restraint on such Lender’s ability to consent hereunder or otherwise) for any
amendments, waivers or consents with respect to any Loan Document or to exercise
or refrain from exercising any powers or rights such Lender may have under or in
respect of the Loan Documents (including the right to enforce or direct
enforcement of the Obligations), except for those described in clauses (ii) and
(iii) of Section 10.1(a) with respect to amounts, or dates fixed for payment of
amounts, to which such participant would otherwise be entitled and, except for
those described in Section 10.1(a)(iv) (or amendments, consents and waivers with
respect to Section 9.10 to release all or substantially all of the Collateral).
 
77

--------------------------------------------------------------------------------


 
Section 10.3  Costs and Expenses. Any action taken by any Loan Party under or
with respect to any Loan Document, even if required under any Loan Document or
at the request of any Secured Party, shall be at the expense of such Loan Party,
and no Secured Party shall be required under any Loan Document to reimburse any
Loan Party or Loan Party therefor except as expressly provided therein. In
addition, the Borrowers agree to pay or reimburse upon demand (a) the
Administrative Agent for all reasonable out-of-pocket costs and expenses
incurred by it or any of its Related Persons in connection with the
investigation, development, preparation, negotiation, syndication, execution,
interpretation or administration of, any modification of any term of or
termination of, any Loan Document, any commitment or proposal letter therefor,
any other document prepared in connection therewith or the consummation and
administration of any transaction contemplated therein (including periodic
audits in connection therewith and environmental audits and assessments), in
each case including the reasonable fees, charges and disbursements of legal
counsel to the Administrative Agent or such Related Persons, and fees, charges
and disbursements of the auditors, appraisers, printers and other of their
Related Persons retained by or on behalf of any of them or any of their Related
Persons, (b) the Administrative Agent for all reasonable costs and expenses
incurred by it or any of its Related Persons in connection with internal audit
reviews, field examinations and Collateral examinations (which shall be
reimbursed, in addition to the out-of-pocket costs and expenses of such
examiners, at the per diem rate per individual charged by the Administrative
Agent for its examiners) and (c) the Administrative Agent, its Related Persons,
and each Lender for all costs and expenses incurred in connection with (i) any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work-out”, (ii) the enforcement or preservation of any right or
remedy under any Loan Document, any Obligation, with respect to the Collateral
or any other related right or remedy or (iii) the commencement, defense, conduct
of, intervention in, or the taking of any other action with respect to, any
proceeding (including any bankruptcy or insolvency proceeding) related to any
Loan Party, Loan Document, Obligation or Related Transaction (or the response to
and preparation for any subpoena or request for document production relating
thereto), including reasonable fees and disbursements of counsel (including
allocated costs of internal counsel).
 
 
Section 10.4  Indemnities. (a) The Borrowers agree to indemnify, hold harmless
and defend the Administrative Agent, each Lender and each of their respective
Related Persons (each such Person being an “Indemnitee”) from and against all
Liabilities (including brokerage commissions, fees and other compensation) that
may be imposed on, incurred by or asserted against any such Indemnitee in any
matter relating to or arising out of, in connection with or as a result of (i)
any Loan Document, any Related Document, any Disclosure Document, any Obligation
(or the repayment thereof), the use or intended use of the proceeds of the Term
Loan, or any securities filing of, or with respect to, any Loan Party, (ii) any
commitment letter, proposal letter or term sheet with any Person or any
Contractual Obligation, arrangement or understanding with any broker, finder or
consultant, in each case entered into by or on behalf of the Borrowers, any Loan
Party or any Affiliate of any of them in connection with any of the foregoing,
(iii) any actual or prospective investigation, litigation or other proceeding,
whether or not brought by any such Indemnitee or any of its Related Persons, any
holders of Securities or creditors (and including attorneys’ fees in any case),
 
 
78

--------------------------------------------------------------------------------


whether or not any such Indemnitee, Related Person, holder or creditor is a
party thereto, and whether or not based on any securities or commercial law or
regulation or any other Requirement of Law or theory thereof, including common
law, equity, contract, tort or otherwise, or (iv) any other act, event or
transaction related, contemplated in or attendant to any of the foregoing
(collectively, the “Indemnified Matters”); provided, however, that the Borrowers
shall not have any liability under this Section 10.4 to any Indemnitee with
respect to any Indemnified Matter, and no Indemnitee shall have any liability
with respect to any Indemnified Matter other than (to the extent otherwise
liable), to the extent such liability has resulted from the gross negligence or
willful misconduct of such Indemnitee, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order. Furthermore, each
Borrower waives and agrees not to assert against any Indemnitee, and shall cause
each other Loan Party to waive and not assert against any Indemnitee, any right
of contribution with respect to any Liabilities that may be imposed on, incurred
by or asserted against any Related Person.
 
 
(b)  Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities, including those arising from, or otherwise involving,
any property of any Related Person or any actual, alleged or prospective damage
to property or natural resources or harm or injury alleged to have resulted from
any release of Hazardous Materials on, upon or into such property or natural
resource or any property on or contiguous to any real property of any Related
Person, whether or not, with respect to any such Environmental Liabilities, any
Indemnitee is a mortgagee pursuant to any leasehold mortgage, a mortgagee in
possession, the successor-in-interest to any Related Person or the owner, lessee
or operator of any property of any Related Person through any foreclosure
action, in each case except to the extent such Environmental Liabilities (i) are
incurred solely following foreclosure by any Secured Party or following any
Secured Party having become the successor-in-interest to any Loan Party and
(ii) are attributable solely to acts of such Indemnitee.
 
 
Section 10.5  Survival. Any indemnification or other protection provided to any
Indemnitee pursuant to any Loan Document (including pursuant to Section 2.11,
Section 2.12, Article IX, Section 10.3, Section 10.4 or this Section 10.5) and
all representations and warranties made in any Loan Document shall (A) survive
the payment in full of other Obligations and (B) inure to the benefit of any
Person that at any time held a right thereunder (as an Indemnitee or otherwise)
and, thereafter, its successors and permitted assigns.
 
 
Section 10.6  Limitation of Liability for Certain Damages. In no event shall any
Indemnitee be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including any loss of profits, business or
anticipated savings). Each Borrower hereby waives, releases and agrees (and
shall cause each other Loan Party to waive, release and agree) not to sue upon
any such claim for any special, indirect, consequential or punitive damages,
whether or not accrued and whether or not known or suspected to exist in its
favor.
 
 
Section 10.7  Lender-Creditor Relationship. The relationship between the Lenders
and the Administrative Agent, on the one hand, and the Loan Parties, on the
other hand, is solely that of lender and creditor. No Secured Party has any
fiduciary relationship or duty to any Loan Party arising out of or in connection
with, and there is no agency, tenancy or joint venture relationship between the
Secured Parties and the Loan Parties by virtue of, any Loan Document or any
transaction contemplated therein.
 
79

--------------------------------------------------------------------------------


 
Section 10.8  Right of Setoff. The Administrative Agent, each Lender and each
Affiliate (including each branch office thereof) of any of them is hereby
authorized, without notice or demand (each of which is hereby waived by each
Borrower), at any time and from time to time during the continuance of any Event
of Default and to the fullest extent permitted by applicable Requirements of
Law, to set off and apply any and all deposits (whether general or special, time
or demand, provisional or final) at any time held and other Indebtedness, claims
or other obligations at any time owing by the Administrative Agent, such Lender
or any of their respective Affiliates to or for the credit or the account of any
Borrower against any Obligation of any Loan Party now or hereafter existing,
whether or not any demand was made under any Loan Document with respect to such
Obligation and even though such Obligation may be unmatured. The Administrative
Agent and each Lender agree promptly to notify the Borrowers and the
Administrative Agent after any such setoff and application made by such Lender
or its Affiliates; provided, however, that the failure to give such notice shall
not affect the validity of such setoff and application. The rights under this
Section 10.8 are in addition to any other rights and remedies (including other
rights of setoff) that the Administrative Agent, the Lenders and their
Affiliates and other Secured Parties may have.
 
 
Section 10.9  Sharing of Payments, Etc. If any Lender, directly or through an
Affiliate or branch office thereof, obtains any payment of any Obligation of any
Loan Party (whether voluntary, involuntary or through the exercise of any right
of setoff or the receipt of any Collateral or “proceeds” (as defined under the
applicable UCC) of Collateral) other than pursuant to Sections 2.11, 2.12 and
2.13 and such payment exceeds the amount such Lender would have been entitled to
receive if all payments had gone to, and been distributed by, the Administrative
Agent in accordance with the provisions of the Loan Documents, such Lender shall
purchase for cash from other Secured Parties such participations in their
Obligations as necessary for such Lender to share such excess payment with such
Secured Parties to ensure such payment is applied as though it had been received
by the Administrative Agent and applied in accordance with this Agreement (or,
if such application would then be at the discretion of the Borrowers, applied to
repay the Obligations in accordance herewith); provided, however, that (a) if
such payment is rescinded or otherwise recovered from such Lender in whole or in
part, such purchase shall be rescinded and the purchase price therefor shall be
returned to such Lender without interest and (b) such Lender shall, to the
fullest extent permitted by applicable Requirements of Law, be able to exercise
all its rights of payment (including the right of setoff) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrowers in the amount of such participation.
 
 
Section 10.10  Marshaling; Payments Set Aside. No Secured Party shall be under
any obligation to marshal any property in favor of any Loan Party or any other
party or against or in payment of any Obligation. To the extent that any Secured
Party receives a payment from the Borrowers, from the proceeds of the
Collateral, from the exercise of its rights of setoff, any enforcement action or
otherwise, and such payment is subsequently, in whole or in part, invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other party, then to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, and all Liens,
rights and remedies therefor, shall be revived and continued in full force and
effect as if such payment had not occurred.
 
 
80

--------------------------------------------------------------------------------


Section 10.11  Notices. (a) Addresses. All notices, demands, requests,
directions and other communications required or expressly authorized to be made
by this Agreement shall, whether or not specified to be in writing but unless
otherwise expressly specified to be given by any other means, be given (i) in
writing and addressed to:
 
(A)  if to Parent or any Borrower, to:
 
The Bombay Company, Inc.
550 Bailey Avenue
Suite 700
Fort Worth, TX 76107
Attention: Elaine D. Crowley
Fax: (817) 332-7066


with copy to:
 
Thompson & Knight LLP
1700 Pacific Ave, Suite 3300
Dallas, Texas 75201
Attention: Fred W. Fulton, Esq.
Fax: (214) 880-3155
 
(B)  if to the Administrative Agent, to:
 
GB Merchant Partners, LLC
101 Huntington Ave., 10th Floor
Boston, MA 02199
Attention: Michael D. Murray
Tel: (617) 422-7845
Fax: (617) 210-7141
 
with copy to:
 
Proskauer Rose LLP
One International Place
Boston, MA 02110
Attention: Peter J. Antoszyk, Esq.
Tel: (617) 526-9749
Fax: (617) 526-9899
 
otherwise to the party to be notified at its address specified on the signature
page of any applicable Assignment, or (ii) addressed to such other address as
shall be notified in writing (A) in the case of the Borrowers and the
Administrative Agent, to the other parties hereto and (B) in the case of all
other parties, to the Borrowers and the Administrative Agent. Transmission by
electronic mail (including E-Fax, even if transmitted to the fax numbers set
forth in clause (i) above) shall not be sufficient or effective to transmit any
such notice under this clause (a).
 
 
(b)  Effectiveness. All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received (i)
if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one Business Day after delivery to such courier service, (iii)
if delivered by mail, when deposited in the mails, and (iv) if delivered by
facsimile, upon sender’s receipt of confirmation of proper transmission,;
provided, however, that no communications to the Administrative Agent pursuant
to Article II or Article IX shall be effective until received by the
Administrative Agent.
 
81

--------------------------------------------------------------------------------


 
Section 10.12  Electronic Transmissions. (a) Authorization. Subject to the
provisions of Section 10.11(a), the Administrative Agent, the Borrowers, the
Lenders and each of their Related Persons is authorized (but not required) to
transmit, post or otherwise make or communicate, in its sole discretion,
Electronic Transmissions in connection with any Loan Document and the
transactions contemplated therein. Each Borrower and each Secured Party hereby
acknowledges and agrees, and each Borrower shall cause each other Loan Party to
acknowledge and agree, that the use of Electronic Transmissions is not
necessarily secure and that there are risks associated with such use, including
risks of interception, disclosure and abuse and each indicates it assumes and
accepts such risks by hereby authorizing the transmission of Electronic
Transmissions.
 
 
Section 10.13  Governing Law. This Agreement, each other Loan Document that does
not expressly set forth its applicable law, and the rights and obligations of
the parties hereto and thereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.
 
 
Section 10.14  Jurisdiction. (a) Submission to Jurisdiction. Any legal action or
proceeding with respect to any Loan Document may be brought in the courts of the
State of New York located in the City of New York, Borough of Manhattan, or of
the United States of America for the Southern District of New York and, by
execution and delivery of this Agreement, each Borrower hereby accepts for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts. The parties hereto (and, to the extent set
forth in any other Loan Document, each other Loan Party) hereby irrevocably
waive any objection, including any objection to the laying of venue or based on
the grounds of forum non conveniens, that any of them may now or hereafter have
to the bringing of any such action or proceeding in such jurisdictions.
 
 
(b)  Service of Process. Each Borrower (and, to the extent set forth in any
other Loan Document, each other Loan Party) hereby irrevocably waives personal
service of any and all legal process, summons, notices and other documents and
other service of process of any kind and consents to such service in any suit,
action or proceeding brought in the United States of America with respect to or
otherwise arising out of or in connection with any Loan Document by any means
permitted by applicable Requirements of Law, including by the mailing thereof
(by registered or certified mail, postage prepaid) to the address of each
Borrower specified in Section 10.11 (and shall be effective when such mailing
shall be effective, as provided therein). Each Borrower (and, to the extent set
forth in any other Loan Document, each other Loan Party) agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Bombay Canada hereby irrevocably appoints CT Corporation
System, in New York, New York (the “Process Agent”), with an office on the date
hereof at 111 8th Avenue, 13th Floor, New York, NY 10011, as its agent and true
and lawful attorney-in-fact in its name, place and stead to accept on behalf of
Bombay Canada and its property service of copies of the summons and complaint
and any other process which may be served in any such suit, action or proceeding
brought in the State of New York. Such appointment shall be irrevocable as long
as the Term Loan is outstanding, except that if for any reason the Process Agent
appointed hereby ceases to act as such, Bombay Canada will, by an instrument
reasonably satisfactory to the Administrative Agent, appoint another Person in
the Borough of Manhattan, New York as such Process Agent subject to the approval
of the Administrative Agent (not to be unreasonably withheld). Bombay Canada
hereby further irrevocably consents to the service of process in any suit,
action or proceeding in said courts by the mailing thereof by the Administrative
Agent or any Lender by registered or certified mail, postage prepaid, at its
address set forth beneath its signature hereto. Bombay Canada covenants and
agrees that it shall take any and all reasonable action, including the execution
and filing of any and all documents, that may be necessary to continue the
designation of a Process Agent pursuant to this Section 10.14(b) in full force
and effect and to cause the Process Agent to act as such.
 
 
82

--------------------------------------------------------------------------------


(c)  Non-Exclusive Jurisdiction. Nothing contained in this Section 10.14 shall
affect the right of the Administrative Agent or any Lender to serve process in
any other manner permitted by applicable Requirements of Law or commence legal
proceedings or otherwise proceed against any Loan Party in any other
jurisdiction.
 
 
Section 10.15  Waiver of Jury Trial. Each PARTY HERETO HEREBY IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO, OR DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, ANY Loan Document OR THE
TRANSACTIONS CONTEMPLATED THEREIN OR RELATED THERETO (WHETHER FOUNDED IN
CONTRACT, TORT OR ANY OTHER THEORY). Each PARTY HERETO (A) CERTIFIES THAT NO
OTHER PARTY AND NO Related Person OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THE Loan Documents, AS
APPLICABLE, BY THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS Section 10.15.
 
 
Section 10.16  Severability. Any provision of any Loan Document being held
illegal, invalid or unenforceable in any jurisdiction shall not affect any part
of such provision not held illegal, invalid or unenforceable, any other
provision of any Loan Document or any part of such provision in any other
jurisdiction.
 
 
Section 10.17  Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.
 
 
Section 10.18  Entire Agreement. The Loan Documents embody the entire agreement
of the parties and supersede all prior agreements and understandings relating to
the subject matter thereof and any prior letter of interest, commitment letter,
fee letter, confidentiality and similar agreements involving any Loan Party and
the Administrative Agent, any Lender or any of their respective Affiliates
relating to a financing of substantially similar form, purpose or effect. In the
event of any conflict between the terms of this Agreement and any other Loan
Document, the terms of this Agreement shall govern (unless such terms of such
other Loan Documents are necessary to comply with applicable Requirements of
Law, in which case such terms shall govern to the extent necessary to comply
therewith).
 
83

--------------------------------------------------------------------------------


 
Section 10.19  Use of Name. Each Borrower agrees, and shall cause each other
Loan Party to agree, that it shall not, and none of its Affiliates shall, issue
any press release or other public disclosure (other than any document filed with
any Governmental Authority relating to a public offering of the Securities of
any Loan Party) using the name, logo or otherwise referring to GB Merchant
Partners, LLC or of any of its Affiliates, the Loan Documents or any transaction
contemplated therein to which the Secured Parties are party without at least
2 Business Days’ prior notice to GB Merchant Partners, LLC and without the prior
consent of GB Merchant Partners, LLC except to the extent required to do so
under applicable Requirements of Law and then, only after consulting with GB
Merchant Partners, LLC prior thereto. The Borrowers hereby consent to the
publication (including, without limitation, by way of press release or other
public announcement), from time to time, by the Administrative Agent or any
Lender of advertising material relating to the financing transactions
contemplated by this Agreement and the other Loan Documents using any Borrower’s
name, product photographs, logo or trademark, provided such publication shall
not occur prior to the earlier of (i) the Closing Date and (ii) any Borrower’s
public announcement of such financing transactions.
 
 
Section 10.20  Non-Public Information; Confidentiality. (a) Each Lender
acknowledges and agrees that it may receive material non-public information
hereunder concerning the Loan Parties and their Affiliates and Securities and
agrees to use such information in compliance with all relevant policies,
procedures and Contractual Obligations and applicable Requirements of Laws
(including United States federal and state security laws and regulations).
 
 
(b)  Each Lender and the Administrative Agent agree to use all reasonable
efforts to maintain, in accordance with its customary practices, the
confidentiality of information obtained by it pursuant to any Loan Document and
designated in writing by any Loan Party as confidential, except that such
information may be disclosed (i) with the Borrowers’ consent, (ii) to Related
Persons of such Lender or the Administrative Agent, (iii) to the extent such
information presently is or hereafter becomes available to such Lender or the
Administrative Agent, as the case may be, on a non-confidential basis from a
source other than any Loan Party, (iv) to the extent disclosure is required by
applicable Requirements of Law or other legal process or requested or demanded
by any Governmental Authority, (v) to the extent necessary or customary for
inclusion in league table measurements or in any tombstone or other advertising
materials (and the Loan Parties consent to the publication of such tombstone or
other advertising materials by the Administrative Agent, any Lender or any of
their Related Persons), (vi) to the National Association of Insurance
Commissioners or any similar organization, any examiner or any nationally
recognized rating agency or otherwise to the extent consisting of general
portfolio information that does not identify borrowers, (vii) to current or
prospective assignees, grantees of any option described in Section 10.2(f) or
participants, direct or contractual counterparties to any Hedging Agreement
permitted hereunder and to their respective Related Persons, in each case to the
extent such assignees, participants, counterparties or Related Persons agree to
be bound by provisions substantially similar to the provisions of this
Section 10.20 and (viii) in connection with the exercise of any remedy under any
Loan Document. In the event of any conflict between the terms of this
Section 10.20 and those of any other Contractual Obligation entered into with
any Loan Party (whether or not a Loan Document), the terms of this Section 10.20
shall govern.
 
 
84

--------------------------------------------------------------------------------


Section 10.21  Judgment Currency. If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in Dollars into another
currency (in this Section 10.21 called the “judgment currency”), the rate of
exchange that shall be applied shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase such Dollars in New
York, New York with the judgment currency on the Business Day next preceding the
day on which such judgment is rendered. The obligation of the Borrowers in
respect of any such sum due from it to the Administrative Agent or any Lender
hereunder (in this Section 10.21 called an “Entitled Person”) shall,
notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder in the
judgment currency, such Entitled Person may in accordance with normal banking
procedures purchase and transfer Dollars to New York, New York with the amount
of the judgment currency so adjudged to be due; and the Borrowers hereby, as a
separate obligation and notwithstanding any such judgment, agrees, to the
fullest extent that it may effectively do so to indemnify such Entitled Person
against, and to pay such Entitled Person on demand, in Dollars, the amount (if
any) by which the sum originally due to such Entitled Person in Dollars
hereunder exceeds the amount of the Dollars so purchased and transferred. If the
amount of Dollars so purchased exceeds the sum originally due to the Entitled
Person, such Entitled Person shall remit such excess to the Borrowers.
 
 
Section 10.22  Patriot Act Notice. Each Lender subject to the USA Patriot Act of
2001 (31 U.S.C. 5318 et seq.) hereby notifies the Borrowers that, pursuant to
Section 326 thereof, it is required to obtain, verify and record information
that identifies the Borrowers, including the name and address of the Borrowers
and other information allowing such Lender to identify the Borrowers in
accordance with such act.
 
 
Section 10.23  Intercreditor Agreement. In the event of any conflict between any
provision in this Agreement and any provision in the Intercreditor Agreement,
such provision in the Intercreditor Agreement shall control and such provision
of this Agreement shall be deemed to have been complied with or satisfied to the
extent of such conflict. Without limiting the foregoing, so long any First Lien
Debt or any obligation of the First Lien Lenders to extend credit to the Loan
Parties pursuant to the First Lien Credit Agreement shall remain outstanding,
any provisions of this Agreement requiring (or any representation or warranty
hereunder to the extent that it would have the effect of requiring) delivery of,
or control over, collateral of any Loan Party, to be granted in or delivered to
the Administrative Agent, shall be deemed complied with and satisfied (or, in
the case of any representation or warranty hereunder, shall be deemed to be
true) if the same is delivered or granted to the First Lien Agent for itself and
on behalf of the First Lien Lenders.
 
[SIGNATURE PAGES FOLLOW]


 
85

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
                     THE BOMBAY COMPANY, INC.
 
                     as Parent and a Borrower
 

                                                 
By:
 ____________________________  

 
                                                                 Name:
 
                                                                Title:
 
                                                                BBA HOLDINGS,
LLC
 
                                                                as a Borrower
 

                                                                              
By:
 _____________________________  

 
                                                               Name:
 
                                                              Title:
 
                                                              BOMBAY
INTERNATIONAL, INC.
 
                                                             as a Borrower
 

                                                                                                                      
By:
 ______________________________  

 
                                                            Name:
 
                                                            Title:
 
                                                            THE BOMBAY FURNITURE
COMPANY OF CANADA INC.
 
                                                            as a Borrower
 

                                                                                                                     
By:
 _______________________________  

 
                                                            Name:
 
                                                           Title:
 

--------------------------------------------------------------------------------




                                                          GB MERCHANT PARTNERS,
LLC, 
 
                                                          as Administrative
Agent
 

                                                                                                                   
By:
 ____________________________  

 
                                                         Name:
 
                                                         Title:
 
 
 
   
 
 
                                                                                                                                                        
1903 ONSHORE FUNDING, LLC,
                                                                                                                                                        
as a Lender
                                                                                                                                                        
By:  GB Merchant Partners, LLC, its Investment Manager
                                                                                                                                                        
By:   _________________________________                                                               
                                                                                                                                            
Name:
 
                                                                                                                                           
Title:
 



 


 

--------------------------------------------------------------------------------







SCHEDULE I
Term Loan Amount






        Term Loan:


        1903 ONSHORE FUNDING, LLC       $10,000,000





--------------------------------------------------------------------------------




SCHEDULE 4.7
Subsidiaries


See attached

--------------------------------------------------------------------------------




SCHEDULE 4.9
Litigation


See attached



--------------------------------------------------------------------------------




SCHEDULE 4.14
Environmental Condition


See attached



--------------------------------------------------------------------------------




SCHEDULE 4.20
Credit Card Receipts


See attached

--------------------------------------------------------------------------------




SCHEDULE 5.2
Collateral Reporting


Borrowers shall provide Administrative Agent (and if so requested by
Administrative Agent, with copies for each Lender) with the following documents
at the following times in form satisfactory to Administrative Agent:
 
(a) Weekly Reports.
 
(i) Borrowing Base Certificate. Parent shall provide to Administrative Agent, on
Wednesday of each week, a signed Borrowing Base Certificate (in the form of
Exhibit I, as such form may be revised from time to time by Administrative
Agent), containing a weekly roll forward of inventory of the prior week;
provided, however, that Parent, may, in its discretion, provide to
Administrative Agent a Borrowing Base Certificate more frequently than as set
forth herein. Such Certificate may be sent to Administrative Agent
electronically (with an electronic signature) or by facsimile transmission;
provided, further, that in each case, upon request by Administrative Agent, the
original thereof is forwarded to Administrative Agent on the date of such
transmission. No adjustments to the Borrowing Base Certificate may be made
without supporting documentation and such other documentation as may be
reasonably requested by Administrative Agent from time to time.
 
(ii) If, at any time, Adjusted Availability is less than 20% of the Aggregate
Borrowing Base, a collateral activity summary or “roll forward” inventory
report.
 
(b) Monthly Reports. Monthly, Parent shall provide to Administrative Agent
original counterparts of (each in such form as the Administrative Agent from
time to time may specify):
 
(i) Within 15 days of the end of each Fiscal Period for the immediately
preceding Fiscal Period or on the next Business Day, in the event the 15th day
does not fall on a Business Day:
 
(A) Reserved;
(B) Top 10 Vendor Purchases report;
(C) sales audit report and inventory summary by location and merchandise class;
(D) inventory certificate;
(E) state of store activity; and
(F) a collateral activity summary or “roll forward” inventory report.
 
 

--------------------------------------------------------------------------------


(ii) Within 45 days of the end of each Fiscal Period for the immediately
preceding Fiscal Period or on the next Business Day, in the event the 45th day
does not fall on a Business Day:
 
(A) reconciliation of the stock ledger to the general ledger and the calculation
of Availability; and
 
(B) rent, tax and insurance compliance certificate.
 
(iii) For purposes of items(c)(i) and (c)(ii) above, the first “preceding month”
in respect of which the items required by that Section shall be provided shall
be May, 2007.
 
In addition, each Borrowers agree to use their commercially reasonable efforts
to assist Administrative Agent with the facilitation and implementation of a
system of electronic collateral reporting in order to provide electronic
reporting of each of the items set forth above.



--------------------------------------------------------------------------------




SCHEDULE 7.1
Existing Indebtedness


See attached



--------------------------------------------------------------------------------




SCHEDULE 7.2
Existing Liens


See attached



--------------------------------------------------------------------------------




SCHEDULE 7.13
Affiliates


See attached

 

 

--------------------------------------------------------------------------------


SCHEDULE 7.16
Scheduled Store Closings


See attached





